EXECUTION VERSION





--------------------------------------------------------------------------------

ACTIVE 225888923v.19




LOAN AGREEMENT


Dated as of November 9, 2017


between


2017-2 IH BORROWER LP,
as Borrower,


and


GERMAN AMERICAN CAPITAL CORPORATION,
as Lender





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1
Section 1.1
Specific Definitions    1

Section 1.2
Index of Other Definitions    38

Section 1.3
Principles of Construction    41

ARTICLE 2

THE LOAN    41
Section 2.1
The Loan    41

2.1.1
Agreement to Lend and Borrow    41

2.1.2
Components of the Loan    41

2.1.3
Single Disbursement to Borrower    41

2.1.4
The Note    41

2.1.5
Use of Proceeds    42

Section 2.2
Interest Rate    42

2.2.1
Interest Rate    42

2.2.2
Default Rate    43

2.2.3
Interest Calculation    43

2.2.4
Usury Savings    43

2.2.5
Breakage Indemnity    44

Section 2.3
Loan Payments    44

2.3.1
Payments    44

2.3.2
Payments Generally    44

2.3.3
Payment on Maturity Date    45

2.3.4
Late Payment Charge    45

2.3.5
Method and Place of Payment    45

Section 2.4
Prepayments    46

2.4.1
Prepayments    46

2.4.2
Voluntary Prepayments    46

2.4.3
Mandatory Prepayments    46

2.4.4
Prepayments After Default    50

2.4.5
Prepayment/Repayment Conditions    51

Section 2.5
Transfers of Properties    53

Section 2.6
Interest Rate Cap Agreement    55

2.6.1
Interest Rate Cap Agreement    55

2.6.2
Pledge and Collateral Assignment    55

2.6.3
Covenants    55

2.6.4
[Reserved]    57

2.6.5
Representations and Warranties    57

2.6.6
Payments    57

2.6.7
Remedies    58

2.6.8
Sales of Rate Cap Collateral    59

2.6.9
Public Sales Not Possible    60

2.6.10
Receipt of Sale Proceeds    60

2.6.11
Replacement Interest Rate Cap Agreement    60

Section 2.7
Extension Options    60

2.7.1
Extension Options    60

2.7.2
Extension Documentation    62

Section 2.8
Spread Maintenance Premium    62

Section 2.9
Increased Costs    62

Section 2.10
Taxes    62

2.10.1
Defined Terms    62

2.10.2
Payments Free of Taxes    62

2.10.3
Payment of Other Taxes by Borrower    63

2.10.4
Indemnification by the Loan Parties    63

2.10.5
Evidence of Payments    63

2.10.6
Status of Lender    63

2.10.7
Treatment of Certain Refunds    65

2.10.8
Survival    65

Section 2.11
Substitutions    65



ARTICLE 3

REPRESENTATIONS AND WARRANTIES    69
Section 3.1
General Representations    69

3.1.1
Organization; Special Purpose    69

3.1.2
Proceedings; Enforceability    69

3.1.3
No Conflicts    69

3.1.4
Litigation    70

3.1.5
Agreements    70

3.1.6
Consents    70

3.1.7
Solvency    70

3.1.8
Employee Benefit Matters    71

3.1.9
Compliance with Legal Requirements    72

3.1.10
Perfection Representations    72

3.1.11
Business    73

3.1.12
Management    73

3.1.13
Financial Information    73

3.1.14
Insurance    73

3.1.15
Tax Filings    74

3.1.16
Federal Reserve Regulations    74

3.1.17
Organizational Chart    74

3.1.18
Bank Holding Company    74

3.1.19
FIRPTA    74

3.1.20
Investment Company Act    74

3.1.21
Fiscal Year    74

3.1.22
Other Debt; Liens    74

3.1.23
Contracts    75

3.1.24
Full and Accurate Disclosure    75

3.1.25
Illegal Activity    75

3.1.26
Patriot Act    75

3.1.27
2014-2 Loan and 2014-3 Loan    76

Section 3.2
Property Representations    76

3.2.1
Property/Title    76

3.2.2
Adverse Claims    77

3.2.3
Title Insurance Owner’s Policy    77

3.2.4
Deed    77

3.2.5
Mortgage File Required Documents    77

3.2.6
Property File    78

3.2.7
Property Taxes, Other Charges and HOA Fees    78

3.2.8
Compliance with Renovation Standards    78

3.2.9
Physical Condition    78

3.2.10
Brokers    78

3.2.11
Leasing    78

3.2.12
Insurance    78

3.2.13
Lawsuits, Etc    79

3.2.14
Orders, Injunctions, Etc    79

3.2.15
Agreements Relating to the Property    79

3.2.16
Accuracy of Information Regarding Property    79

3.2.17
Compliance with Legal Requirements    79

3.2.18
Environmental Laws    80

3.2.19
Utilities and Public Access    80

3.2.20
Eminent Domain    80

3.2.21
Flood Zone    80

3.2.22
Specified Liens..    80

Section 3.3
Survival of Representations    80

ARTICLE 4

COVENANTS    80
Section 4.1
Affirmative Covenants    80

4.1.1
Compliance with Laws, Etc    81

4.1.2
Preservation of Existence    81

4.1.3
Non-Property Taxes    81

4.1.4
Access to Properties    82

4.1.5
Perform Loan Documents    82

4.1.6
Awards and Insurance Benefits    82

4.1.7
Security Interest; Further Assurances    82

4.1.8
Keeping of Records and Books of Account    83

4.1.9
Special Purpose Bankruptcy Remote Entity/Separateness    83

4.1.10
Location of Records    83

4.1.11
Business and Operations    83

4.1.12
Leasing Matters    84

4.1.13
Property Management    84

4.1.14
Property Files    85

4.1.15
Security Deposits    85

4.1.16
Anti-Money Laundering    86

4.1.17
OFAC    86

4.1.18
Cooperate in Legal Proceedings    86

4.1.19
Further Assurances    86

4.1.20
Costs and Expenses    87

4.1.21
Indemnity    88

4.1.22
ERISA Matters    88

4.1.23
Formation of a Borrower TRS    88

4.1.24
Loan Proceeds    89

Section 4.2
Negative Covenants    89

4.2.1
Prohibition Against Termination or Modification    89

4.2.2
Liens Against Collateral    89

4.2.3
Transfers    90

4.2.4
Change in Business    90

4.2.5
Changes to Accounts    91

4.2.6
Dissolution, Merger, Consolidation, Etc    91

4.2.7
ERISA Matters    91

4.2.8
Indebtedness    91

4.2.9
Limitation on Transactions with Affiliates    92

4.2.10
Loan Documents    92

4.2.11
Limitation on Investments    92

4.2.12
Restricted Junior Payments    92

4.2.13
Limitation on Issuance of Equity Interests    92

4.2.14
Principal Place of Business    92

4.2.15
Change of Name, Identity or Structure    93

4.2.16
No Embargoed Persons    93

4.2.17
Zoning    93

4.2.18
Special Purpose Bankruptcy Remote Entity    93

4.2.19
No Joint Assessment    93

Section 4.3
Reporting Covenants    94

4.3.1
Financial Reporting    94

4.3.2
Reporting on Adverse Effects    95

4.3.3
Litigation    95

4.3.4
Event of Default    95

4.3.5
Other Defaults    95

4.3.6
Properties Schedule    95

4.3.7
Disqualified Properties    96

4.3.8
Security Deposits    96

4.3.9
ERISA Matters    97

4.3.10
Periodic Rating Agency Information    98

4.3.11
Other Reports    98

4.3.12
HOA Opinions    98

Section 4.4
Property Covenants    99

4.4.1
Ownership of the Property    99

4.4.2
Liens Against the Property    99

4.4.3
Title Insurance for the Property    99

4.4.4
Deeds    100

4.4.5
Mortgage Documents    100

4.4.6
Condition of the Property    100

4.4.7
Compliance with Legal Requirements    100

4.4.8
Property Taxes, Other Charges and HOA Fees    100

4.4.9
Compliance with Agreements Relating to the Properties    101

4.4.10
Leasing    102

4.4.11
Verification of HOA Payments    102

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION    102
Section 5.1
Insurance    102

5.1.1
Insurance Policies    102

5.1.2
Insurance Company    106

5.1.3
Special Insurance Reserve    108

5.1.4
Previously-Owned Properties    108

Section 5.2
Casualty    108

Section 5.3
Condemnation    109

Section 5.4
Restoration    110

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS    114
Section 6.1
Cash Management Arrangements    114

6.1.1
Rent Deposit Account and Collection Account    114

6.1.2
Investment of Funds in Collection Account, Accounts, and Rent Deposit
Account    116

6.1.3
Borrower’s Operating Account    116

6.1.4
General    116

Section 6.2
Tax Funds; HOA Funds    116

6.2.1
Deposits of Tax Funds    116

6.2.2
Release of Tax Funds    117

Section 6.3
Insurance Funds    118

6.3.1
Deposits of Insurance Funds    118

6.3.2
Release of Insurance Funds    118

6.3.3
Acceptable Blanket Policy    118

Section 6.4
Capital Expenditure Funds    118

6.4.1
Deposits of Capital Expenditure Funds    118

6.4.2
Release of Capital Expenditure Funds    118

Section 6.5
Special Insurance Reserve Account    119

Section 6.6
Casualty and Condemnation Account    119

Section 6.7
Cash Collateral Reserve    120

6.7.1
Cash Collateral Account    120

6.7.2
Withdrawal of Cash Collateral Funds    120

6.7.3
Release of Cash Collateral Funds    120

Section 6.8
Property Cash Flow Allocation    121

6.8.1
Order of Priority of Funds in Collection Account    121

6.8.2
Application During Event of Default    122

6.8.3
Annual Budget    122

6.8.4
Extraordinary Operating Expenses    122

Section 6.9
Security Interest in Reserve Funds    123

Section 6.10
Eligibility Reserve Account    123

Section 6.11
Release of Reserve Funds Generally    124

ARTICLE 7

PERMITTED TRANSFERS    124
Section 7.1
Permitted Transfers    124

Section 7.2
Cost and Expenses; Searches; Copies    126

ARTICLE 8

DEFAULTS    126
Section 8.1
Events of Default    126

Section 8.2
Remedies    129

8.2.1
Acceleration    129

8.2.2
Remedies Cumulative    129

8.2.3
Severance    131

8.2.4
Lender’s Right to Perform    131

ARTICLE 9

SECURITIZATION    131
Section 9.1
Securitization    131

Section 9.2
Securitization Indemnification    134

Section 9.3
Severance    136

9.3.1
Severance Documentation    137

9.3.2
Cooperation; Execution; Delivery    137

ARTICLE 10

MISCELLANEOUS    137
Section 10.1
Survival; Successors and Assigns    137

Section 10.2
Lender’s Discretion; Rating Agency Review Waiver    138

Section 10.3
Governing Law    138

Section 10.4
Modification, Waiver in Writing    139

Section 10.5
Notices    140

Section 10.6
Waiver of Trial by Jury    141

Section 10.7
Headings, Schedules and Exhibits    141

Section 10.8
Severability    142

Section 10.9
Preferences    142

Section 10.10
Waiver of Notice    142

Section 10.11
Remedies of Borrower    142

Section 10.12
Offsets, Counterclaims and Defenses    142

Section 10.13
No Joint Venture or Partnership; No Third Party Beneficiaries    143

Section 10.14
Publicity    143

Section 10.15
Waiver of Marshalling of Assets    143

Section 10.16
Certain Waivers    143

Section 10.17
Conflict; Construction of Documents; Reliance    144

Section 10.18
Brokers and Financial Advisors    144

Section 10.19
Prior Agreements    144

Section 10.20
Servicer    144

Section 10.21
Joint and Several Liability    145

Section 10.22
Creation of Security Interest    145

Section 10.23
Assignments and Participations    145

Section 10.24
Register and Participant Register    145

Section 10.25
Counterparts    146

Section 10.26
Set-Off    146

Section 10.27
Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets.    146

Section 10.28
Certificated Interests.    147

Section 10.29
Exculpation of Lender    147

Section 10.30
No Fiduciary Duty    148

Section 10.31
Arizona Provision    149

Section 10.32
California Provision    149

Section 10.33
Florida Provision    150

Section 10.34
Georgia Provision    150

Section 10.35
Minnesota Provisions    151

Section 10.36
Nevada Provisions    152

Section 10.37
North Carolina Provision    153

Section 10.38
South Carolina Provisions    154

Section 10.39
Washington Provisions    155








Schedules and Exhibits


Schedules:


Schedule I.A.     -    Closing Date Properties Schedule
Schedule I.B.    -    Form of Quarterly Properties Schedule
Schedule I.C.     -     Reserved
Schedule I.D.     -    Form of Quarterly Investor Rollup Report
Schedule II    -    Organizational Chart
Schedule III     -    Exceptions to Representations and Warranties
Schedule IV    -    Definition of Special Purpose Bankruptcy Remote Entity
Schedule V    -     Allocated Loan Amount
Schedule VI    -    Qualified Title Insurance Companies
Schedule VII    -    Chief Executive Office, Prior Names and Employer
Identification Number
Schedule VIII    -    Securities
Schedule IX    -    Midland Loan Services – IH 2017-2 CMBS Asset Management Fees
Schedule X    -    Periodic Rating Agency Information
Schedule XI    -    Vacant Properties
Schedule XII    -    Specified Liens
Schedule XIII -    Security Deposit Accounts
Schedule XIV    -    Nevada HOA Schedule
Schedule XV    -    Applicable HOA Properties
Schedule XVI        Previously-Owned Properties


Exhibits:


Exhibit A    -     Form of Blocked Account Control Agreement
Exhibit B    -    Form of Property Account Control Agreement
Exhibit C    -    Form of Compliance Certificate
Exhibit D    -    Form of Tenant Direction Letter
Exhibit E    -    Request for Release
Exhibit F-1 - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-2 - Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-3 - Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F-4 - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit G    -    Form of Closing Date GRC Certificate
Exhibit H    -    Form of Closing Date OSN Certificate
Exhibit I        Form of Certificate of Merger




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of November 9, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, authorized by the New York Department of Financial Services, having
an address at 60 Wall Street, 10th Floor, New York, New York 10005 (together
with its successors and assigns, collectively, “Lender”) and 2017-2 IH BORROWER
LP, a Delaware limited partnership, having an address at c/o Blackstone Real
Estate Advisors L.P., 345 Park Avenue, New York, New York 10154 (together with
its permitted successors and assigns, collectively, “Borrower”).
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
Article 1    

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“2014-2 Borrower” shall mean 2014-2 IH Borrower L.P., a Delaware limited
partnership.
“2014-2 Loan” shall mean the indebtedness incurred pursuant to and evidenced by
the 2014-2 Loan Agreement.
“2014-2 Loan Agreement” shall mean that certain Loan Agreement, dated as of
August 14, 2014, by and between the 2014-2 Borrower and Original Lender.
“2014-3 Borrower” shall mean 2014-3 IH Borrower L.P., a Delaware limited
partnership.
“2014-3 Loan” shall mean the indebtedness incurred pursuant to and evidenced by
that certain the 2014-3 Loan Agreement.
“2014-3 Loan Agreement” shall mean that certain Loan Agreement, dated as of
November 12, 2014, by and between the 2014-3 Borrower and Original Lender.
“Acknowledgment” means the Acknowledgment, dated on or about the date hereof
made by Counterparty, or as applicable, Approved Counterparty, and any
acknowledgement delivered in connection with any Replacement Interest Rate Cap
Agreement.
“Actual Rent Collections” means, for any period of determination, actual cash
collections of Rents in respect of the Properties by Borrower (or, for the
period prior to the Closing Date, by Borrower’s Affiliates that owned the
Properties) to the extent such Rents relate to such period of determination,
regardless of when actually collected.
“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.
“Allocated Loan Amount” means, with respect to each Property, an amount equal to
the portion of the Loan made with respect to such Property, as set forth on
Schedule V as the same may be reduced in accordance with Section 2.4; provided
that (i) if a single Substitute Property is substituted for a Replaced Property
or portfolio of Replaced Properties pursuant to Section 2.4.3(a) or Section
2.11, then the initial Allocated Loan Amount of such Substitute Property shall
be the Allocated Loan Amount of such Replaced Property (or the aggregate
Allocated Loan Amounts of such Replaced Properties) immediately prior to its (or
their) substitution, and (ii) if two (2) or more Substitute Properties are
substituted for a Replaced Property or portfolio of Replaced Properties pursuant
to Section 2.4.3(a) or Section 2.11, then the initial Allocated Loan Amount of
each such Substitute Property shall be a pro rata portion of the Allocated Loan
Amount of such Replaced Property (or the aggregate Allocated Loan Amounts of
such Replaced Properties) immediately prior to its (or their) substitution, with
such pro rata portion determined based on the BPO Values of the Substitute
Properties. For the avoidance of doubt, in connection with calculating any
prepayments contemplated by this Agreement, Lender will fix the Allocated Loan
Amount for any individual Property as of the date Lender received notice of the
prepayment from Borrower.
“ALTA” means American Land Title Association, or any successor thereto.
“Alternative Base Rate” shall mean, with respect to each Interest Period and
each Interest Determination Date, the rate of interest of the Alternative Index.
“Alternative Index” a floating rate index (a) that becomes generally accepted as
a successor interest rate index to LIBOR in commercial mortgaged backed real
estate finance transactions, as reasonably determined by Servicer, (b) is a
Floating Rate Option under the 2006 ISDA Definitions (as may be amended from
time to time) or successor definitions to the 2006 ISDA Definitions as published
by the ISDA  and (c) for which ISDA has published a final version of an
amendment or protocol that is intended to amend pre-existing ISDA-based swap
agreements, generally providing such floating rate index as a successor or
alternative to the USD-LIBOR-BBA definition in effect as of the date hereof.
Such index shall be reasonably determined by Servicer by reference to a
generally accepted reporting service for such index such as Bloomberg or a
similar service.
“Alternative Base Rate Loan” means the Components of the Loan at such time as
interest thereon accrues at a rate of interest based upon the Alternative Base
Rate.
“Annual Budget” means the operating and capital budget for the Properties in the
aggregate setting forth, on a month-by-month basis, in reasonable detail, each
line item of Borrower’s good faith estimate of anticipated Rents and other
recurring income, Operating Expenses and Capital Expenditures for the applicable
Fiscal Year.
“Applicable HOA Properties” means with respect to any Applicable HOA State, (i)
all HOA Properties located in such Applicable HOA State except for any Property
(A)(1) as to which any Liens for HOA Fees are expressly subordinated to the Lien
of the Mortgage encumbering such Property and (2) the applicable Title Insurance
Policy insures against any loss sustained by Lender if such Liens for HOA Fees,
including after-arising HOA Liens, have Priority or (B) with respect to which
Borrower (x) delivered to Lender an opinion, reasonably satisfactory to Lender,
from a nationally recognized law firm (or one with prominent standing in the
applicable state) that affirmatively concludes that any Liens for HOA Fees
(including after-arising Liens for HOA Fees) would not have Priority with
respect to such Property (which may be based on the particular terms of the HOA
declarations for such Property as set forth in the Closing Date HOA Opinion for
that state subject to certification by OS National LLC or a similar title
service) and (y) delivers to Lender an updated legal opinion with the same
conclusion (which may be in the form of a bring-down or date-down opinion with
respect to an earlier delivered opinion) pursuant to Section 4.3.12(b), and (ii)
all HOA Properties located in such Applicable HOA State designated as an
Applicable HOA Property pursuant to Section 4.3.12(b).
“Applicable HOA State” means (i) a state in which, pursuant to applicable Legal
Requirements, (A) a Lien in favor of a homeowner’s association may be created
through the non-payment of fees assessed against a residential property by such
homeowner’s association, (B) any such Lien would extinguish the Lien of a
mortgage upon the valid and proper foreclosure of such Lien for homeowner’s
associations fees and (C) any such Lien would have priority over the lien of the
Mortgage or (ii) a state designated as an Applicable HOA State pursuant to
Section 4.3.12(b). For the avoidance of doubt, if any reported decision of a
state appellate court would result in the foregoing clauses (i)(A), (i)(B and
(i)(C) applying in such state, then such state shall constitute an Applicable
HOA State.
“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Trigger Period is continuing, included in the Annual Budget
or, if during a Trigger Period, an Approved Annual Budget or (ii) approved by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed.
“Approved Counterparty” means a counterparty to the Interest Rate Cap Agreement
(or the guarantor of such counterparty’s obligations) that (a) has and shall
maintain, until the expiration of the applicable Interest Rate Cap Agreement,
(i)  a long-term unsecured debt rating of not less than “A-” by S&P and (ii) a
long-term unsecured debt rating of not less than “A3” from Moody’s or (b) is
otherwise acceptable to the Rating Agencies, as evidenced by a Rating Agency
Confirmation to the effect that such counterparty shall not cause a downgrade,
withdrawal or qualification of the ratings assigned, or to be assigned, to the
Securities or any class thereof in any Securitization.
“Assignment of Leases and Rents” means an Assignment of Leases and Rents for
each Property or for multiple Properties located within the same county or
parish, dated as of the Closing Date (or, in connection with a Property which is
a Substitute Property, dated as of the Substitution Date), executed and
delivered by Borrower, constituting an assignment of the Lease or the Leases, as
applicable, and the proceeds thereof as Collateral for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time. The Assignment of Leases and Rents may be included as part of the Mortgage
for such Property or Properties.
“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Borrower, Manager and Lender,
substantially in the form delivered on the date hereof by Borrower, Existing
Manager and Lender.
“Assumed Note Rate” means, with respect to each Component of the Loan, an
interest rate equal to the sum of 0.50%, plus the applicable Component Spread,
plus LIBOR as determined on the preceding Interest Determination Date.
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect to all or any part of a Property.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. Section
101 et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Collection Account Bank and Lender providing for the exclusive control
of the Collection Account and all other Accounts by Lender, substantially in the
form of Exhibit A or such other form as may be reasonably acceptable to Lender.
“Borrower GP” means 2017-2 IH Borrower GP LLC, a Delaware limited liability
company.
“Borrower GP Guaranty” that certain Borrower GP Guaranty, dated as of the date
hereof, executed by Borrower GP in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Borrower GP Security Agreement” that certain Security Agreement, dated as of
the date hereof, executed by Borrower GP in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower Security Agreement” that certain Security Agreement, dated as of the
date hereof, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Borrower TRS” means a Delaware limited liability company, corporation or
limited partnership that is a wholly-owned subsidiary of Borrower and that is
treated for U.S. federal income tax purposes as a “taxable REIT subsidiary”.
“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.
“Broker Price Opinion” means a broker price opinion obtained by Lender.
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
on which national banks are not open for general business in (i) the State of
New York, (ii) the state where the corporate trust office of the Trustee is
located, or (iii) the state where the servicing offices of the Servicer are
located.
“Calculation Date” means the last day of each calendar quarter during the Term.
“Capital Expenditures” for any period means amounts expended for replacements
and alterations to a Property and required to be capitalized according to GAAP.
“Cap Receipts” means all amounts received by a Borrower pursuant to an Interest
Rate Cap Agreement.
“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.
“Closing Date” means the date of the funding of the Loan.
“Closing Date Debt Yield” means 5.90%.
“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit G without any material exceptions.
“Closing Date HOA Opinions” means the opinions of counsels to Borrower executed
and delivered on or prior to the Closing Date.
“Closing Date OSN Certificate” means a certificate from OS National, LLC, in
substantially the form of Exhibit H without any material exceptions.
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
“Collateral Assignment of Interest Rate Protection Agreement” means a Collateral
Assignment of Interest Rate Protection Agreement between Borrower and Lender,
substantially in the form delivered on the date hereof by Borrower and Lender.
“Collateral Documents” means the Borrower Security Agreement, the Borrower GP
Security Agreement, the Equity Owner Security Agreement, the Blocked Account
Control Agreement, each Property Account Control Agreement, the Collateral
Assignment of Interest Rate Protection Agreement, the Assignment of Management
Agreement, each Mortgage Document and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to Lender a Lien on any real, personal or
mixed property of that Loan Party as security for the Obligations, as the same
may be (and each of the foregoing defined terms shall refer to such documents as
they may be) amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Collection Account” means an Eligible Account at the Collection Account Bank.
“Collection Account Bank” means the Eligible Institution selected by Lender to
maintain the Collection Account.
“Collections” means, without duplication, with respect to any Property, all
Rents, Other Receipts, Insurance Proceeds (whether or not Lender elects to treat
any such Insurance Proceeds as business or rental interruption Insurance
Proceeds pursuant to Section 5.4(d)), Condemnation Proceeds, Net Transfer
Proceeds, Cap Receipts, interest on amounts on deposit in the Collection Account
and the Reserve Funds, amounts paid to Borrower pursuant to the terms of the
applicable Purchase Agreement, amounts drawn on security deposits that become
Collections pursuant to Section 4.1.15, amounts paid by Borrower to the
Collection Account pursuant to this Agreement and all other payments received
with respect to such Property (except for security deposits) and all “proceeds”
(as defined in Section 9-102 of the UCC) of such Property.
“Commission” means the Securities and Exchange Commission.
“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit C.
“Component” means individually or collectively, as the context may require, any
one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2.
“Component Alternative Base Rate Spread” means, in connection with any
conversion of the Loan from a LIBOR Loan to an Alternative Base Rate Loan, with
respect to each Component of the Loan, (i) if as of the Interest Determination
Date for the first Interest Period during which the Loan will bear interest
based on the Alternative Base Rate (or if LIBOR is not available as of such
date, as of the Interest Determination Date for which LIBOR was last available),
LIBOR is greater than the Alternative Base Rate, then the sum of (A) the
Component Spread applicable to such Component plus (B) the excess of LIBOR as of
such Interest Determination Date over the Alternative Base Rate as of such date
(or if LIBOR is not available as of such date, as of the Interest Determination
Date for which LIBOR was last available) or (ii) if as of the Interest
Determination Date for the first Interest Period during which the Loan will bear
interest based on the Alternative Base Rate (or if LIBOR is not available as of
such date, as of the Determination Date for which LIBOR was last available), the
Alternative Base Rate is greater than LIBOR, then the result of (A) the
Component Spread applicable to such Component minus (B) the excess of the
Alternative Base Rate as of such Interest Determination Date over LIBOR as of
such date (or if LIBOR is not available as of such date, as of the Interest
Determination Date for which LIBOR was last available).
“Component Outstanding Principal Balance” means, as of any given date, with
respect to each Component, the outstanding principal balance of such Component.
“Component Prime Rate Spread” means, in connection with any conversion of the
Components from a LIBOR Loan to a Prime Rate Loan, with respect to each
Component of the Loan, the difference (expressed as the number of basis points)
between (a) the sum of (i) LIBOR, determined as of the Interest Determination
Date for which LIBOR was last available, plus (ii) the Component Spread
applicable to such Component, minus (b) the Prime Rate as of such Interest
Determination Date; provided, however, that if such difference is a negative
number for such Component, then the Component Prime Rate Spread for such
Component shall be zero.
“Component Spread” means, (a) with respect to Component A, 0.9105% per annum;
(b) with respect to Component B, 1.2105% per annum, (c) with respect to
Component C, 1.5105% per annum, (d) with respect to Component D, 1.8605% per
annum, (e) with respect to Component E, 2.3105% per annum and (f) with respect
to Component F, 3.0605% per annum.
“Concessions” means, for any period of determination, the value of concessions
(other than free Rent) provided with respect to the Properties by Borrower (or,
for the period prior to the Closing Date, by Borrower’s Affiliates that owned
the Properties).
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting a Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Constituent Document” means, (i) with respect to any partnership (whether
limited or general), (a) the certificate of partnership (or equivalent filings),
(b) the partnership agreement (or equivalent organizational documents) of such
partnership and (c) any document setting forth the designation, amount and/or
rights, limitations and preferences of any of such partnership’s partnership
interests or the holders thereof; (ii) with respect to any limited liability
company, (a) the certificate of formation (or the equivalent organizational
documents) of such entity, (b) the operating agreement (or the equivalent
governing documents) of such entity and (c) any document setting forth the
designation, amount and/or rights, limitations and preferences of any of such
limited liability company’s membership interests or the holders thereof; and
(iii) with respect to any other type of entity, the organizational and governing
document for such entity which are equivalent to those described in clauses (i)
and (ii) above, as applicable.
“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.8.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.
“Counterparty” means, with respect to the Interest Rate Cap Agreement,
Commonwealth Bank of Australia, and with respect to any Replacement Interest
Rate Cap Agreement, any Approved Counterparty thereunder.
“Cure Period” means, (i) with respect to the failure of any Property to qualify
as an Eligible Property (other than with respect to the failure of a Property to
comply with the representation in Section 3.2.22) if such failure is reasonably
susceptible of cure, a period of thirty (30) days after the earlier of actual
knowledge of such condition by a Responsible Officer of Borrower or the Manager
or notice thereof by Lender to Borrower; provided that, if Borrower is
diligently pursuing such cure during such thirty (30) day period and such
failure is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period, then such cure period shall be extended for another ninety (90)
days so long as Borrower continues to diligently pursue such cure and, provided
further, that if the Obligations have been accelerated pursuant to Section
8.2.1, then the cure period hereunder shall be reduced to zero (0) days and (ii)
with respect to the failure of a Property to comply with the representation in
Section 3.2.22, zero (0) days. If any failure of any Property to qualify as an
Eligible Property is not reasonably susceptible of cure, then no cure period
shall be available. If any failure of any Property to qualify as an Eligible
Property is due to a Voluntary Action, then no cure period shall be available.
“Debt” means the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including the Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage Documents, the Environmental
Indemnity or any other Loan Document.
“Debt Service” means, with respect to any particular period of determination,
the scheduled interest payments due under the Note for such period.
“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:
(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on such date of determination; and
(ii)    the denominator is the aggregate Debt Service for the twelve (12) month
period following such date of determination, calculated as the sum of (i) with
respect to Component A, the product of (A) the Component Outstanding Principal
Balance for Component A as of such date and (B) an interest rate equal to the
sum of (x) the Component Spread for Component A and (y) the Strike Price
described in clause (b)(ii) of the definition of Strike Price, (ii) with respect
to Component B, the product of (A) the Component Outstanding Principal Balance
for Component B as of such date and (B) an interest rate equal to the sum of (x)
the Component Spread for Component B and (y) the Strike Price described in
clause (b)(ii) of the definition of Strike Price, (iii) with respect to
Component C, the product of (A) the Component Outstanding Principal Balance for
Component C as of such date and (B) an interest rate equal to the sum of (x) the
Component Spread for Component C and (y) the Strike Price described in clause
(b)(ii) of the definition of Strike Price, (iv) with respect to Component D, the
product of (A) the Component Outstanding Principal Balance for Component D as of
such date and (B) an interest rate equal to the sum of (x) the Component Spread
for Component D and (y) the Strike Price described in clause (b)(ii) of the
definition of Strike Price, (v) with respect to Component E, the product of (A)
the Component Outstanding Principal Balance for Component E as of such date and
(B) an interest rate equal to the sum of (x) the Component Spread for Component
E and (y) the Strike Price described in clause (b)(ii) of the definition of
Strike Price, (vi) with respect to Component F, the product of (A) the Component
Outstanding Principal Balance for Component F as of such date and (B) an
interest rate equal to the sum of (x) the Component Spread for Component F and
(y) the Strike Price described in clause (b)(ii) of the definition of Strike
Price, and (vii) the regular monthly fee of the certificate administrator
(deemed to be $6,100 per month) and the trustee (deemed to be $250 per month)
under the Servicing Agreement for such twelve (12) month period.
“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:


(a) the numerator is the Underwritten Net Cash Flow; and
(b) the denominator is the aggregate Outstanding Principal Balance.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
constitute an Event of Default.
“Default Rate” means, with respect to each Component of the Loan and any other
Obligations, a rate per annum equal to the lesser of (i) the Maximum Legal Rate
and (ii) three percent (3%) above the Interest Rate applicable to such
Component.
“Deficiency” means, with respect to any Property File, (i) the failure of one or
more Specified Documents contained therein to be fully executed or to match the
information on the most recent Properties Schedule required to be delivered by
Section 4.3.6, (ii) one or more Specified Documents contained therein are
mutilated, materially damaged or torn or otherwise physically altered or
unreadable or (iii) the absence from a Property File of any Specified Document
required to be contained in such Property File.
“Designated HOA Properties” means, with respect to any state, HOA Properties
located in such state that (i) were not Applicable HOA Properties on the Closing
Date, (ii) become Applicable HOA Properties after the Closing Date and (iii) are
designated by Borrower to Lender in writing as Designated HOA Properties.
“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).
“Eligibility Requirements” means, with respect to a Person, the requirement that
such Person has a net worth of not less than Three Hundred Million and No/100
Dollars ($300,000,000.00) (exclusive of such Person’s direct or indirect
interest in the Properties and Borrower).
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution” means:
(i)    PNC Bank, National Association so long as PNC Bank, National
Association’s long term deposit or long-term unsecured debt rating shall be at
least “A2” from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if
the deposits are to be held in the applicable account for more than 30 days) or
PNC Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for 30
days or less); or
(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of letters of credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (i) “AA” by S&P, (ii) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (iii) “Aa2” by Moody’s;
provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution with respect to Property Accounts and the Security Deposit Accounts
only, so long as Wells Fargo Bank, National Association’s long term unsecured
debt rating shall be at least “A3” from Moody’s and the equivalent by KBRA (if
then rated by KBRA).
“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:
(i)    the Lease reflects customary market standard terms;
(ii)    the Lease is entered into on an arms-length basis without payment
support by Borrower or its Affiliates (provided that any incentives offered to
Tenants shall not be deemed to constitute such payment support);
(iii)    the Lease had, as of its commencement date, an initial lease term of at
least six (6) months;
(iv)    the Lease is to a bona fide third-party lessee; and
(v)    the Lease is in compliance with all applicable Legal Requirements in all
material respects.
“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement
dated as of the date hereof executed by Borrower in connection with the Loan for
the benefit of Lender.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity.
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.
“Equity Owner” means 2017-2 IH Equity Owner LP, a Delaware limited partnership.
“Equity Owner GP” means 2017-2 IH Equity Owner GP LLC, a Delaware limited
liability company.
“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the date hereof, executed by Equity Owner in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the date hereof, executed by Equity Owner in favor of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.
“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (i)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes, (ii) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan pursuant to a law
in effect on the date on which (A) such Lender acquires such interest in the
Loan or (B) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.10, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Lender’s failure to comply with Section 2.10.6
and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Management Agreement” means that certain Management Agreement, dated
as of the date hereof, between Borrower and Existing Manager, pursuant to which
Existing Manager is to provide management and other services with respect to the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Existing Manager” means THR Property Management L.P.
“Extension Date” means the Stated Maturity Date, the First Extended Maturity
Date, the Second Extended Maturity Date, the Third Extended Maturity Date or the
Fourth Extended Maturity Date, as applicable.
“Extension Option” means the First Extension Option, the Second Extension
Option, the Third Extension Option, the Fourth Extension Option and the Fifth
Extension Option, as applicable.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.
“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the Term.
“Fitch” means Fitch, Inc.
“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Geographic Diversity Test” means a test that is satisfied with respect to a
Substitution if, after giving effect to such Substitution, no MSA Percentage is
increased by more than two and one-half (2.50) percentage points from such MSA
Percentage as of the Closing Date, as adjusted for any Transfers (other than
Substitutions) of Properties after the Closing Date.
“Government List” means (1) any list maintained by OFAC, (2) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC that Lender notified Borrower in
writing is now included in “Government Lists”, or (3) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority with jurisdiction
over the Borrower or pursuant to any Executive Order of the President of the
United States of America that Lender notified Borrower in writing is now
included in “Government Lists”.
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties as of such date
and (ii) the annualized market rents for Properties that are vacant as of such
date. For purposes of clause (ii), market rents shall be determined by Borrower
or, if reasonably required by Lender, by RentRange or any other nationally
recognized rental rate reporting service selected by the Lender in its
reasonable discretion (such nationally recognized rental rate reporting
service’s fee to be at Borrower’s sole cost and expense); provided that Borrower
may object to any such determination by RentRange or other nationally recognized
rental rate reporting service by delivering written notice to Lender within five
(5) Business Days of any such determination and, in such event, the market rents
so objected to shall be as determined by an independent broker opinion of market
rent obtained by Lender at Borrower’s sole cost and expense.
“GRC” means Green River Capital, LLC.
“Guarantors” means Equity Owner and Borrower GP.
“Hazardous Substance” has the meaning set forth in the Environmental Indemnity.
“HOA” means a homeowners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.
“HOA Fees” means all homeowner’s and condominium dues, fees, assessments and
impositions, and any other charges levied or assessed or imposed against a
Property, or any part thereof, by an HOA.
“HOA Policy” has the meaning set forth in Section 5.2.
“HOA Property” means a Property which is subject to an HOA.
“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.
“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) any other contractual obligation for the payment of money which are not
settled within thirty (30) days.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.
“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clause (i) or (ii) above.
“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.
“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on the value, use, occupation,
leasing or marketability of such Property or results in any material liability
to, claim against or obligation of Lender or material liability or obligation on
the part of any Loan Party.
“Insolvency Opinion” means that certain bankruptcy non-consolidation opinion
letter dated the date hereof delivered by Richards, Layton & Finger, P.A. in
connection with the Loan.
“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period and the first Interest Period, the date that is two (2) Business
Days before the Closing Date and (B) with respect to any other Interest Period,
the date which is two (2) Business Days prior to the commencement of such
Interest Period. When used with respect to an Interest Determination Date,
Business Day shall mean any day on which banks are open for dealing in foreign
currency and exchange in London.


“Interest Rate” shall mean, with respect to each Interest Period, with respect
to each Component, an interest rate per annum equal to (a) for a LIBOR Loan, the
sum of (1) LIBOR, determined as of the Interest Determination Date immediately
preceding the commencement of such Interest Period, plus (2) the Component
Spread applicable to such Component (or, when applicable pursuant to this
Agreement or any other Loan Document, the Default Rate); (b) for a Prime Rate
Loan, the sum of (1) the Prime Rate, plus (2) the Component Prime Rate Spread
applicable to such Component (or, when applicable pursuant to this Agreement or
any other Loan Document, the applicable Default Rate); and (c) for an
Alternative Base Rate Loan, the sum of (A) the Alternative Base Rate, determined
as of the Interest Determination Date immediately preceding the commencement of
such Interest Period, plus (B) the Component Alternative Base Rate Spread
applicable to such Component (or, when applicable pursuant to this Agreement or
any other Loan Document, the applicable Default Rate).


“Interest Rate Cap Agreement” means the Confirmation and Agreement (together
with the schedules relating thereto), dated on or about the date hereof, between
the Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to this Agreement. After delivery of a Replacement Interest Rate
Cap Agreement to Lender, the term Interest Rate Cap Agreement shall be deemed to
mean such Replacement Interest Rate Cap Agreement and such Replacement Interest
Rate Cap Agreement shall be subject to all requirements applicable to the
Interest Rate Cap Agreement. The Interest Rate Cap Agreement shall be governed
by the laws of the State of New York and shall contain each of the following:


(a) the notional amount of the Interest Rate Cap Agreement shall be equal to or
greater than the Outstanding Principal Balance;


(b) the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
as extended from time to time pursuant to this Agreement and the Loan Documents;


(c) the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrower and shall be pledged to Lender by Borrower in accordance with this
Agreement;


(d) the Counterparty under the Interest Rate Cap Agreement shall be obligated to
make a stream of payments, directly to the Collection Account (whether or not an
Event of Default has occurred) from time to time equal to the product of (i) the
notional amount of such Interest Rate Cap Agreement multiplied by (ii) the
excess, if any, of LIBOR (including any upward rounding under the definition of
LIBOR) (or the Prime Rate if the Loan has converted to a Prime Rate Loan or the
Alternative Base Rate if the Loan has converted to an Alternative Base Rate
Loan) over the Strike Price and shall provide that such payment shall be made on
a monthly basis in each case not later than (after giving effect to and assuming
the passage of any cure period afforded to such Counterparty under the Interest
Rate Cap Agreement, which cure period shall not in any event be more than three
Business Days) each Monthly Payment Date;


(e) the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and


(f) the Interest Rate Cap Agreement shall impose no material obligation on the
beneficiary thereof (after payment of the acquisition cost) and shall be in all
material respects satisfactory in form and substance to Lender and shall satisfy
applicable Rating Agency standards and requirements, including, without
limitation, provisions satisfying Rating Agencies standards, requirements and
criteria (i) that incorporate customary tax “gross up” provisions, (ii) whereby
the Counterparty agrees not to file or join in the filing of any petition
against Borrower under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, and (iii) that incorporate, if the Interest Rate
Cap Agreement contemplates collateral posting by the Counterparty, a credit
support annex setting forth the mechanics for collateral to be calculated and
posted that are consistent with Rating Agency standards, requirements and
criteria.


“IRS” means the United States Internal Revenue Service.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property by
or on behalf of Borrower (or, with respect to any Vacant Properties on the
Closing Date, prior to such Closing Date, by or on behalf of any Affiliate of
Borrower), and (i) every modification, amendment or other agreement relating to
such lease, sublease or other agreement entered into in connection with such
lease, sublease or other agreement, and (ii) every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the Tenant.
“Lease Term” means (i) with respect to a Substitution of a single Property with
a Substitute Property, the remaining contractual term of the Eligible Lease for
the Property or the Substitute Property, as applicable (without giving effect to
any extension option in such lease), and (ii) with respect to a Substitution of
a portfolio of Properties with a portfolio of Substitute Properties, the
weighted average remaining contractual term of the Eligible Leases for the
Properties or the Substitute Properties, as applicable (without giving effect to
any extension option in such leases), weighted based on the Allocated Loan
Amounts for such Properties or Substitute Properties, as applicable.
“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or a Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Securities Act, the Exchange Act, Regulation AB, the
rules and regulations promulgated pursuant to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting a Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to a Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.
“LIBOR” means, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by Lender as set forth below:


(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.


(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in U.S. Dollars for a one month period as of 11:00
a.m., London time, on such Interest Determination Date in a principal amount of
not less than One Million and No/100 ($1,000,000) that is representative for a
single transaction in the relevant market at the relevant time. If at least two
such offered quotations are so provided, LIBOR shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City reasonably selected by Lender to
provide such bank’s rates for loans in U.S. Dollars to leading European banks
for a one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than One Million and No/100
($1,000,000) that is representative for a single transaction in the relevant
market at the relevant time, and if at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates.


“LIBOR Loan” means the Components of the Loan at such time as interest thereon
accrues at a rate of interest based upon LIBOR.


“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct or indirect interest in
Borrower or any Loan Party, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Loan” means the loan in the original principal amount of Eight Hundred
Sixty-Five Million Twenty-Seven Thousand and No/100 Dollars ($865,027,000.00)
made by Lender to Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Note, the Management
Agreement, the Sponsor Guaranty, the Equity Owner Guaranty, the Borrower GP
Guaranty, the Environmental Indemnity, the Interest Rate Cap Agreement, each
Collateral Document, and all other agreements, instruments and documents
delivered pursuant thereto or in connection therewith, as the same may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Loan Party” means Borrower, each Guarantor and each Borrower TRS (if any).
“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield (a
“Low Debt Yield Trigger”), and shall end (i) upon the Properties achieving a
Debt Yield of at least the Low Debt Yield Trigger for two (2) consecutive
Calculation Dates or (ii) immediately (without waiting for two (2) consecutive
Calculation Dates) upon Borrower prepaying the principal amount of the Loan in
an amount sufficient to cause the Debt Yield to be equal to or in excess of the
Low Debt Yield Trigger (a “Debt Yield Cure Prepayment”).
“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties, (ii) any agreement between any Loan Party and any Affiliate
of any Relevant Party and (iii) any brokerage, leasing, cleaning, maintenance,
service or other contract or agreement of any kind (other than Leases) relating
to the Properties, in each case involving payment or expense of more than One
Million and No/100 Dollars ($1,000,000) during any twelve (12) month period,
unless cancelable on thirty (30) days or less notice without requiring payment
of termination fees or payments of any kind.
“Management Agreement” means the Existing Management Agreement or a Replacement
Management Agreement pursuant to which a Qualified Manager is managing one or
more of the Properties in accordance with the terms and provisions of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Management Fee Cap” means, with respect to the calendar month ending
immediately prior to each Monthly Payment Date during the Term, six percent
(6.0%) of gross Rents collected with respect to the Properties for such calendar
month.
“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.
“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of any Loan Party, (ii) the use,
operation or value of the Properties, taken as a whole, (iii) the ability of
Borrower to repay the principal and interest of the Loan when due or to satisfy
any of Borrower’s other obligations under the Loan Documents, or (iv) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Lender under any Loan Document.
“Maturity Date” means the Stated Maturity Date, provided that (a) in the event
of the exercise by Borrower of the First Extension Option pursuant to Section
2.7, the Maturity Date shall be the First Extended Maturity Date, (b) in the
event of the exercise by Borrower of the Second Extension Option pursuant to
Section 2.7, the Maturity Date shall be the Second Extended Maturity Date, (c)
in the event of the exercise by Borrower of the Third Extension Option pursuant
to Section 2.7, the Maturity Date shall be the Third Extended Maturity Date, (d)
in the event of the exercise by Borrower of the Fourth Extension Option pursuant
to Section 2.7, the Maturity Date shall be the Fourth Extended Maturity Date and
(e) in the event of the exercise by Borrower of the Fifth Extension Option
pursuant to Section 2.7, the Maturity Date shall be the Fifth Extended Maturity
Date, or such earlier date on which the final payment of principal of the Note
becomes due and payable as herein or therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such Governmental Authority whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.
“Minimum Disbursement Amount” means One Hundred Thousand and No/100 Dollars
($100,000).
“Monthly Debt Service Payment Amount” means, for each Monthly Payment Date, an
amount equal to the amount of interest which is then due on all the Components
of the Loan in the aggregate for the Interest Period during which such Monthly
Payment Date occurs.
“Monthly Payment Date” means the ninth (9th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be January 9,
2018.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage (which, with respect to Properties located in the
state of Florida, may be amended and restated) or Deed of Trust or Deed to
Secure Debt, as applicable, for each Property or for multiple Properties located
within the same county or parish, dated as of the Closing Date (or, in
connection with a Property which is a Substitute Property, dated as of the
Substitution Date), executed and delivered by Borrower, constituting a Lien on
the Improvements and the Property or Properties, as applicable, as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mortgage Documents” means the Mortgages, the Assignments of Leases and Rents
and the Fixture Filings.
“MSA” means a metropolitan statistical area, as defined by the United States
Office of Management and Budget.
“MSA Percentage” means, with respect to an MSA that includes Properties, a
quotient expressed as a percentage where (i) the numerator is the Allocated Loan
Amount of the Properties in such MSA and (ii) the denominator is the Outstanding
Principal Balance.
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
414(f) of the Code or Section 3(37) of ERISA to which contributions are required
to be made by any Loan Party or any of its ERISA Affiliates or to which any such
entity has any liability.
“Net Assets” means, with respect to any Person, the difference between (i) the
fair market value of such Person’s assets and (ii) such Person’s liabilities
determined in accordance with GAAP.
“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of an Award, after deduction
of Lender’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.
“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.
“Non-Property Taxes” means all Taxes other than Property Taxes and Other
Charges.
“Notice of Substitution” has the meaning set forth in Section 2.11(a).
“NRSRO” means any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or its designees in connection with, or in
anticipation of, a Securitization.
“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Loan Parties of the Other Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or another Loan Party.
“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower (or, for the period prior to the Closing
Date, by Borrower’s Affiliates that owned the Properties) during such period in
connection with the administration, operation, management, maintenance, repair
and use of the Properties, determined on an accrual basis, and, except to the
extent otherwise provided in this definition, in accordance with GAAP. Operating
Expenses specifically shall include, without duplication, (i) all operating
expenses incurred in such period based on quarterly financial statements
delivered to Lender in accordance with Section 4.3.1(a), (ii) cost of utilities,
inventories, and fixed asset supplies consumed in the operation of the
Properties (iii) management fees in an amount equal to the greater of (A) actual
management fees or (B) the Management Fee Cap, (iv) administrative, payroll,
security and general expenses for the Properties, (v) costs and fees of
Independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained
to perform services required or permitted hereunder, (vi) computer processing
charges, (vii) operational equipment and other lease payments to the extent
constituting operating expenses under GAAP, (viii) Property Taxes, Other Charges
and HOA Fees, (ix) insurance premiums, (x) Property maintenance expenses and
(xi) all reserves required by Lender hereunder (without duplication).
Notwithstanding the foregoing, Operating Expenses shall not include
(A) depreciation or amortization, (B) income taxes or other charges in the
nature of income taxes, (C) any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with the
making of the Loan or the sale, exchange, transfer, financing or refinancing of
all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards which are applied to prepay the Note, (D) Capital
Expenditures, (E) Debt Service, (F) expenses incurred in connection with the
acquisition, initial renovation and initial leasing of Properties and other
activities undertaken prior to such initial lease that do not constitute
recurring operating expenses to be paid by Borrower, including eviction of
existing tenants, incentive payments to tenants and other similar expenses, (G)
any item of expense which would otherwise be considered within Operating
Expenses pursuant to the provisions above but is paid directly by any Tenant
under a Lease, (H) any service that is required to be provided by the Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (I) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5 or Section 2.11 hereof, (J) bad debt expense with
respect to Rents, (K) the value of any free rent or other concessions provided
with respect to the Properties, (L) any loss that is covered by the Policies
including any portion of a loss that is subject to a deductible under the
Policies or (M) corporate overhead expenses incurred by Borrower’s Affiliates.
“Original Lender” means German American Capital Corporation, a Maryland
corporation.
“Other Charges” means all (i) impositions other than Property Taxes, (ii)
charges, liens or fees levied or assessed or imposed against a Property by a
Governmental Authority in connection with code violations, and (iii) any other
charges levied or assessed or imposed against a Property or any part thereof
other than Property Taxes or HOA Fees.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Obligations” means (i) the performance of all obligations of the Loan
Parties contained herein; (ii) the performance of each obligation of the
Relevant Parties contained in any other Loan Document; and (iii) the performance
of each obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.
“Other Receipts” for any period of determination, any actual net cash flow
receipts received by Borrower (or, for the period prior to the Closing Date, by
Borrower’s Affiliates that owned the Properties) from sources other than Rents,
such as fees, payments or other compensation from any Tenant (but excluding any
security deposits), with respect to the Properties to the extent they are
recurring in nature and properly included as operating income for such period in
accordance with GAAP.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstanding Principal Balance” means, as of any date, the aggregate Component
Outstanding Principal Balances of the Components of the Loan.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Investments” means:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the U.S. Treasury
(all direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of 30
days or less, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A1” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (C) in the case of such investments with maturities of
six (6) months or less, but more than three months, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the highest
short term rating category) and the long term obligations of which are rated at
least “Aa3” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), and (D) in the case of such
investments with maturities of more than six (6) months, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated “Aaa” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s; provided, however, that the
investments described in this clause must (1) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (2) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (3) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (4) such investments must not be subject to
liquidation prior to their maturity;
(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by Moody’s in the
highest short term rating category) and the long term obligations of which are
rated at least “A2” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (B) in the case of such
investments with maturities of three months or less, but more than 30 days, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by Moody’s in the highest short term rating category) and the long term
obligations of which are rated at least “A1” by Moody’s (or such lower rating
for which Rating Agency Confirmation is received with respect to Moody’s), (C)
in the case of such investments with maturities of six (6) months or less, but
more than three months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “Aa3” by Moody’s (or
such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s), and (D) in the case of such investments with maturities of more
than six (6) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by Moody’s in the highest short term rating category)
and the long term obligations of which are rated “Aaa” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s); provided, however, that the investments described in this clause must
(1) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (2) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (3) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (4) such investments
must not be subject to liquidation prior to their maturity;
(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by Moody’s in its highest long-term unsecured rating category); provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
30 days or less, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three months or
less, but more than 30 days, the short term obligations of which are rated in
the highest short term rating category by each Rating Agency (or, if not rated
by all Rating Agencies, rated Moody’s in the highest short term rating category)
and the long term obligations of which are rated at least “A1” by Moody’s (or
such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s), (C) in the case of such investments with maturities of six (6)
months or less, but more than three months, the short term obligations of which
are rated in the highest short term rating category by each Rating Agency (or,
if not rated by all Rating Agencies, rated by Moody’s in the highest short term
rating category ) and the long term obligations of which are rated at least
“Aa3” by Moody’s (or such lower rating for which Rating Agency Confirmation is
received with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Rating Agencies, rated by Moody’s in the highest short term
rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;
(vi)    units of taxable money market funds, which funds are regulated
investment companies and are invested solely in obligations backed by the full
faith and credit of the United States, which funds have the highest rating
available from each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) for money market
funds; and
(vii)    any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing (A) by Lender and
(B) each Rating Agency, as confirmed by satisfaction of the Rating Agency
Confirmation with respect to each Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and (y)
an original maturity of not more than 365 days and a remaining maturity of not
more than thirty (30) days.
“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes, Other
Charges or HOA Fees being contested in accordance with Section 4.1.3 or Section
4.4.8, (v) any workers’, mechanics’ or other similar Liens on a Property that
are bonded or discharged within sixty (60) days after Borrower first receives
written notice of such Lien, (vi) all easements, rights-of-way, restrictions and
other similar non-monetary encumbrances recorded against and affecting any
Property and that would not reasonably be expected to and do not have an
Individual Material Adverse Effect on the Property, (vii) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s
reasonable discretion, (viii) the Specified Liens and (ix) rights of Tenants as
Tenants only under Leases permitted hereunder.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.
“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.2, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all out-of-pocket costs and expenses (if any) incurred by
Lender in connection with Borrower’s permitted revocation or modification of any
Prepayment Notice.
“Previously-Owned Properties” shall mean each of those properties shown on
Schedule XVI, which are no longer owned by Borrower as of the date hereof. None
of the Previously-Owned Properties are Properties.
“Previously-Owned Properties Liabilities” shall mean any and all liabilities,
losses, damages, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Borrower, the Borrower TRS,
Equity Owner and/or Lender), that are imposed on, incurred by, or asserted
against Borrower, the Borrower TRS, Equity Owner or Lender in any manner
relating to or arising out of the Previously-Owned Properties, the 2014-2 Loan
or the 2014-3 Loan.
“Previously-Owned Properties Transferee” shall mean THR Property Holdco L.P or
any of its subsidiaries.
“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a comparable interest rate index.
“Prime Rate Loan” means the Components of the Loan at such time as interest
thereon accrues at a rate of interest based upon the Prime Rate.
“Priority” means that the valid and proper foreclosure of a Lien for HOA Fees
will extinguish the Lien of the Mortgage with respect to the relevant HOA
Property.
“Properties Schedule” means the data tape of Properties attached hereto as
Schedule I.A. as of the Closing Date, as updated on a quarterly basis in the
form attached hereto as Schedule I.B. (and supplemented quarterly by the data
included on Schedule I.D.) pursuant to Section 4.3.6.
“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder. The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property.
“Property Account Bank” means the Eligible Institution at which a Property
Account is maintained.
“Property Account Control Agreement” means the Deposit Account Control Agreement
dated the date hereof among Borrower, Lender and a Property Account Bank,
providing for springing control by Lender, substantially in the form set forth
as Exhibit B attached hereto or such other form as may be reasonably acceptable
to Lender.
“Property Accounts” means the Rent Deposit Accounts and Borrower’s Operating
Account.
“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.
“Property Cut Off Date” means August 31, 2017.
“Property File” means with respect to each Property:
(i)    The Purchase Agreement, auction receipt or other applicable purchase
documentation reasonably satisfactory to Lender;
(ii)    The documentation described in Sections 3.2.3, 3.2.4, 3.2.5, 4.4.3,
4.4.4, and 4.4.5;
(iii)    Evidence reasonably satisfactory to Lender of the insurance policies
required by Section 5.1.1 with respect to such Property;
(iv)    The executed Lease and any renewals, amendments or modification of the
Lease or any new Lease, each of which shall be delivered to the Property File
within ten (10) days after execution thereof (provided, that if such Property is
a Vacant Property, such Property will be disclosed in the Property File as a
Vacant Property until an Eligible Lease is executed with respect to such
Property); and
(v)    The Broker Price Opinion for such Property.
“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.
“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.
“Property Value Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if the BPO Value of
the Substitute Property (or the aggregate BPO Value of a portfolio of Substitute
Properties) obtained by Lender in connection with the Substitution is equal to
or greater than both (i) the BPO Value of the applicable Replaced Property (or
the aggregate BPO Value of a portfolio of Replaced Properties) obtained by
Lender in connection with the Substitution and (ii) the BPO Value of the
applicable Replaced Property (or the aggregate BPO Value of a portfolio of
Replaced Properties) as set forth in the Properties Schedule attached hereto as
Schedule I.A as of the Closing Date (or, if an applicable Replaced Property was
not included in such data tape, the BPO Value for such Replaced Property as set
forth in the most recent Properties Schedule provided pursuant to Section
4.3.6).
“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.
“Purchase Agreement” means the purchase agreement with respect to the purchase
of a Property entered into by Borrower or its Affiliate and a third party seller
of a Property who is not an Affiliate of any Loan Party.
“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or Sponsor and/or (iii) a reputable Person
that has at least two (2) years’ experience in the management of at least two
hundred and fifty (250) residential rental properties in each MSA in which the
applicable Properties to be managed by such Person are located and is not the
subject of a bankruptcy or similar proceeding; provided, that in the case of the
foregoing clause (iii), Borrower shall have obtained a Rating Agency
Confirmation in respect of the management of the Properties by such Person; and
provided, further, that in the case of the foregoing clause (ii) and
clause (iii), if such Person is an Affiliate of Borrower, Borrower shall have
obtained an additional Insolvency Opinion if such an opinion is requested by
Lender.
“Qualified Replacement Sponsor” means any Sponsor Parent Entity that (A) has a
net worth of not less than Three Hundred Million and No/100 Dollars
($300,000,000) (exclusive of such Person’s direct or indirect interest in the
Properties and Borrower), (B) has not been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding or any governmental or regulatory investigation which resulted in a
final, nonappealable conviction for criminal activity involving moral turpitude
and (C) is (or is under common Control with a Person that is) regularly engaged
in the management, ownership or operation of one to four unit residential rental
properties.
“Qualified Title Insurance Company” means each title insurance company listed on
Schedule VI and any other title insurance company unless such title insurance
company is disqualified by Lender in its sole discretion by notice to Borrower.
“Qualified Transferee” means (i) Sponsor or (ii) any Person that (A) has a net
worth of not less than Three Hundred Million and No/100 Dollars ($300,000,000)
(exclusive of such Person’s direct or indirect interest in the Properties and
Borrower), (B) has not been the subject of a voluntary or involuntary (to the
extent the same has not been discharged) bankruptcy proceeding or any
governmental or regulatory investigation which resulted in a final,
nonappealable conviction for criminal activity involving moral turpitude, (C) is
(or is under common Control with a Person that is) regularly engaged in the
management, ownership or operation of one to four unit residential rental
properties and (D) with respect to the applicable Transfer to such Person,
Borrower shall have obtained a Rating Agency Confirmation.
“Quarterly HOA Report” has the meaning set forth in Section 4.3.6(b).
“Rating Agencies” means the nationally-recognized statistical rating
organization (e.g. S&P, Moody’s, Fitch, DBRS, Inc., Morningstar, Inc., KBRA or
any successor thereto) that have been or will be engaged by Lender or its
designees in connection with, or in anticipation of, a Securitization and, after
the final Securitization of the Loan, shall mean any of the foregoing that have
rated and continue to rate any of the certificates issued in connection with
such Securitization (but, for the avoidance of doubt, excluding any unsolicited
ratings).
“Rating Agency Confirmation” means a written affirmation from each of the Rating
Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion,
provided that upon receipt of a written acknowledgment or waiver (which may be
in electronic form and whether or not specifically identifying the matter or in
general, press release form) from a Rating Agency indicating its decision not to
review or to waive review of the matter for which Rating Agency Confirmation is
sought, the requirement to obtain Rating Agency Confirmation for such matter at
such time will be considered not to apply (as if such requirement did not exist
for such matter at such time) with respect to such Rating Agency. In the event
that, at any given time, no Securities are then outstanding, then the term
Rating Agency Confirmation shall be deemed instead to require the written
approval of Lender based on its reasonable, good faith determination of whether
the Rating Agencies would issue a Rating Agency Confirmation if any such
Securities were outstanding.
“Records” means all leases, agreements, instruments, documents, books, records
and other information (including, without limitation, tapes, disks, punch cards
and related property and rights) maintained with respect to Properties or the
Loan Parties, other than the Property Files.
“Recycled Entity Merger” means that certain merger of each of the 2014-2
Borrower and 2014-3 Borrower with and into the Borrower, evidenced by that
certain certificate of merger filed with the Delaware secretary of state on the
Closing Date, the form of which is attached hereto as Exhibit I.
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the releases (Asset Backed Securities, Securities Act Release
No. 33-8518, 70 Fed. Reg. 1,506-1,631 (Jan. 7, 2005) and Asset-Backed
Securities, Securities Act Release No. 33-9638, 79 Fed. Reg. 57,184 (Sept. 24,
2014)) or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time. Each of the parties hereto
acknowledge that the Regulation AB provisions herein shall be construed as if
the Certificates were publicly registered and reporting were required at all
times.
“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person in Control of Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.
“Related Loan” means a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.
“Related Property” means a parcel of real property, together with improvements
thereon and personal property related thereto, that is “related” within the
meaning of the definition of Significant Obligor, to a Property.
“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.5:
(i)    in connection with the Transfer of a Property (other than a Designated
HOA Property) pursuant to Section 2.5 or any failure of a Property to qualify as
an Eligible Property due to the occurrence of a Voluntary Action (such
Properties, “Release Premium Properties”), (A) one hundred five percent (105%)
of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties, including such
Property, is less than $86,502,700, (B) one hundred ten percent (110%) of the
Allocated Loan Amount for such Property if the sum of the initial Allocated Loan
Amounts of all Release Premium Properties, including such Property, is equal to
or greater than $86,502,700 but less than $129,754,050, (C) one hundred fifteen
percent (115%) of the Allocated Loan Amount for such Property if the sum of the
initial Allocated Loan Amounts of all Release Premium Properties, including such
Property, is equal to or greater than $129,754,050 but less than $173,005,400,
and (D) one hundred twenty percent (120%) of the Allocated Loan Amount for such
Property if the sum of the initial Allocated Loan Amounts of all Release Premium
Properties, including such Property, is equal to or greater than $173,005,400;
(ii)    in connection with any failure of a Property to qualify as an Eligible
Property other than due to the occurrence of a Voluntary Action that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;
(iii)    in connection with any Condemnation or Casualty of any Property for
which prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, one hundred percent (100%) of the Allocated Loan Amount for such
Property; and
(iv)    in connection with the release of a Designated HOA Property, a
percentage of the Allocated Loan Amount for such Property that is equal to the
lesser of (A) the percentage that would have been applicable under clause (i)
hereof if such Property were not a Designated HOA Property and (B) if the
Borrower has obtained a Rating Agency Confirmation applicable to such release,
the percentage that is set forth in such Rating Agency Confirmation, provided
such percentage shall be at least one hundred percent (100%) or greater.
“Relevant Party” means each Loan Party, Equity Owner GP and Sponsor (and,
collectively “Relevant Parties”).
“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code.
“Renovation Standards” means the maintenance, repairs, improvements and
installations that are necessary for a Property to conform to applicable
material Legal Requirements and not deviate materially from local rental market
standards for the area in which such Property is located.
“Rents” means, with respect to each Property, all rents and rent equivalents and
any fees, payments or other compensation from any Tenant (except for security
deposits).
“Rents and Cash Flow Test” means a test that is satisfied with respect to a
Substitute Property (or portfolio of Substitute Properties) if both (i) the in
place Rents of the Substitute Property (or the aggregate in place Rents of a
portfolio of Substitute Properties) as of the last day of the calendar month
ending immediately prior to the date of the applicable Notice of Substitution is
equal to or greater than the in place Rents of the applicable Replaced Property
(or the aggregate in place Rents of a portfolio of Replaced Properties) as of
the last day of the calendar month ending immediately prior to the date of the
applicable Notice of Substitution and (ii) the Underwritten Net Cash Flow of the
Substitute Property for the twelve (12) month period ending on the last day of
the calendar month ending immediately prior to the date of the applicable Notice
of Substitution (or the aggregate Underwritten Net Cash Flow (calculated as
aforesaid) of a portfolio of Substitute Properties) is equal to or greater than
the greater of (A) the Underwritten Net Cash Flow (calculated as aforesaid) of
the applicable Replaced Property (or the aggregate Underwritten Net Cash Flow
(calculated as aforesaid) of a portfolio of Replaced Properties), or (B) the
Underwritten Net Cash Flow of the Replaced Property (or the aggregate
Underwritten Net Cash Flow of a portfolio of Replaced Properties) as of the
Closing Date. For purposes of the foregoing clause (i), if any Replaced Property
is vacant as of the last day of the calendar month ending immediately prior to
the date of the applicable Notice of Substitution, then annualized market rent
for such Property shall be used rather than in place Rents. Market rent shall be
determined by Borrower or, if reasonably required by Lender, by RentRange or any
other nationally recognized rental rate reporting service selected by Lender in
its reasonable discretion (such nationally recognized rental rate reporting
service’s fee to be at Borrower’s sole cost and expense); provided that Borrower
may object to any such determination by RentRange or other nationally recognized
rental rate reporting service by delivering written notice to Lender within five
(5) Business Days of any such determination and, in such event, the market rents
so objected to shall be as determined by an independent broker opinion of market
rent obtained by Lender at Borrower’s sole cost and expense.
“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.
“Replaced Property” means either a Disqualified Property that is replaced with a
Substitute Property under Section 2.4.3(a) or any other Property that is
replaced with a Substitute Property under Section 2.11.


“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Approved Counterparty with terms that are the same in all material
respects as the terms of the Interest Rate Cap Agreement except that (i) the
same shall be effective as of the date required in Section 2.6 in connection
with a replacement pursuant to Section 2.6.3(c) following a downgrade,
withdrawal or qualification of the long-term unsecured debt rating of the
Counterparty, (ii) the same shall be effective as of the date required in
Section 2.7 in connection with a replacement (or extension of the then-existing
Interest Rate Cap Agreement) in connection with an extension of the Maturity
Date pursuant to Section 2.7 and (iii) if (A) the Loan becomes an Alternative
Base Rate Loan, the interest rate cap agreement shall provide protection from an
increase in the Alternative Base Rate or (B) the Loan becomes a Prime Rate Loan,
the interest rate cap agreement shall provide protection from an increase in the
Prime Rate, in either case rather than LIBOR; provided that to the extent any
such interest rate cap agreement does not meet the foregoing requirements, a
Replacement Interest Rate Cap Agreement shall be such interest rate cap
agreement approved in writing by Lender, and if the Loan or any portion thereof
is included in a Securitization, each of the Rating Agencies with respect
thereto.


“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement, (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, provided, that with respect to this
clause (B), (x) if such management agreement provides for the payment of
management fees in excess of those fees provided for under the Existing
Management Agreement, then Borrower shall have obtained a Rating Agency
Confirmation with respect to such increase in management fees and (y) otherwise
Lender, at its option, may require that Borrower obtain a Rating Agency
Confirmation with respect to such management agreement or (C) a management
agreement with a Manager approved by Lender in accordance with Section
4.1.13(b)(y) and satisfying the conditions set forth in clauses (x) and (y)
above, and (ii) an assignment of management agreement and subordination of
management fees substantially in the form of the Assignment of Management
Agreement dated as of the date hereof (or such other form as shall be reasonably
acceptable to Lender and the Qualified Manager).
“Reportable Event” has the meaning set forth in Section 4043 of ERISA.
“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit E.
“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Collection Account Bank pursuant to Article 6, including, but not limited to,
the Capital Expenditure Funds, the Insurance Funds, the Tax Funds, the HOA
Funds, the Casualty and Condemnation Funds, the Cash Collateral Funds, the
Special Insurance Reserve Funds and the Eligibility Funds.
“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided that there shall be no more than one
Reserve Release Date in any calendar month.
“Reserve Release Request” means any written request by Borrower for a release of
Reserves Funds made in accordance with Article 6.
“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer,
chief accounting officer or treasurer of such Person; provided, that in the
event any such officer is unavailable at any time he or she is required to take
any action hereunder, Responsible Officer means any officer authorized to act on
such officer’s behalf as demonstrated by a certified resolution.
“Restoration” means the repair and restoration of a Property after a Casualty as
nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.
“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may hereafter be authorized or
outstanding and any distribution in respect of any of the foregoing, whether
directly or indirectly, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests or subordinate Indebtedness of such Person now or hereafter
outstanding, or (iii) any payment of management or similar fees by such Person
(other than payment of management fees under any Management Agreement to the
extent expressly permitted by this Agreement).
“Restricted Pledge Party” means, collectively, Borrower, each Borrower TRS, any
Guarantor, and any other direct or indirect equity holder in Borrower, any
Borrower TRS or any Guarantor up to, but not including, the first direct or
indirect equity holder that has substantial assets other than the Properties and
the other Collateral.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).
“Specified Documents” means, with respect to any Property File, each document
listed in the definition of “Property File”.
“Specified Liens” means the Liens described on Schedule XII affecting one or
more of the Properties as of the Closing Date, provided that all such Liens on
the affected Properties are affirmatively covered by Title Insurance Policies.
“Sponsor” means Invitation Homes Operating Partnership LP, a Delaware limited
partnership.
“Sponsor Financial Covenant” means the requirement that Sponsor, any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to Section
7.1(h) or any Qualified Replacement Sponsor that executes and delivers a
replacement guaranty pursuant to Section 7.1(i) maintain Net Assets of not less
than One Hundred Fifty Million and No/100 Dollars ($150,000,000) (exclusive of
the direct or indirect interest in Borrower held by any of Sponsor, such
Qualified Transferee or such Qualified Replacement Sponsor).
“Sponsor Guaranty” means that certain Sponsor Guaranty, dated as of the date
hereof, executed by Sponsor in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Sponsor Parent Entity” means any Person that owns, directly or indirectly,
fifty-one percent (51%) or more of the legal and beneficial interests in
Sponsor.
“Spread Maintenance Date” means the Monthly Payment Date occurring in December,
2018.


“Spread Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Spread Maintenance Date (other than
payments made pursuant to Section 2.4.3(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.3(c)), and with respect to
each Component, an amount equal to the product of the following: (i) the amount
of such prepayment (or the amount of principal so accelerated) allocable to such
Component, multiplied by (ii) the Component Spread applicable to such Component,
multiplied by (iii) a fraction (expressed as a percentage) having a numerator
equal to the number of months difference between the Spread Maintenance Date and
the date such prepayment occurs (or the next succeeding Monthly Payment Date
through which interest has been paid by Borrower) and a denominator equal to
twelve (12). The total Spread Maintenance Premium shall be the sum of the Spread
Maintenance Premiums for each of the Components. All Spread Maintenance Premium
payments hereunder shall be deemed to be earned by Lender upon the funding of
the Loan.


“Stated Maturity Date” means December 9, 2019, as the same may be extended
pursuant to Section 2.7.
“Strike Price” shall mean (a) as to any Interest Rate Cap Agreement during the
initial term of the Loan, 3.3343% per annum, and (b) as to any Replacement
Interest Rate Cap Agreement obtained in connection with the exercise of any
Extension Option, a rate per annum equal to the greater of (i) 3.3343% per annum
and (ii) the interest rate at which the Debt Service Coverage Ratio as of the
Calculation Date immediately preceding the applicable Extension Date is not less
than 1.20:1.00.


“Substitute Property” means an Eligible Property that is substituted for a
Replaced Property under Section 2.4.3(a) or Section 2.11, as applicable.
“Substitution” means the substitution of any Property with a Substitute
Property, whether a Disqualified Property under Section 2.4.3(a), or any other
Property under Section 2.11.
“Substitution Date” means the date of the consummation of any Substitution
pursuant to Section 2.4.3(a) or Section 2.11, as applicable.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.
“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.
“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a Qualified Title Insurance Company in a
form reasonably acceptable to Lender (or, if such Property is in a state which
does not permit the issuance of such ALTA policy, such form as shall be
permitted in such state and determined to be reasonably acceptable to Lender)
issued with respect to such Property and insuring the legal title to such
Property, as applicable, posted to Lender’s online data room pursuant to Section
4.1.14 with electronic or written notification to Lender of such posting.
“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a Qualified Title Insurance Company containing such
endorsements as Lender may reasonably require (to the extent available in the
state where the Property or the Properties, as applicable, are located) in a
form reasonably acceptable to Lender (or, if such Property or the Properties, as
applicable, are located in a state which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such state and determined to be
reasonably acceptable to Lender) issued with respect to such Property or
Properties, as applicable, and insuring the Lien of the Mortgage Documents
encumbering such Property or Properties (subject to Permitted Liens), as
applicable, and posted to Lender’s online data room pursuant to Section 4.1.14
with electronic or written notification to Lender of such posting.
“Transfer Date” means the date upon which a Transfer of a Property is
consummated.
“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6.0%) of all gross amounts realized with respect thereto, for any
of the following: (i) third party real estate commissions, (ii) the closing
costs of the purchaser of such Property actually paid by Borrower and
(iii) Borrower’s miscellaneous closings costs, including, but not limited to
title, escrow and appraisal costs and expenses.
“Trigger Period” shall commence upon the occurrence of (i) an Event of Default
or (ii) the commencement of a Low Debt Yield Period; and shall end if, (A) with
respect to a Trigger Period continuing pursuant to clause (i), the Event of
Default commencing the Trigger Period has been cured and such cure has been
accepted by Lender (and no other Event of Default is then continuing) or (B)
with respect to a Trigger Period continuing due to clause (ii), the Low Debt
Yield Period has ended pursuant to the terms hereof.
“Trust Fund Expenses” means (i) any interest payable to the Servicer, or any
special servicer, trustee, operating advisor, custodian, or certificate
administrator in connection with the Loan or the Properties pursuant to the
Servicing Agreement in respect of advances made by any of the foregoing;
provided, however, that Borrower shall only be obligated to pay any amounts
described in this clause (i) if and to the extent such interest exceeds the sum
of the Default Rate interest and late payment charges payable pursuant to
Section 2.3.4 in respect of the event giving rise to the related advances; (ii)
all special servicing fees, work-out, liquidation fees and other fees payable to
any special servicer under the Servicing Agreement (A) after the Loan is
transferred to the special servicer as a result of (1) the occurrence of an
Event of Default or (2) an acknowledgement by Borrower in writing that the Loan
is likely to go into default, or (B) in connection with any Borrower requested
or consensual work-out or modification of the Loan; (iii) the regular monthly
fee of the certificate administrator (capped at $6,100 per month) and the
trustee (capped at $250 per month) under the Servicing Agreement, (iv) the fees
and expenses of Midland Loan Services as Servicer as set forth in Schedule IX,
(v) the costs and expenses of any Servicer (including costs and expenses of any
third party hired by such Servicer) in connection with (A) the determination of
market rents for purposes of and in accordance with clause (ii) of the
definition of “GPR” and (B) the verification of information set forth in any
Quarterly HOA Reports delivered pursuant to Section 4.3.6, as well as the
verification and/or preparation of any reports related to HOA compliance
required to be performed by the Servicer under the Servicing Agreement and
(vi) except for the regular monthly fees payable to the master servicer and any
operating advisor, any other cost, fee or expense of the Servicer, the trustee,
the operating advisor and any certificate administrator under the Servicing
Agreement (A) after the Loan is transferred to the special servicer as a result
of (1) the occurrence of an Event of Default or (2) an acknowledgement by
Borrower in writing that the Loan is likely to go into default, (B) the
occurrence of an Event of Default under clauses (i), (ii) or (iii) of Section
8.1 or (C) in connection with any Borrower requested or consensual work out or
modification of the Loan or any other special waiver or approval requests made
by Borrower or any Guarantor during the term of the Loan (in each case
including, but not limited to, (1) any costs and expenses in connection with
Broker Price Opinions and, where Broker Price Opinions are not sufficient in
accordance customary mortgage servicing standards, appraisals of the Properties
or the Equity Interests in Borrower (or any updates to Broker Price Opinions or
such appraisals) conducted by or on behalf of the Servicer, (2) property
inspections conducted by or on behalf of the Servicer, (3) lien searches
conducted by or on behalf of the Servicer, (4) any reimbursements to the
trustee, the Servicer, the operating advisor, any certificate administrator
thereunder and related Persons of each of the foregoing, or the trust fund,
pursuant to the Servicing Agreement, (5) any indemnification to Persons entitled
thereto under the Servicing Agreement, (6) any litigation expenses arising from
an Event of Default and (7) the cost of Rating Agency Confirmations and/or
opinions of counsel, if any, required to be obtained pursuant to the Servicing
Agreement in connection with servicing or administering the Loan or the
Properties and administration of the trust fund).
“Trustee” means any trustee holding the Loan or any Component in a
Securitization.
“U.S. Dollars” refers to lawful money of the United States.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.
“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $750.
“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 94%, and (2) Actual Rent Collections, and (B)
Other Receipts; over (ii) for the twelve (12) month period ending on such date,
the sum of (A) Operating Expenses, adjusted to reflect exclusion of amounts
representing non-recurring expenses, (B) Underwritten Capital Expenditures and
(C) Concessions.
Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, (c)  any item of income otherwise included in Underwritten Net
Cash Flow but paid directly by any Tenant to a Person other than Borrower as an
offset or deduction against Rent payable by such Tenant, provided such item of
income is for payment of an item of expense (such as payments for utilities paid
directly to a utility company) and such expense is otherwise excluded from the
definition of Operating Expenses pursuant to clause “(G)” of the definition
thereof, (d) security deposits received from Tenants until forfeited or applied
and (e) any lease buy-out or surrender payment from any Tenant (including any
payment relating to unamortized tenant improvements and/or leasing commissions).
Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement.
“United States” means the United States of America.
“Unrestricted Cash” means any cash or Permitted Investments not held (or
required to be held) in any Collection Account, Account, Rent Deposit Account or
Security Deposit Account, to the extent the cash value thereof could be
distributed as a Restricted Junior Payment by a Loan Party pursuant to Section
4.2.12 on such date. If Borrower is making any payments of principal under this
Agreement with Unrestricted Cash, Borrower shall provide Lender with notice
identifying the payment as Unrestricted Cash when making any such payment.
“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule XI attached hereto which are not
leased to or occupied by any Tenant as of the Property Cut Off Date.
“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property or (iii) such Property becoming a Disqualified
Property.
Section 1.2    Index of Other Definitions. The following terms are defined in
the Sections, Schedules or Loan Documents as indicated below:
“Acceptable Blanket Policy” – 5.1.1(c)
“Acceptable LLC” – Schedule IV
“Account Collateral” – 6.9
“Accounts” – 6.1.1
“Act” – Schedule IV
“Agreement” – Introductory Paragraph
“Anti-Money Laundering Laws” – 4.1.16
“Approved Annual Budget” – 6.8.3
“Approved Extraordinary Operating Expense” – 6.8.4
“Approved Initial Budget” – 6.8.3
“Available Cash” – 6.8.1(i)
“Borrower” – Introductory Paragraph
“Borrower’s Operating Account” – 6.1.3
“Breakage Costs” – 2.2.5
“Capital Expenditure Account” – 6.4.1
“Capital Expenditure Funds” – 6.4.1
“Cash Collateral Account” – 6.7.1
“Cash Collateral Floor” – 6.7.2
“Cash Collateral Funds” – 6.7.1
“Cash Management Accounts” – 6.9
“Casualty” – 5.2    
“Casualty and Condemnation Account” – 6.6
“Casualty and Condemnation Funds” – 6.6
“Casualty Consultant” – 5.4(d)(iii)
“Casualty Retainage” – 5.4(d)(iv)
“Cause” – Schedule IV
“Committee” – Schedule IV
“Condemnation Proceeds” – Net Proceeds Definition
“Counterparty Opinion” – 2.6.3(g)
“Covered Disclosure Information” – 9.2(b)
“Debt Yield Cure Prepayment” – Low Debt Yield Period Definition
“Disclosure Document” – 9.2(a)
“Eligibility Funds” – 6.10(a)
“Eligibility Reserve Account” – 6.10(a)
“Embargoed Person” – 4.2.16
“Equity Certificate” – 10.28(a)
“ERISA Plan” – 3.1.8(a)
“Event of Default” – 8.1
“Excess Deductible”- 5.1.3
“Exchange Act” – 9.2(a)
“Exchange Act Filing” – 9.1(d)
“Extension Term” – 2.7.1
“Extraordinary Operating Expense” – 6.8.4
“Fifth Extended Maturity Date” – 2.7.1
“Fifth Extension Notice” – 2.7.1
“Fifth Extension Option” – 2.7.1
“First Extended Maturity Date” – 2.7.1
“First Extension Notice” – 2.7.1
“First Extension Option” – 2.7.1
“Fourth Extended Maturity Date” – 2.7.1
“Fourth Extension Notice” – 2.7.1
“Fourth Extension Option” – 2.7.1
“Fully Condemned Property” – 5.3(b)
“Fully Condemned Property Prepayment Amount” – 5.3(b)
“Guarantor’s Permitted Indebtedness” – 4.2.8
“HOA Funds” – 6.2.3
“HOA Subaccount” – 6.2.3
“Increased Costs” – 2.9
“Indemnified Liabilities” – 4.1.21
“Independent Director” – Schedule IV
“Independent Manager” – Schedule IV
“Initial Interest Period” – 2.3.1
“Insurance Account” – 6.3.1
“Insurance Funds” – 6.3.1
“Insurance Premiums” – 5.1.1(b)
“Insurance Proceeds” – Net Proceeds Definition
“Interest Period” – 2.3.2
“Interest Shortfall” – 2.4.5(a)(ii)
“Issuer” – 9.2(b)
“Lender” – Introductory Paragraph
“Lender Group” – 9.2(b)
“Liabilities” – 9.2(b)
“Low Debt Yield Trigger” – Low Debt Yield Period Definition
“Margin Stock” – 3.1.16
“Material Action” – Schedule IV
“Monthly Budgeted Amount” – 6.8.3
“Nationally Recognized Service Company” – Schedule IV
“Net Proceeds Deficiency” – 5.4(d)(vi)
“Note” – 2.1.4
“Notice” – 10.5
“Participant Register” – 10.24
“Patriot Act Offense” – 3.1.26
“Periodic Rating Agency Information” – 4.3.10
“Permitted Indebtedness” – 4.2.8
“Permitted Transfers” – 7.1
“Policy” and “Policies” – 5.1.1(b)
“Qualified Release Property Default” – 2.5(b)
“Quarterly HOA Report” – 4.3.6(b)
“Rate Cap Collateral” – 2.6.2
“Recycled Entity Conditions” – Schedule IV
“Recycled Entity Exceptions” – Schedule IV
“Register” – 10.24
“Registrar” – 10.24
“Release Conditions” – 2.5
“Release Premium Properties” – Release Amount Definition
“Release Property” – 2.5
“Rent Deposit Account” – 6.1.1
“Rent Deposit Account Retained Amount” – 6.1.1
“Rent Deposit Bank” – 6.1.1
“Review Waiver” – 10.2(b)
“Secondary Market Transaction” – 9.1(a)
“Second Extended Maturity Date” – 2.7.1
“Second Extension Notice” – 2.7.1
“Second Extension Option” – 2.7.1
“Securities” – 9.1(a)
“Securitization” – 9.1(a)
“Securities Act” – 9.2(a)
“Security Deposit Account” – 4.1.15(a)
“Servicer” – 10.20
“Servicing Agreement” – 10.20
“Sole Member” – Schedule IV
“SPC Party” – Schedule IV
“Special Insurance Reserve Account” – 6.5(a)
“Special Insurance Reserve Funds” – 6.5(a)
“Special Member” – Schedule IV
“Special Purpose Bankruptcy Remote Entity” – Schedule IV
“Substitute Mortgage Documents” – 2.4.3(a)(x)
“Succeeding Interest Period” – 2.4.5(a)(ii)
“Tax Account” – 6.2.1
“Tax Funds” – 6.2.1
“Tenant Direction Letter” – 6.1.1
“Third Extended Maturity Date” – 2.7.1
“Third Extension Notice” – 2.7.1
“Third Extension Option” – 2.7.1
“Transfer” – 4.2.3
“Underwriter Group” – 9.2(b)
“Updated Information” – 9.1(b)(i)
“U.S. Tax Compliance Certificate” – 2.10.6(b)(ii)(C)


Section 1.3    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.


Article 2    

THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2    Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”. The following table sets forth the initial Component Outstanding
Principal Balance of each such Component.
Component
Initial Principal Amount
 
 
Component A
$386,146,000
Component B
$117,387,000
Component C
$89,587,000
Component D
$58,693,000
Component E
$120,478,000
Component F
$92,736,000



2.1.3    Single Disbursement to Borrower. Borrower shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.4    The Note. The Loan and all of the Components thereof shall be evidenced
by that certain Consolidated Amended and Restated Promissory Note of even date
herewith, in the stated principal amount of Eight Hundred Sixty-Five Million
Twenty-Seven Thousand and No/100 Dollars ($865,027,000.00) executed by Borrower
and payable to the order of Lender in evidence of each of the Components of the
Loan (as the same may hereafter be amended, supplemented, restated, increased,
extended or consolidated from time to time, the “Note”) and shall be repaid in
accordance with the terms of this Agreement, the Note and the other Loan
Documents. If the Note is mutilated or defaced and is surrendered to the
Borrower, or if there shall be delivered to the Borrower evidence to its
reasonable satisfaction of the destruction, loss or theft of the Note, then the
Borrower shall execute and deliver, in lieu of the mutilated, defaced, destroyed
lost or stolen Note, a new Note, of like tenor (including the same date of
issuance) and equal principal or face amount and bearing interest from the date
to which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note provided that the applicant for a replacement Note shall indemnify
Borrower for any liability, obligation, loss or damages the Borrower may incur
in connection with any enforcement, collection or attempted enforcement or
collection of the destroyed, lost or stolen Note. In the event that, as of the
date a replacement Note is requested, the principal amount of any such
mutilated, defaced, destroyed, stolen or lost Note shall have become, or will
within the next succeeding fifteen (15) days become, due and payable in
accordance with its terms, the Borrower may, at its discretion, not authenticate
and deliver such a replacement Note. Borrower shall not be required to incur any
material cost or expense in procuring any such indemnity or with the
preparation, execution, authentication and delivery of any such replacement
Note.
2.1.5    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) repay
and discharge any existing indebtedness relating to the Properties, (b) make
initial deposits of the Reserve Funds, (c) make distributions to Equity Owner
and Borrower GP, (d) pay costs and expenses incurred in connection with the
closing of the Loan and the related Securitization, and (e) to the extent any
proceeds remain after satisfying clauses (a) through (d) above, for such lawful
purpose as Borrower shall designate.
Section 2.2    Interest Rate.
2.2.1    Interest Rate. (a) Each Component of the Loan shall accrue interest
throughout the Term at the Interest Rate applicable to such Component during
each Interest Period. The total interest accrued under the Loan shall be the sum
of the interest accrued on the Component Outstanding Principal Balance of each
of the Components. Borrower shall pay to Lender on each Monthly Payment Date the
interest accrued or to be accrued on the Loan for the related Interest Period.
(b) Subject to the terms and conditions hereof, the Components of the Loan shall
be a LIBOR Loan. In the event that Lender shall have reasonably determined that
by reason of circumstances affecting the interbank Eurodollar market LIBOR
cannot be determined as provided in the definition of LIBOR as set forth herein,
then Lender shall forthwith give notice thereof by telephone of such fact,
confirmed in writing, to Borrower at least one (1) Business Day prior to the
next succeeding Interest Determination Date. If such notice is given, the
Components of the Loan shall be converted, from and after the first day of the
next succeeding Interest Period, to an Alternative Base Rate Loan bearing
interest based on the Alternative Base Rate in effect on the related
Determination Date if an Alternative Base Rate then exists, as reasonably
determined by Lender, or otherwise to a Prime Rate Loan bearing interest based
on the Prime Rate in effect on the related Determination Date.
(c) If, pursuant to the terms hereof, the Components of the Loan have been
converted to a Prime Rate Loan and Lender shall have reasonably determined that
the event(s) or circumstance(s) which resulted in such conversion shall no
longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the next succeeding Interest Determination Date. If such notice is
given, the Components of the Loan shall be converted, as of the first day of the
next succeeding Interest Period, to a LIBOR Loan. Notwithstanding any provision
of this Agreement to the contrary, in no event shall Borrower have the right to
convert a Prime Rate Loan to a LIBOR Loan.


(d) If, pursuant to the terms hereof, the Components of the Loan have been
converted to a Prime Rate Loan and thereafter Lender shall have reasonably
determined that an Alternative Base Rate then exists, Lender shall give notice
by telephone of such determination, confirmed in writing, to Borrower at least
one (1) Business Day prior to the next succeeding Interest Determination Date.
If such notice is given, the Components of the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to an Alternative Base
Rate Loan bearing interest based on the Alternative Base Rate in effect on the
related Determination Date. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to convert a Prime Rate
Loan to an Alternative Base Rate Loan.


(e) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to an Alternative Base Rate Loan if an
Alternative Base Rate then exists, as reasonably determined by Servicer, or
otherwise to a Prime Rate Loan on the first day of the next succeeding Interest
Period, or upon such earlier date as may required by law. Borrower hereby agrees
to promptly pay to Lender, upon demand, any additional amounts necessary to
compensate Lender for any out-of-pocket costs reasonably incurred by Lender in
making any conversion in accordance with this Agreement, including without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Lender’s notice of
such costs, as certified to Borrower, shall be conclusive absent manifest error.


2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Component Outstanding
Principal Balance of each of the Components and, to the extent not prohibited by
applicable law, all other portions of the Debt, shall accrue interest at the
Default Rate, calculated from the date such payment was due or, if later, such
Default shall have occurred, without regard to any grace or cure periods
contained herein. Interest at the Default Rate shall be paid immediately upon
demand, which demand may be made as frequently as Lender shall elect, to the
extent not prohibited by applicable law.
2.2.3    Interest Calculation. Interest on the Loan and other Obligations shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance or the amount of
such other Obligations, as applicable.  The accrual period for calculating
interest due on each Monthly Payment Date shall be the Interest Period in which
such Monthly Payment Date occurs.


2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate, the
Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.
2.2.5    Breakage Indemnity. Borrower shall indemnify Lender against any loss or
expense which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of (i) any payment or prepayment of the Loan or any
portion thereof made on a date other than a Monthly Payment Date (unless
interest is paid by the Borrower on such payment through the end of the
applicable Interest Period) and (ii) any default in payment or prepayment of the
Principal or any part thereof or interest accrued thereon, as and when due and
payable (at the date thereof or otherwise, and whether by acceleration or
otherwise) (collectively, “Breakage Costs”), provided, Borrower shall not
indemnify Lender from any loss or expense arising from Lender’s willful
misconduct or gross negligence. Lender shall deliver to Borrower a statement for
any such sums which it is entitled to receive pursuant to this Section 2.2.5,
which statement shall be binding and conclusive absent manifest error.
Borrower’s obligations under this Section 2.2.5 are in addition to Borrower’s
obligations to pay any Spread Maintenance Premium applicable to a payment or
prepayment of the Loan.
Section 2.3    Loan Payments.
2.3.1    Payments. Borrower shall pay to Lender (a) on the Closing Date, an
amount equal to the sum of (i) interest only on the Outstanding Principal
Balance of the Components from the Closing Date up to and including December 14,
2017 (the “Initial Interest Period”), which interest shall be calculated in
accordance with the provisions of Section 2.2, (ii) all amounts required in
respect of Reserve Funds as set forth in Article 6, and (iii) the regular
monthly certificate administrator fee (deemed to be 6,100 per month) and the
regular monthly trustee fee (deemed to be $250 per month) under the Servicing
Agreement for the month of December 2017 and (b) on the Monthly Payment Date
occurring in January 2018 and each Monthly Payment Date thereafter during the
Term, an amount equal to the sum of (i) the Monthly Debt Service Payment Amount,
which payment shall be applied in accordance with Article 6, (ii) all amounts
required in respect of Reserve Funds as set forth in Article 6 and (iii) the
regular monthly certificate administrator fee (deemed to be $6,100 per month)
and the regular monthly trustee fee (deemed to be $250 per month) under the
Servicing Agreement. 


2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
fifteenth (15th) calendar day of a calendar month and ending on (and including)
the fourteenth (14th) calendar day of the following calendar month.  For
purposes of making payments hereunder, but not for purposes of calculating
Interest Periods, if the Monthly Payment Date or a Maturity Date (including the
Stated Maturity Date, the First Extended Maturity Date, the Second Extended
Maturity Date, the Third Extended Maturity Date, the Fourth Extended Maturity
Date and the Fifth Extended Maturity Date) is not a Business Day, then amounts
due on such date shall be due on the immediately preceding Business Day. Lender
shall have the right from time to time, in its sole discretion, upon not less
than ten (10) days prior written notice to Borrower, to change the Monthly
Payment Date to a different calendar day and, if requested by Lender, Borrower
shall promptly execute an amendment to this Agreement to evidence such change;
provided, however, that if Lender shall have elected to change the Monthly
Payment Date as aforesaid, Lender shall adjust the Interest Period and, with
respect to the Components, the Interest Determination Date accordingly, so that
(a) after giving effect to any such change or adjustment, the period of time
between the Monthly Payment Date and the end of the Interest Period shall not be
greater than five (5) days and (b) the date of each Maturity Date (including the
Stated Maturity Date, the First Extended Maturity Date, the Second Extended
Maturity Date, the Third Extended Maturity Date, the Fourth Extended Maturity
Date and the Fifth Extended Maturity Date) and any other date in the Loan
Documents which corresponds with a Monthly Payment Date shall be automatically
amended to reflect the Monthly Payment Date as so adjusted. With respect to
payments of principal due on any Component on a Maturity Date, interest shall be
payable at the Interest Rate, through and including the day immediately
preceding such Maturity Date.


2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
four percent (4%) of such unpaid sum or the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Borrower
Security Agreement, the Mortgage Documents and the other Loan Documents to the
extent permitted by law.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrower shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
2.4.2    Voluntary Prepayments. Provided that Borrower shall timely deliver to
Lender a Prepayment Notice, Borrower may prepay all or any portion of the
Outstanding Principal Balance and any other amounts outstanding under the Note,
this Agreement, the Mortgage Documents and any of the other Loan Documents, on
any Business Day, provided that Borrower shall comply with the provisions of and
pay to Lender the amounts set forth in Section 2.4.5. Each such prepayment shall
be in a minimum principal amount equal to One Million and No/100 Dollars
($1,000,000) and in integral multiples of One Hundred Thousand and No/100
Dollars ($100,000) in excess thereof and shall be made and applied in the manner
set forth in Section 2.4.5.
2.4.3    Mandatory Prepayments.
(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, if any, give notice thereof to Lender and prepay the Debt in the
applicable Release Amount with respect to such Property. No Spread Maintenance
Premium shall be owing on any such prepayment unless such Property became a
Disqualified Property as a result of a Voluntary Action. After the prepayment of
the Debt by the Release Amount with respect to a Disqualified Property as
provided above, Lender shall release the Disqualified Property from the
applicable Mortgage Documents and related Lien, provided, that (x) Borrower has
delivered to Lender a draft release (and, in the event the Mortgage and the
Assignment of Leases and Rents applicable to the Disqualified Property encumbers
other Property(ies) in addition to the Disqualified Property, such release shall
be a partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender, (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and (z)
such Disqualified Property is a separate legal parcel from the property
remaining encumbered by Mortgages. Notwithstanding the foregoing, in lieu of
such prepayment, Borrower may either (1) deposit an amount equal to one hundred
percent (100%) of the Allocated Loan Amount for such Disqualified Property in
the Eligibility Reserve Account in accordance with and subject to Section 6.10
or (2) substitute a Disqualified Property or a portfolio of Disqualified
Properties with a Substitute Property or a portfolio of Substitute Properties
provided that, in the case of a proposed substitution, all of the following
conditions are satisfied:
(i)    each substitute Eligible Property is either a detached single-family
residential real property or a condominium or townhome (so long as condominium
units and townhomes constitute no more than two percent (2%) of the Properties
by BPO Value and provided no condominium that is a Substitute Property shall
consist of more than one single-family unit), but excluding housing cooperatives
and manufactured housing;
(ii)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, the Replaced Property or Replaced
Properties being substituted;
(iii)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Broker Price Opinion for the Substitute Property (or Broker Price Opinions for a
portfolio of Substitute Properties) and based on such Broker Price Opinion(s),
the Substitute Property (or portfolio of Substitute Properties) shall have the
same or greater BPO Value as the greater of (x) the BPO Value of the Replaced
Property (or portfolio of Replaced Properties) being substituted as of the
Closing Date and (y) the BPO Value of the Replaced Property (or portfolio of
Replaced Properties) being substituted at the time of substitution;
(iv)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with each of the Property Covenants on the Substitution Date after
giving effect to the Substitution;
(v)    the Eligible Lease for each Substitute Property shall have a remaining
contractual term of at least six (6) months (without giving effect to any
extension option in such lease);
(vi)    the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Replaced Properties are being
substituted) shall be equal to or greater than the greater of (A) the in place
Rents under the Lease(s) for the Replaced Property (or portfolio of Replaced
Properties) being substituted measured as of the time of substitution and (B)
the in place Rents under the Lease(s) for the Replaced Property (or portfolio of
Replaced Properties) being substituted measured as of the Closing Date;
(vii)    simultaneously with the Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person other than
Borrower or a Loan Party or any Person owned directly or indirectly to Borrower
or a Loan Party and Borrower shall deliver to Lender a copy of the deed
conveying all of Borrower’s right, title and interest in such Replaced Property
(or portfolio of Replaced Properties) being substituted;
(viii)    Borrower shall deliver on or prior to the Substitution Date evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article 5;
(ix)    Borrower shall deliver to Lender the Property File with respect to each
Substitute Property;
(x)    Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Assignment of Leases and Rents and
Fixture Filing, if applicable, executed and/or delivered on the Closing Date (or
with respect to any such Replaced Property which was previously a Substitute
Property, the date such Replaced Property became collateral for the Loan) with
such changes as may be necessitated or appropriate (as reasonably determined by
Lender) for the jurisdiction in which the Substitute Property is located, and
which may, in Lender’s reasonable discretion, be Mortgage Documents with respect
to only such Substitute Property (and in the event the Substitute Property is
located in the same county or parish in which one or more other Properties
(other than the Replaced Property or Replaced Properties being substituted) is
located, such Mortgage and Assignment of Leases and Rents may be in the form of
an amendment and spreader agreement to the existing Mortgage and Assignment of
Leases and Rents covering such Property or Properties located in the same county
or parish as the Substitute Property, in each case, in form and substance
reasonably acceptable to Lender) (the “Substitute Mortgage Documents”);
(xi)    Borrower shall deliver to Lender the following opinions of counsel: (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property (or portfolio of Substitute Properties) and
(B) an opinion stating that the Substitute Mortgage Documents were duly
authorized, executed and delivered by Borrower and otherwise in form and
substance reasonably satisfactory to Lender;
(xii)    Lender shall have received a Title Insurance Policy for each Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than a Replaced Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;
(xiii)    each Substitute Property shall be located in an MSA that contains at
least one Property described on the Properties Schedule as of the Closing Date;
(xiv)    no acquisition of a Substitute Property will result in Borrower or any
other Loan Party incurring any Indebtedness (except as permitted by this
Agreement);
(xv)    the BPO Value of the Replaced Properties, together with the BPO Value of
all other Replaced Properties since the date hereof, shall be no more than ten
percent (10%) of the aggregate BPO Values of all Properties as of the Closing
Date;
(xvi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of Manager or a
Loan Party, threatened against any Replaced Property being substituted with a
Substitute Property or against such Substitute Property which may result in
liability for Borrower, Borrower shall have deposited with Lender reserves
reasonably satisfactory to Lender as security for the satisfaction of such
liability;
(xvii)    simultaneously with the substitution of a Replaced Property or
Replaced Properties, Lender shall release the Replaced Property or Replaced
Properties from the applicable Mortgage Documents and related Lien, provided,
that Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Assignment of Leases and Rents applicable to the Replaced
Property or Replaced Properties encumbers other Property(ies) in addition to the
Replaced Property or Replaced Properties, such release shall be a partial
release that relates only to the Replaced Property or Replaced Properties being
substituted and does not affect the Liens and security interests encumbering or
on the other Property(ies)) in form and substance appropriate for the
jurisdiction in which such Replaced Property or Replaced Properties are located
which contains standard provisions protecting the rights of Lender;
(xviii)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the Substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Replaced Property (or portfolio of Replaced Properties) being
substituted from applicable Mortgage Documents) and, in addition, the current
reasonable and customary fee being assessed by Lender and/or its Servicer to
effect releases or assignments;
(xix)    on the Substitution Date (1) the Borrower will deposit into the Tax
Account such amount, as reasonably determined by Lender, that when aggregated
with Tax Funds in the Tax Account and assuming subsequent monthly fundings of
the Tax Account on each Monthly Payment Date of one-twelfth (1/12) of projected
annual Property Taxes, will be sufficient to pay all Property Taxes prior to
their respective due dates, (2) if an Acceptable Blanket Policy is not in
effect, the Borrower will deposit into the Insurance Account such amount, as
reasonably determined by Lender, that when aggregated with Insurance Funds in
the Insurance Account and assuming subsequent monthly fundings of the Insurance
Account on each Monthly Payment Date of one-twelfth (1/12) of the projected
Insurance Premiums payable for the renewal of the coverage afforded by the
Policies, will be sufficient to pay all such Insurance Premiums prior to the
expiration of the Policies, and (3) if the Substitute Property is an Applicable
HOA Property, the Borrower will deposit into the HOA Account such amount, as
reasonably determined by Lender, that when aggregated with HOA Funds in the HOA
Account, will be sufficient to pay projected HOA Fees with respect to all
Applicable HOA Properties during the ensuing twelve (12) months; and
(xx)    the Replaced Property or Replaced Properties shall constitute separate
legal parcels from the property remaining encumbered by Mortgages, and each
Substitute Property shall be comprised of one or more separate legal parcels on
a stand-alone basis.
Any such deposit in the Eligibility Reserve Account or any such Substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.3(a). Notwithstanding anything to the contrary contained herein
or in any other Loan Document, if the Loan is included in a REMIC Trust, no
Substitution under this Agreement will be permitted unless (1) either (aa)
immediately after such Substitution the ratio of the Outstanding Principal
Balance to the value of the remaining Properties (as determined by Lender in its
sole discretion using any commercially reasonable method permitted to a REMIC
Trust; and which shall exclude the value of personal property (other than
fixtures) or going concern value, if any) is equal to or less than one hundred
twenty-five percent (125%) or (bb) the ratio of the Outstanding Principal
Balance to the value of the Properties (including the Substitute Property or
Substitute Properties) will not increase as a result of such Substitution, or
(2) Lender receives an opinion of counsel that the Securitization will not fail
to maintain its status as a REMIC Trust as a result of such Substitution.
(b)    Transfer. If at any time any Property is Transferred to a third party
(other than for the avoidance of doubt, a Borrower TRS), then Borrower shall, no
later than the close of business on the day on which such Transfer occurs, give
notice thereof to Lender and prepay the Debt in the applicable Release Amount
with respect to such Property in accordance with Section 2.5.
(c)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Monthly Payment Date following the date on which Lender
actually receives the applicable Net Proceeds, one hundred percent (100%) of
such Net Proceeds and all other amounts required to be prepaid pursuant to
Section 5.3 or Section 5.4, as applicable, shall be applied to the prepayment of
the Debt in accordance with Section 2.4.5(d). Notwithstanding anything herein to
the contrary, no Spread Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.3(c).
(d)    Application of Mandatory Prepayments. Each such prepayment shall be made
and applied in the manner set forth in Section 2.4.5.
(e)    Payment from Collection Account. Lender may collect any prepayment
required under this Section 2.4.3 from the Collection Account on the date such
prepayment is payable hereunder.
2.4.4    Prepayments After Default.
(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower in
violation of the prohibition against prepayment set forth in Section 2.4.1, and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment, (ii) the Interest Shortfall, if applicable, with respect to the
amount prepaid, (iii) Breakage Costs, if any, without duplication of any sums
paid pursuant to the preceding clauses (i) and (ii), and (iv) an amount equal to
the applicable Spread Maintenance Premium (if made before the Spread Maintenance
Date).
(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Components and other
Obligations as Lender shall determine in its sole and absolute discretion.
2.4.5    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid on the applicable Component or Components
through and including the Repayment Date together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment;
(ii)     if such prepayment is made during the period from and including the
first day after a Monthly Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid on the applicable Component or Components which would have
accrued from the first day of the Interest Period immediately following the
Interest Period in which the prepayment occurs (the “Succeeding Interest
Period”) through and including the end of the Succeeding Interest Period,
calculated at (A) the Interest Rate if such prepayment occurs on or after the
Interest Determination Date for the Succeeding Interest Period or (B) the
Assumed Note Rate if such prepayment occurs before the Interest Determination
Date for the Succeeding Interest Period (the “Interest Shortfall”);
(iii)     Breakage Costs, if any, without duplication of any sums paid pursuant
to the preceding clauses (i) and (ii);
(iv)    the Spread Maintenance Premium applicable thereto (if such prepayment
occurs prior to the Spread Maintenance Date); provided that no Spread
Maintenance Premium shall be due in connection with a prepayment under
Section 2.4.3(a) (except where such prepayment arises as a result of a Voluntary
Action) or Section 2.4.3(c); and
(v)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.
(b)    If the Interest Shortfall for any Component was calculated based upon the
Assumed Note Rate, upon determination of LIBOR on the Interest Determination
Date for the Succeeding Interest Period then (i) if the Interest Rate applicable
to such Component for such Succeeding Interest Period is less than the Assumed
Note Rate applicable to such Component, Lender shall promptly refund to Borrower
the amount of the Interest Shortfall paid with respect to such Component,
calculated at a rate equal to the difference between the Assumed Note Rate
applicable to such Component and the Interest Rate applicable to such Component
for such Interest Period, or (ii) if the Interest Rate applicable to such
Component is greater than the Assumed Note Rate applicable to such Component,
Borrower shall promptly (and in no event later than the ninth (9th) day of the
following month) pay Lender the amount of such additional Interest Shortfall
applicable to such Component calculated at a rate equal to the amount by which
the Interest Rate applicable to such Component exceeds the Assumed Note Rate
applicable to such Component.
(c)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with the repayment or prepayment (including without limitation
reasonable attorneys’ fees and expenses and costs and expenses related to the
Transfer or Substitution of any Property); provided, for the avoidance of doubt,
this provision shall not apply with respect to Taxes.
(d)    Except during an Event of Default, prepayments shall be applied by Lender
in the following order of priority: (i) first, to any amounts (other than
principal, interest, Interest Shortfall, Breakage Costs and Spread Maintenance
Premium) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment; (ii) second, interest
payable pursuant to Section 2.4.5(a)(i) on the applicable Component or
Components being prepaid pursuant to this clause (d) at the Interest Rate; (iii)
third, Interest Shortfall on the applicable Component or Components being
prepaid pursuant to this clause (d); (iv) fourth, Breakage Costs on the
applicable Component or Components being prepaid pursuant to this clause (d);
(v) fifth, Spread Maintenance Premium, to the extent applicable, on the
applicable Component or Components being prepaid pursuant to this clause (d) and
(vi) sixth, to principal, applied as set forth in clause (e) below.
(e)    Except during an Event of Default, prepayments of principal of the Loan
made pursuant to this Section 2.4.5 shall be applied to the Loan (i) first, to
Component A until the Component Outstanding Principal Balance of Component A is
reduced to zero, (ii) second, to Component B until the Component Outstanding
Principal Balance of Component B is reduced to zero, (iii) third, to Component C
until the Component Outstanding Principal Balance of Component C is reduced to
zero, (iv) fourth, to Component D until the Component Outstanding Principal
Balance of Component D is reduced to zero, (v) fifth, to Component E until the
Component Outstanding Principal Balance of Component E is reduced to zero and
(vi) sixth, to Component F until the Component Outstanding Principal Balance of
Component F is reduced to zero; provided, that so long as no Default or Event of
Default shall then exist or would result therefrom, any voluntary prepayments of
principal of the Loan made from Unrestricted Cash pursuant to Section 2.4.2,
other than Debt Yield Cure Prepayments, shall be applied to the Loan (i) first,
to Component F until the Component Outstanding Principal Balance of Component F
is reduced to zero, (ii) second, to Component E until the Component Outstanding
Principal Balance of Component E is reduced to zero, (iii) third, to Component D
until the Component Outstanding Principal Balance of Component D is reduced to
zero and (iv) fourth, on a pro rata basis, to Component A, Component B and
Component C, until the aggregate Component Outstanding Principal Balance of such
Components is reduced to zero.
(f)    Prepayments under Section 2.4.2 shall reduce the Allocated Loan Amounts
for each Property on a pro rata basis. Prepayments under Section 2.4.3 shall
reduce the Allocated Loan Amount with respect to the applicable Property, until
the Allocated Loan Amount and any interest, fees or other Obligations related
thereto is zero and any excess of such prepayment shall be applied to reduce the
Allocated Loan Amounts for the remaining Properties on a pro rata basis.
(g)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms and provisions of
the Loan Documents, release the Liens of the Mortgage Documents and the
Collateral Documents and cause the trustees under any of the Mortgages to
reconvey the applicable Properties to Borrower and cause Wells Fargo Bank,
National Association, as Certificate Administrator (under and as defined in the
Servicing Agreement) or any other Certificate Administrator under the Servicing
Agreement, to deliver to Borrower (or to such other Person as Borrower may
direct in writing) any certificates delivered to it representing an ownership
interest in any direct or indirect owner of Borrower under the Collateral
Documents. In connection with the releases of the Liens, Borrower shall submit
to Lender, forms of releases of Liens (and related Loan Documents) for execution
by Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.
Section 2.5    Transfers of Properties. Borrower may Transfer any Property
(each, a “Release Property”) and Lender shall release the Release Property from
the applicable Mortgage Documents and release the security interest and Lien on
any Collateral located at such Property, provided that the following conditions
precedent to such Transfer are satisfied (the “Release Conditions”); provided,
that, for the avoidance of doubt, the Release Conditions do not need to be
satisfied in order for Lender to release its security interest and Lien on any
Disqualified Property in connection with any prepayment or Substitution in
accordance with Section 2.4.3(a) or Section 2.11:
(a)    Borrower shall submit to Lender, not less than ten (10) Business Days’
prior to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release need be
provided in connection with a contribution of a Release Property to a Borrower
TRS);
(b)    No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.3(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.3(a) (a “Qualified Release Property
Default”));
(c)    The Debt Yield as of the most recent Calculation Date, after giving pro
forma effect to the elimination of the Underwritten Net Cash Flow for the
Release Property and the repayment of the Loan in the applicable Release Amount,
is at least the greater of (x) the Closing Date Debt Yield and (y) the actual
Debt Yield as of such date; provided that the condition in this clause (c) shall
not be applicable to a Transfer of a Property if the Loan is prepaid in the
amount that is the greater of the applicable Release Amount and one hundred
percent (100%) of the Net Transfer Proceeds for the Transferred Property;
(d)    The Release Property shall be Transferred to a Person other than
Borrower, any other Loan Party or, unless the release of the Release Property is
effected in order to cure a Qualified Release Property Default or is a release
of a Designated HOA Property, any Affiliate of Borrower or any other Loan Party;
provided that Borrower may contribute the Release Property to a Borrower TRS;
(e)    Except for (i) the release of the Release Property that is effected in
order to cure a Qualified Release Property Default, (ii) any contribution to a
Borrower TRS described in the proviso of the foregoing clause (d) or (iii) a
release of a Designated HOA Property, the Release Property shall be Transferred
pursuant to a bona fide all-cash sale of the Release Property on arms-length
terms and conditions;
(f)    Except for any contribution to a Borrower TRS described in the proviso of
the foregoing clause (d), on or prior to the Transfer Date, Borrower shall
prepay the Outstanding Principal Balance by an amount equal to the applicable
Release Amount for the Release Property, and Borrower shall comply with the
provisions and pay to Lender the amounts set forth in Section 2.4.5;
(g)    Except for any contribution to a Borrower TRS described in the proviso of
the foregoing clause (d), if a Trigger Period is continuing on the Transfer
Date, the excess, if any, of (i) the Net Transfer Proceeds for the Release
Property over (ii) the applicable Release Amount for the Release Property and
any other amounts payable to Lender in connection with such release, shall be
deposited into the Cash Collateral Account;
(h)    Borrower shall submit to Lender, not less than five (5) Business Days
prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Assignment of Leases and Rents
applicable to the Release Property encumber other Property(ies) in addition to
the Release Property, such release shall be a partial release that relates only
to the Release Property and does not affect the Liens and security interests
encumbering or on the other Property(ies)) in form and substance appropriate for
the jurisdiction in which the Release Property is located and shall contain
standard provisions protecting the rights of Lender. In addition, Borrower shall
provide all other documentation of a ministerial or administrative nature that
Lender reasonably requires to be delivered by Borrower in connection with such
release or assignment;
(i)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the current reasonable and customary fee being
assessed by Lender and/or its Servicer to effect such release or assignment;
(j)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC Trust and the ratio of the
unpaid principal balance of the Loan to the value of the remaining Properties
(as determined by Lender in its sole discretion using any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of any personal property (other than fixtures) or going concern value, if any)
exceeds or would exceed one hundred twenty-five percent (125%) immediately after
giving effect to the release of the Release Property, no release will be
permitted unless the principal balance of the Loan is prepaid by an amount not
less than the greater of (i) the Release Amount or (ii) the least amount that is
a “qualified amount” as that term is defined in IRS Revenue Procedure 2010-30,
as the same may be amended, replaced, supplemented or modified from time to
time, unless Lender receives an opinion of counsel that, if this Section 2.5(i)
is applicable but not followed or is no longer applicable at the time of such
release, the Securitization will not fail to maintain its status as a REMIC
Trust as a result of the release of the Release Property; and
(k)    The Release Property is a separate legal parcel from the property
remaining encumbered by Mortgages.
Section 2.6    Interest Rate Cap Agreement.
2.6.1    Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained, and thereafter maintain in effect,
the Interest Rate Cap Agreement, which shall have a term expiring no earlier
than the last day of the Interest Period in which the Stated Maturity Date
occurs and have a notional amount which shall not at any time be less than the
Outstanding Principal Balance. The Interest Rate Cap Agreement shall have a
strike rate equal to the Strike Price.
2.6.2    Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to Lender
as collateral and hereby grants to Lender a continuing first priority lien on
and security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of Borrower in and to (i) the
Interest Rate Cap Agreement; (ii) all payments, distributions, disbursements or
proceeds due, owing, payable or required to be delivered to Borrower in respect
of the Interest Rate Cap Agreement or arising out of the Interest Rate Cap
Agreement, whether as contractual obligations, damages or otherwise; and (iii)
all of Borrower’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement, in each case including all accessions and additions
to, substitutions for and replacements, products and proceeds of any or all of
the foregoing.
2.6.3    Covenants.
(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Collection Account pursuant to Section 6.1.1.
Subject to terms hereof, provided no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise all rights, powers and
privileges of Borrower under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.
Borrower shall take all actions reasonably requested by Lender to enforce
Borrower’s rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.
(b)    Borrower shall defend Lender’s right, title and interest in and to the
Rate Cap Collateral pledged by Borrower pursuant hereto or in which it has
granted a security interest pursuant hereto against the claims and demands of
all other Persons.
(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty such that it ceases to qualify as an “Approved Counterparty”
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender, Servicer or any other Person of such downgrade,
withdrawal or qualification.
(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.
(e)    Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Lender, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.
(f)    Borrower shall not (i) without the prior written consent of Lender,
modify, amend or supplement the terms of the Interest Rate Cap Agreement, (ii)
without the prior written consent of Lender, except in accordance with the terms
of the Interest Rate Cap Agreement, cause the termination of the Interest Rate
Cap Agreement prior to its stated maturity date, (iii) without the prior written
consent of Lender, except as aforesaid, waive or release any obligation of the
Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) under the Interest Rate Cap Agreement, (iv) without the prior written
consent of Lender, consent or agree to any act or omission to act on the part of
the Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) which, without such consent or agreement, would constitute a default
under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice. If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 2.6.3 (f) shall be given by Lender unless Lender
shall have received a Rating Agency Confirmation.
(g)    In connection with an Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender an opinion of counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, which shall provide in relevant part, that: (i) the issuer is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement; (ii) the execution and delivery of the Interest Rate Cap Agreement by
the issuer, and any other agreement which the issuer has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
and remain duly authorized by all necessary action and do not contravene any
provision of its certificate of incorporation or by-laws (or equivalent
organizational documents) or any law, regulation or contractual restriction
binding on or affecting it or its property; (iii) all consents, authorizations
and approvals required for the execution and delivery by the issuer of the
Interest Rate Cap Agreement, and any other agreement which the issuer has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Cap Agreement, and any other agreement which the issuer has executed and
delivered pursuant thereto, has been duly executed and delivered by the issuer
and constitutes the legal, valid and binding obligation of the issuer,
enforceable against the issuer in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
2.6.4    [Reserved].
2.6.5    Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to Lender as of the Closing Date as follows:
(a)    The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.
(c)    The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.
(d)    Giving effect to the aforesaid grant and assignment to Lender, Lender
has, as of the date of this Agreement, and as to Rate Cap Collateral acquired
from time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien upon and security interest in the
Rate Cap Collateral; provided that no representation or warranty is made with
respect to the perfected status of the security interest of Lender in the
proceeds of Rate Cap Collateral consisting of “cash proceeds” or “non-cash
proceeds” as defined in the UCC except if, and to the extent, the provisions of
Section 9-306 of the UCC shall be complied with.
(e)    Except for financing statements filed or to be filed in favor of Lender
as secured party, there are no financing statements under the UCC covering any
or all of the Rate Cap Collateral and Borrower shall not, without the prior
written consent of Lender, until payment in full of all of the Obligations,
execute and file in any public office, any enforceable financing statement or
statements covering any or all of the Rate Cap Collateral, except financing
statements filed or to be filed in favor of Lender as secured party.
2.6.6    Payments. If Borrower at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, Borrower shall direct
Counterparty to deposit such amounts, immediately upon becoming payable to
Borrower into the Collection Account; provided that if, notwithstanding such
direction, Borrower receives any payments with respect to the Interest Rate Cap
Agreement, Borrower shall immediately deposit such amounts into the Collection
Account.
2.6.7    Remedies. Subject to the provisions of the Interest Rate Cap Agreement,
if an Event of Default shall occur and then be continuing:
(a)    Lender, without obligation to resort to any other security, right or
remedy granted under any other agreement or instrument, shall have the right to,
in addition to all rights, powers and remedies of a secured party pursuant to
the UCC, at any time and from time to time, sell, resell, assign and deliver, in
its sole discretion, any or all of the Rate Cap Collateral (in one or more
parcels and at the same or different times) and all right, title and interest,
claim and demand therein and right of redemption thereof, at public or private
sale, for cash, upon credit or for future delivery, and in connection therewith
Lender may grant options and may impose reasonable conditions such as requiring
any purchaser to represent that any “securities” constituting any part of the
Rate Cap Collateral are being purchased for investment only, Borrower hereby
waiving and releasing any and all equity or right of redemption to the fullest
extent permitted by the UCC or applicable law. If all or any of the Rate Cap
Collateral is sold by Lender upon credit or for future delivery, Lender shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Lender’s right to exercise its rights with respect to all or any other portion
of the Rate Cap Collateral at a later time or times.
(b)    Lender may exercise, either by itself or by its nominee or designee, in
the name of Borrower, all of Lender’s rights, powers and remedies in respect of
the Rate Cap Collateral, hereunder and under law.
(c)    Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.
(d)    Lender may, without notice to, or assent by, Borrower or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.
(e)    Pursuant to the powers-of-attorney provided for above, Lender may take
any action and exercise and execute any instrument which it may deem necessary
or advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender’s rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence of an Event of Default, shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to Borrower representing: (i) any payment of obligations owed
pursuant to the Interest Rate Cap Agreement, (ii) interest accruing on any of
the Rate Cap Collateral or (iii) any other payment or distribution payable in
respect of the Rate Cap Collateral or any part thereof, and for and in the name,
place and stead of Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral hereunder.
(f)    Lender may exercise all of the rights and remedies of a secured party
under the UCC.
(g)    Without limiting any other provision of this Agreement or any of
Borrower’s rights hereunder, and without waiving or releasing Borrower from any
obligation or default hereunder, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrower to be promptly performed or
observed on behalf of Borrower. All amounts advanced by, or on behalf of, Lender
in exercising its rights under this Section 2.6.7(g) (including, but not limited
to, reasonable legal expenses and disbursements incurred in connection
therewith), together with interest thereon at the Default Rate from the date of
each such advance, shall be payable by Borrower to Lender upon demand and shall
be secured by this Agreement.
2.6.8    Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.
2.6.9    Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonably manner by mere virtue of having been
made privately.
2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.
2.6.11    Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7, Borrower
delivers a Replacement Interest Rate Cap Agreement, all the provisions of this
Section 2.6 applicable to the Interest Rate Cap Agreement delivered on the
Closing Date shall be applicable to the Replacement Interest Rate Cap Agreement.


Section 2.7    Extension Options.
2.7.1    Extension Options. Borrower shall have the option to extend the term of
the Loan for five (5) successive terms of one year beyond the Stated Maturity
Date (each successive term, an “Extension Term”). Borrower shall have the option
(the “First Extension Option”), by written notice (the “First Extension Notice”)
delivered to Lender (which notice may be revoked) no later than thirty (30) days
prior to the Stated Maturity Date, to extend the Maturity Date to December 9,
2020 (the “First Extended Maturity Date”). In the event Borrower shall have
exercised the First Extension Option, Borrower shall have the option (the
“Second Extension Option”), by written notice (the “Second Extension Notice”)
delivered to Lender (which notice may be revoked) no later than thirty (30) days
prior to the First Extended Maturity Date, to extend the First Extended Maturity
Date to December 9, 2021 (the “Second Extended Maturity Date”). In the event
Borrower shall have exercised the Second Extension Option, Borrower shall have
the option (the “Third Extension Option”), by written notice (the “Third
Extension Notice”) delivered to Lender (which notice may be revoked) no later
than thirty (30) days prior to the Second Extended Maturity Date, to extend the
Second Extended Maturity Date to December 9, 2022 (the “Third Extended Maturity
Date”). In the event Borrower shall have exercised the Third Extension Option,
Borrower shall have the option (the “Fourth Extension Option”), by written
notice (the “Fourth Extension Notice”) delivered to Lender (which notice may be
revoked) no later than thirty (30) days prior to the Third Extended Maturity
Date, to extend the Third Extended Maturity Date to December 9, 2023 (the
“Fourth Extended Maturity Date”). In the event Borrower shall have exercised the
Fourth Extension Option, Borrower shall have the option (the “Fifth Extension
Option”), by written notice (the “Fifth Extension Notice”) delivered to Lender
(which notice may be revoked) no later than thirty (30) days prior to the Fourth
Extended Maturity Date, to extend the Fourth Extended Maturity Date to December
9, 2024 (the “Fifth Extended Maturity Date”). Borrower’s right to so extend the
applicable Maturity Date shall be subject to the satisfaction of the following
conditions precedent prior to each extension hereunder:
(a)    (i) no Event of Default shall have occurred and be continuing on the
applicable Extension Date;
(b)    Borrower shall (i) obtain and deliver to Lender not later than the first
day of the term of the Loan as extended, one or more Replacement Interest Rate
Cap Agreements from an Approved Counterparty, in a notional amount equal to the
Outstanding Principal Balance, which Replacement Interest Rate Cap Agreement(s)
shall be (A) effective for the period commencing on the Business Day immediately
following the then applicable Maturity Date (prior to giving effect to the
applicable Extension Option) and ending on the last day of the Interest Period
in which the applicable extended Maturity Date occurs and (B) otherwise on same
terms set forth in Section 2.6 and at the applicable Strike Price and (ii)
execute and deliver an Acknowledgement with respect to each such Replacement
Interest Rate Cap Agreement;
(c)    Borrower shall deliver a Counterparty Opinion with respect to the
Replacement Interest Rate Cap Agreement and the related Acknowledgment and shall
deliver to Lender an executed Collateral Assignment of Interest Rate Protection
Agreement;
(d)    All amounts due and payable by Borrower and any other Person pursuant to
this Agreement or the other Loan Documents as of the Stated Maturity Date, the
First Extended Maturity Date, the Second Extended Maturity Date, the Third
Extended Maturity Date and the Fourth Extended Maturity Date, as applicable, and
all reasonable, out-of-pocket costs and expenses of Lender, including fees and
expenses of Lender’s counsel, in connection with the Loan and/or the applicable
extension of the Term shall have been paid in full.
(e)    If Borrower is unable to satisfy all of the foregoing conditions within
the applicable time frames for each, Lender shall have no obligation to extend
the Maturity Date hereunder.
2.7.1    Extension Documentation. As soon as practicable following an extension
of the Maturity Date pursuant to this Section 2.7, Borrower shall, if requested
by Lender, execute and deliver an amendment of and/or restatement of the Note
and shall, if requested by Lender, enter into such amendments to the related
Loan Documents as may be necessary or appropriate to evidence the extension of
the Maturity Date as provided in this Section 2.7; provided, however, that no
failure by Borrower to enter into any such amendments and/or restatements shall
affect the rights or obligations of Borrower or Lender with respect to the
extension of the Maturity Date.


Section 2.8    Spread Maintenance Premium. Upon any repayment or prepayment of
the Loan (including in connection with an acceleration of the Loan but excluding
in connection with any mandatory prepayment pursuant to Section 2.4.3(a) (except
where such prepayment arises as a result of a Voluntary Action) or Section
2.4.3(c)) made prior to the Spread Maintenance Date, Borrower shall pay to
Lender on the date of such repayment or prepayment (or acceleration of the Loan)
the Spread Maintenance Premium applicable thereto. All Spread Maintenance
Premium payments hereunder shall be deemed to be earned by Lender upon the
funding of the Loan.
Section 2.9    Increased Costs. If as a result of any Regulatory Change or
compliance of Lender therewith, the basis of taxation of payments to Lender or
any company in Control of Lender of the principal of or interest on the Loan is
changed or Lender or the company in Control of Lender shall be subject to (i)
any reserve, special deposit or similar requirements relating to any extensions
of credit or other assets of, or any deposits with or other liabilities, of
Lender or any company in Control of Lender is imposed, modified or deemed
applicable; or (ii) any other condition (other than Taxes) affecting loans to
borrowers subject to LIBOR-based interest rates is imposed on Lender or any
company in Control of Lender and Lender determines that, by reason thereof, the
cost to Lender or any company in Control of Lender of making, maintaining or
extending the Loan to Borrower is increased, or any amount receivable by Lender
or any company in Control of Lender hereunder in respect of any portion of the
Loan to Borrower is reduced, in each case by an amount deemed by Lender in good
faith to be material (such increases in cost and reductions in amounts
receivable being herein called “Increased Costs”), then Lender shall provide
notice thereof to Borrower and Borrower agrees that it will pay to Lender upon
Lender’s written request such additional amount or amounts as will compensate
Lender or any company in Control of Lender for such Increased Costs to the
extent Lender determines that such Increased Costs are allocable to the Loan. If
Lender requests compensation under this Section 2.9, Lender shall, if requested
by notice by Borrower to Lender, furnish to Borrower a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof.
Section 2.10    Taxes.
2.10.1    Defined Terms. For purposes of this Section 2.10, the term “applicable
law” includes FATCA.
2.10.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires
the deduction or withholding of any Tax from any such payment by Borrower, then
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.10)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
2.10.3    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.
2.10.4    Indemnification by the Loan Parties. Borrower shall indemnify Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.10) payable or paid by Lender or required
to be withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
2.10.5    Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.10,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.
2.10.6    Status of Lender.
(a)    If Lender is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document then Lender shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.10.6(b)(i), (b)(ii) and (b)(iv) below)
shall not be required if in Lender’s reasonable judgment such completion,
execution or submission would subject Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
Lender.
(b)    Without limiting the generality of the foregoing,
(i)    If Lender is a U.S. Person it shall deliver to Borrower (in such number
of copies as shall be reasonably requested by Borrower) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower), executed originals of
IRS Form W-9 certifying that Lender is exempt from U.S. federal backup
withholding tax;
(ii)    If Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
reasonably requested by Borrower) on or prior to the date on which it becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or W-8BEN-E (in the case of an entity) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (in the case of an
individual) or W-8BEN-E (in the case of an entity) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) or 871(h) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (in the case of an individual) or W-8BEN-E
(in the case of an entity); or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(in the case of an individual) or W-8BEN-E (in the case of an entity), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower (in such number of copies as shall be reasonably
requested by Borrower) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(iv)    if a payment made to Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with its obligations under FATCA and to determine that
Lender has complied with Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.
2.10.7    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of additional amounts pursuant to this Section 2.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.10.7 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.10.7, in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.10.7 the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.10.7 shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
2.10.8    Survival. Each party’s obligations under this Section 2.10 shall
survive any assignment of rights by, or the replacement of, Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
Section 2.11    Substitutions. Borrower may substitute any Property or a
portfolio of Properties with a Substitute Property or a portfolio of Substitute
Properties and Lender shall release the Replaced Property or portfolio of
Replaced Properties from the applicable Mortgage Documents and release the
security interest and Lien on any Collateral located at such Property; provided
that, in the case of a proposed Substitution, all of the following conditions
are satisfied:
(a)    Borrower shall have submitted to Lender, not less than thirty (30) days
prior to the proposed Substitution Date, written notice of the proposed
Substitution (a “Notice of Substitution”);
(b)    the proposed Substitution Date shall be after the one year anniversary of
the Closing Date;
(c)    each Substitute Property shall be a detached single-family residential
real property, but excluding housing cooperatives and manufactured housing;
(d)    each Substitute Property shall be occupied by an eligible tenant pursuant
to an Eligible Lease (unless a portfolio of Replaced Properties are being
substituted, in which event, the occupancy rate for the portfolio of Substitute
Properties shall be equal to or higher than the occupancy rate for the portfolio
of Replaced Properties being substituted, and each such Replacement Property
shall have been occupied within sixty (60) days prior to the Substitution Date
for such Substitute Property);
(e)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, the Replaced Property or Replaced
Properties being substituted;
(f)    Lender shall have obtained, at Borrower’s sole cost and expense, a Broker
Price Opinion for the Substitute Property (or portfolio of Substitute
Properties) and the Replaced Property (or portfolio of Replaced Properties)
being substituted, which Broker Price Opinions shall not have been obtained more
than 120 days prior to the Substitution Date;
(g)    the Property Value Test shall be satisfied with respect to the Substitute
Property (or portfolio of Substitute Properties);
(h)    the Rents and Cash Flow Test shall be satisfied with respect to the
Substitute Property (or portfolio of Substitute Properties);
(i)    after giving effect to the Substitution, the Geographic Diversity Test
shall be satisfied;
(j)    the BPO Value for each Substitute Property, pursuant to a Broker Price
Opinion obtained by Lender in connection with the Substitution, is equal to or
greater than $75,000;
(k)    after giving effect to the Substitution, the aggregate number of Replaced
Properties substituted under this Section 2.11 shall not exceed five percent
(5%) of the number of Properties as of the Closing Date;
(l)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with the Property Covenants as of the Substitution Date;
(m)    the Lease Term for the Substitute Property (or the average Lease Term for
a portfolio of Substitute Properties) shall be equal to or longer than the Lease
Term for the Replaced Property (or the average Lease Term for a portfolio of
Replaced Properties);
(n)    simultaneously with the Substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Replaced Property (or
portfolio of Replaced Properties) being substituted to a Person other than
Borrower or a Loan Party or any Person owned directly or indirectly by Borrower
or a Loan Party and Borrower shall deliver to Lender a copy of the deed
conveying all of Borrower’s right, title and interest in such Replaced Property
(or portfolio of Replaced Properties) being substituted, provided that the
Borrower may contribute the Replaced Property (or portfolio of Replaced
Properties) to Borrower TRS prior to transfer thereof to a third party;
(o)    Borrower shall deliver on or prior to the Substitution Date evidence
satisfactory to Lender that each Substitute Property is insured pursuant to
Policies meeting the requirements of Article 5;
(p)    Borrower shall deliver to Lender the Property File with respect to each
Substitute Property being substituted;
(q)    Borrower shall have executed and delivered to Lender the Substitute
Mortgage Documents with respect to each Substitute Property;
(r)    Borrower shall deliver to Lender the following opinions of counsel: (A)
an opinion of counsel admitted to practice under the laws of the state in which
the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property (or portfolio of Substitute Properties) and
(B) an opinion stating that the Substitute Mortgage Documents were duly
authorized, executed and delivered by Borrower and otherwise in form and
substance reasonably satisfactory to Lender;
(s)    Lender shall have received a Title Insurance Policy for each Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than a Replaced Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;
(t)    each Substitute Property shall be located in an MSA that contains at
least one Property described on the Properties Schedule as of the Closing Date;
(u)    no acquisition of a Substitute Property will result in Borrower or any
other Loan Party incurring any Indebtedness (except as permitted by this
Agreement);
(v)    if any Lien, litigation or governmental proceeding is existing or pending
or, to the actual knowledge of a Responsible Officer of Manager or a Loan Party,
threatened against any Replaced Property being substituted with a Substitute
Property or against such Substitute Property which may result in liability for
Borrower, Borrower shall have deposited with Lender reserves reasonably
satisfactory to Lender as security for the satisfaction of such liability;
(w)    Borrower shall furnish or cause to be furnished to Lender in such manner
and in such detail as may reasonably be requested by Lender such information,
documents, records or reports as may reasonably be requested by Lender in
connection with evaluating whether such Substitution satisfies the conditions
set forth in this Section 2.11;
(x)    simultaneously with the substitution of a Replaced Property or Replaced
Properties, Lender shall release the Replaced Property or Replaced Properties
from the applicable Mortgage Documents and related Lien, provided, that Borrower
has delivered to Lender a draft release (and, in the event the Mortgage and the
Assignment of Leases and Rents applicable to the Replaced Property or Replaced
Properties encumbers other Property(ies) in addition to the Replaced Property or
Replaced Properties, such release shall be a partial release that relates only
to the Replaced Property or Replaced Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Replaced Property or Replaced Properties are located which contains
standard provisions protecting the rights of Lender;
(y)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the Substitution (including,
without limitation, costs and expenses incurred by Lender in connection with the
release of the Replaced Property (or portfolio of Replaced Properties) being
substituted from applicable Mortgage Documents) and, in addition, the current
reasonable and customary fee being assessed by Lender and/or its Servicer to
effect releases or assignments; and
(z)    on the Substitution Date (1) the Borrower will deposit into the Tax
Account such amount, as reasonably determined by Lender, that when aggregated
with Tax Funds in the Tax Account and assuming subsequent monthly fundings of
the Tax Account on each Monthly Payment Date of one-twelfth (1/12) of projected
annual Property Taxes, will be sufficient to pay all Property Taxes prior to
their respective due dates, (2) if an Acceptable Blanket Policy is not in
effect, the Borrower will deposit into the Insurance Account such amount, as
reasonably determined by Lender, that when aggregated with Insurance Funds in
the Insurance Account and assuming subsequent monthly fundings of the Insurance
Account on each Monthly Payment Date of one-twelfth (1/12) of the projected
Insurance Premiums payable for the renewal of the coverage afforded by the
Policies, will be sufficient to pay all such Insurance Premiums prior to the
expiration of the Policies, and (3) if the Substitute Property is an Applicable
HOA Property, the Borrower will deposit into the HOA Account such amount, as
reasonably determined by Lender, that when aggregated with HOA Funds in the HOA
Account, will be sufficient to pay projected HOA Fees with respect to all
Applicable HOA Properties during the ensuing twelve (12) months.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, if the Loan is included in a REMIC Trust, no Substitution under this
Agreement will be permitted unless (1) either (aa) immediately after such
Substitution the ratio of the Outstanding Principal Balance to the value of the
remaining Properties (as determined by Lender in its sole discretion using any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property (other than fixtures) or going concern
value, if any) is equal to or less than one hundred twenty-five percent (125%)
or (bb) the ratio of the Outstanding Principal Balance to the value of the
Properties (including the Substitute Property or Substitute Properties) will not
increase as a result of such Substitution, or (2) Lender receives an opinion of
counsel that the Securitization will not fail to maintain its status as a REMIC
Trust as a result of such Substitution.
Article 3    

REPRESENTATIONS AND WARRANTIES
Section 3.1    General Representations. Borrower represents and warrants to
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:
3.1.1    Organization; Special Purpose. Each Loan Party and each SPC Party has
been duly organized and is validly existing with requisite power and authority
to own its properties and to transact the businesses in which it is now engaged.
Each Loan Party and each SPC Party is duly qualified to do business and in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Each Loan Party and each SPC Party possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged, except to the extent that failure to do so could not in the
aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, ownership, maintenance, sale, transfer,
refinancing, management, leasing and operation of the Properties; the sole
business of Borrower GP is acting as the sole general partner of Borrower,
including, providing the Borrower GP Guaranty and the Borrower GP Security
Agreement; and the sole business of Equity Owner is acting as the sole limited
partner of Borrower and the sole member of Borrower GP, including, providing the
Equity Owner Guaranty and the Equity Owner Security Agreement. Each Loan Party
and each SPC Party is a Special Purpose Bankruptcy Remote Entity.
3.1.2    Proceedings; Enforceability. Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party. This Agreement and
the other Loan Documents have been duly authorized, executed and delivered by or
on behalf of each Loan Party party thereto and constitute legal, valid and
binding obligations of each Loan Party party thereto, enforceable against each
such Loan Party party thereto in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Loan Party including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and no Loan Party has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
3.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (i) will not
contravene such Loan Party’s Constituent Documents, (ii) will not result in any
violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (iii) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which any Loan Party is a party or to, which any of each Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (iv) with respect to each Loan Party, except for
Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the assets of any Loan
Party. Any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by each Loan Party of this Agreement or any
other Loan Documents to which it is a party has been obtained and is in full
force and effect.
3.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer of Manager or any Loan Party,
threatened, against or affecting any Loan Party or any SPC Party or Manager, as
applicable, which actions, suits or proceedings (i) involve this Agreement, the
Mortgage Documents, the Loan Documents or the transactions contemplated thereby
or (ii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other entity that resulted in a
judgment against any Loan Party or any SPC Party that has not been paid in full
that would otherwise constitute an Event of Default under Section 8.1.
3.1.5    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents, no Loan Party
has a material financial obligation under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any Loan Party
is a party other than, with respect to Borrower, the Management Agreement.
3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.
3.1.7    Solvency. Each Loan Party and each SPC Party has (a) not entered into
the transaction contemplated by this Agreement nor executed any Loan Document
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. After giving effect to the Loans, each Loan Party and each SPC Party
is Solvent. No petition in bankruptcy has been filed against any Loan Party or
any SPC Party in the last seven (7) years, and no Loan Party in the last seven
(7) years has made an assignment for the benefit of creditors or taken advantage
of any insolvency act for the benefit of debtors. No Loan Party or SPC Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property, and to the actual knowledge of any Loan Party,
no Person is contemplating the filing of any such petition against any Loan
Party or SPC Party.
3.1.8    Employee Benefit Matters.
(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (a) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (c) any employee benefit plan or plan that is not subject to Title I of ERISA
or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of (a), (b) and (c), an “ERISA Plan”) with the result that the transactions
contemplated by this Agreement, including, but not limited to, the exercise by
Lender of any rights under the Loan Documents will constitute a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code. No Loan Party or any of its ERISA Affiliates sponsors,
maintains or contributes to any Plans or Foreign Plans. None of Equity Owner GP,
any Loan Party or any of their respective subsidiaries or predecessor entities
has (or, at any time, has had) any employees.
(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all materials respects with its terms and will all applicable
laws, including without limitation ERISA and the Code. Each Plan that is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined by the IRS to be so qualified, and each trust related to any
such Plan has been determined to be exempt from federal income tax under Section
501(a) of the Code as currently in effect, and no event has taken place which
could reasonably be expected to cause the loss of such qualified status and
exempt status. With respect to each Plan of a Loan Party, each Loan Party and
all of its ERISA Affiliates have satisfied the minimum funding standard under
Section 412(a) of the Code and Section 302(a) of ERISA and paid all required
minimum contributions and all required installments on or before the due dates
under Section 430(j) of the Code and Section 303(j) of ERISA. Neither any Loan
Party nor any of its ERISA Affiliates has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. Neither any Loan Party nor any of its ERISA Affiliates has
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. No Plan is in “at risk” status within the meaning of Section
430(i) of the Code or Section 303(j) of ERISA. There are no existing, pending or
threatened claims (other than routine claims for benefits in the normal course),
sanctions, actions, lawsuits or other proceedings or investigation involving any
Plan to which any Loan Party or any of its ERISA Affiliates has incurred or
otherwise has or could have an obligation or any liability. With respect to each
Multiemployer Plan to which any Loan Party or any of its ERISA Affiliates is
required to make a contribution, each Loan Party and all of its ERISA Affiliates
have satisfied all required contributions and installments on or before the
applicable due dates and have not incurred a complete or partial withdrawal
under Section 4203 or 4205 of ERISA. No Plan Termination Event has or is
reasonably expected to occur.
(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Loan Party or any of its
ERISA Affiliates with respect to any Foreign Plan.
3.1.9    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.
3.1.10    Perfection Representations.
(a)    The Borrower Security Agreement, the Equity Owner Security Agreement and
the Borrower GP Security Agreement create valid and continuing security
interests (as defined in the applicable UCC) in the personal property Collateral
in favor of Lender, which security interests are prior to all other Liens
arising under the UCC, subject to Permitted Liens, and are enforceable as such
against creditors of each Loan Party, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity);
(b)    All appropriate financing statements have been filed in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement;
(c)    Other than the security interest granted to Lender pursuant to Borrower
Security Agreement, the Equity Owner Security Agreement and the Borrower GP
Security Agreement, no Loan Party has pledged, assigned, collaterally assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Collateral except to the extent expressly permitted by the terms hereof. No Loan
Party has authorized the filing of and is not aware of any financing statements
against any Loan Party that include a description of the Collateral other than
any financing statement relating to the security interest granted to Lender
hereunder or that has been terminated.
(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.
(e)    The grant of the security interest in the Collateral by each Loan Party
to Lender, pursuant to Borrower Security Agreement, the Equity Owner Security
Agreement and the Borrower GP Security Agreement is in the ordinary course of
business for each Loan Party and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.     
(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule VII. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule VII, each Loan Party does not have trade
names, fictitious names, assumed names or “doing business as” names and each
Loan Party’s federal employer identification number and organizational
identification number is set forth on Schedule VII.
(g)    Borrower is a limited partnership, and the jurisdiction in which Borrower
is organized is Delaware. Borrower’s Tax I.D. number is 82-2696073 and
Borrower’s Delaware Organizational I.D. number is 6527920.
3.1.11    Business. Since its formation, no Loan Party has conducted any
business other than entering into and performing its obligations under the Loan
Documents to which it is a party and as described on Schedule IV. Since the date
of formation of each Loan Party, no event has occurred which would reasonably be
expected to have a Material Adverse Effect. As of the date hereof, no Loan Party
owns or holds, directly or indirectly (a) any capital stock or equity security
of, or any equity interest in, any Person other than a Loan Party, except as set
forth on Schedule VIII or (b) any debt security or other evidence of
indebtedness of any Person, except for Permitted Investments and as otherwise
contemplated by the Loan Documents. Borrower does not have any subsidiaries.
3.1.12    Management. The ownership, leasing, management and collection
practices used by each Loan Party and Manager with respect to the Properties
(including by the 2014-2 Borrower and 2014-3 Borrower prior to the Closing Date)
have been, to the actual knowledge of the Responsible Officers of the Manager
and each Loan Party, in compliance with all applicable Legal Requirements, and
all necessary licenses, permits and regulatory requirements pertaining thereto
have been obtained and remain in full force and effect, except to the extent
that failure to obtain would not reasonably be expected to have a Material
Adverse Effect.
3.1.13    Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the date hereof), (b) accurately
represent the financial condition of the Properties as of the date of such
reports, and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower represents and warrants that such projections were made in good faith
and that Borrower has no reason to believe that such projections were materially
inaccurate. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on the Properties or the
operation thereof, except as referred to or reflected in said financial
statements. Borrower has no liabilities or other obligations that arose or
accrued prior to the date hereof that would reasonably be expected to have a
Material Adverse Effect. Borrower has no known contingent liabilities.
3.1.14    Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in full force and effect, with all premiums prepaid thereunder. No
claims have been made that are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies that would reasonably be expected to
have a Material Adverse Effect. With respect to any insurance policy, neither
Borrower nor, to Borrower’s or Manager’s knowledge, any other Person, has done,
by act or omission, anything which would impair the coverage of any of the
Policies in any material respect.
3.1.15    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, is not
liable for Non-Property Taxes payable by any other Person and has paid or made
adequate provisions for the payment of all Non-Property Taxes (to the extent
such Taxes, assessment and other governmental charges exceed One Hundred
Thousand and No/100 Dollars ($100,000) in the aggregate) payable by such Loan
Party except as permitted by Section 4.1.3 or 4.4.7. All material recording or
other similar taxes required to be paid by any Loan Party under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid.
3.1.16    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(“Margin Stock”) or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements in any material respects or by the
terms and conditions of this Agreement or the other Loan Documents. None of the
Collateral is comprised of Margin Stock and less than twenty-five percent (25%)
of the assets of each Loan Party are comprised of Margin Stock.
3.1.17    Organizational Chart. The organizational chart attached as Schedule
II, relating to the Loan Parties and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof. No Person other than
those Persons shown on Schedule II has any ownership interest in, or right of
control, directly or indirectly, in Borrower or any other Loan Party.
3.1.18    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.19    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
3.1.20    Investment Company Act. No Loan Party or any Person controlling such
Loan Party, including Sponsor, is required to register as an “investment
company” under the Investment Company Act of 1940, as amended.
3.1.21    Fiscal Year. Each fiscal year of Borrower commences on January 1.
3.1.22    Other Debt; Liens. No Loan Party has any Indebtedness other than, with
respect to Borrower, Permitted Indebtedness, and with respect to each Guarantor,
Guarantor Permitted Indebtedness. 
3.1.23    Contracts.
(a)    Borrower has not entered into, and is not bound by, any Major Contract
which continues in existence, except those previously disclosed in writing to
Lender.
(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower and
Manager, there are no monetary or other material defaults thereunder by any
other party thereto. None of Borrower, Manager, any Affiliate of Borrower or any
other Person acting on Borrower’s behalf has given or received any notice of
default under any of the Major Contracts that remains uncured or in dispute.
(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.
(d)    Except for the Manager under the Management Agreement, no Major Contract
has as a party an Affiliate of Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.
3.1.24    Full and Accurate Disclosure. All information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Loan Party to Lender (including any information with respect to the 2014-2
Borrower and 2014-3 Borrower) in connection with the negotiation, preparation or
delivery of this Agreement and the other Loan Documents or included herein or
therein or delivered pursuant hereto or thereto (but excluding any projections,
forward looking statements, budgets, estimates and general market data as to
which each Loan Party only represents and warrants that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time), when taken as a whole, as of the date furnished, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not materially misleading.
3.1.25     Illegal Activity. None of the Properties has been or will be
purchased with proceeds of any illegal activity.
3.1.26    Patriot Act.
(a)    No Loan Party nor to Borrower’s knowledge any owner of a direct interest
in any Loan Party: (i) is listed on any Government Lists, (ii) is a person who
has been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense,
or (iv) is currently under investigation by any Governmental Authority for
alleged criminal activity. For purposes hereof, the term “Patriot Act Offense”
means any violation of the criminal laws of the United States of America or of
any of the several states, or that would be a criminal violation if committed
within the jurisdiction of the United States of America or any of the several
states, relating to terrorism or the laundering of monetary instruments,
including any offense under (A) the criminal laws against terrorism; (B) the
criminal laws against money laundering, (C) the Bank Secrecy Act, as amended,
(D) the Money Laundering Control Act of 1986, as amended, or (E) the Patriot
Act. “Patriot Act Offense” also includes the crimes of conspiracy to commit, or
aiding and abetting another to commit, a Patriot Act Offense.
(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Tenant who occupied a Property pursuant to an in-place Lease when
such Property was acquired by Borrower’s Affiliate), no such Tenant was listed
on either of the Government Lists described in Section 4.1.17.
3.1.27    2014-2 Loan and 2014-3 Loan.
(a)    Each of the 2014-2 Loan and the 2014-3 Loan has, on or prior to the
Closing Date, been satisfied in full.
(b)    The Recycled Entities Merger became effective on the Closing Date
(immediately prior to the execution of this Agreement) and, as of such
effectiveness, the 2014-2 Borrower and 2014-3 Borrower were merged with and into
Borrower. For the avoidance of doubt, without any implication to the contrary,
to the extent provided by applicable law, all references to Borrower herein
shall include the 2014-2 Borrower and 2014-3 Borrower.
Section 3.2    Property Representations. Borrower represents and warrants to
Lender with respect to each Property as follows:
3.2.1    Property/Title.
(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.
(c)    The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property. The Property is comprised of one (1) or more separate
legal parcels and no portion of any Property constitutes a portion of any legal
parcel not a part of such Property.
3.2.2    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.
3.2.3    Title Insurance Owner’s Policy. The Property File for the Property
includes either (a) a Title Insurance Owner’s Policy insuring fee simple
ownership of such Property by Borrower in an amount equal to or greater than the
initial Allocated Loan Amount of the Property, issued by a Qualified Title
Insurance Company with no title exceptions other than Permitted Liens or (b) a
marked or initialed binding commitment that is effective as a Title Insurance
Owner’s Policy in respect of such Property in an amount equal to or greater than
the initial Allocated Loan Amount of the Property, issued by a Qualified Title
Insurance Company with no title exceptions other than Permitted Liens, which
commitment shall be accompanied by such other affidavits, transfer declarations
and other documents as are necessary for the recordation of the deed for such
Property and issuance of such Title Insurance Owner’s Policy.
3.2.4    Deed. The Property File for such Property includes a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower with a certification from Borrower that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable Qualified
Title Insurance Company issuing the related Title Insurance Owner’s Policy or
binding commitment referred to in Section 3.2.3, with all fees, premiums and
deed stamps and other transfer taxes paid.
3.2.5    Mortgage File Required Documents. The Property File for the Property
includes (a) either (i) certified or file stamped (in each case by the
applicable land registry) original executed Mortgage Documents or (ii) a copy of
the Mortgage Documents in recordable form that have been submitted by the title
insurance company for recording in the jurisdiction in which such Property is
located (with Lender and Borrower acknowledging that the Mortgage Documents
delivered on the Closing Date consist solely of Mortgages (which include
Assignments of Leases and Rents and Fixture Filings as a part thereof), and that
no separate Assignments of Leases and Rents or Fixture Filings are included as
part of the Mortgage Documents delivered at the Closing Date), (b) an opinion of
counsel admitted to practice in the state in which such Property is located in
form and substance reasonably satisfactory to Lender in respect of the
enforceability of such Mortgage Documents and an opinion of counsel in form and
substance reasonably satisfactory to Lender stating that the Mortgage Documents
were duly authorized, executed and delivered by Borrower and that the execution
and delivery of such Mortgage Loan Documents and the performance by Borrower of
its obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
such Property is bound, (c) either (x) a Title Insurance Policy insuring the
Lien of the Mortgage encumbering such Property, or (y) a marked or initialed
binding commitment that is effective as a Title Insurance Policy in respect of
such Property, in each case, issued by a Qualified Title Insurance Company with
no title exceptions other than Permitted Liens, which commitment shall be
accompanied by such other affidavits, transfer declarations and other documents
specified in such commitment as necessary for the issuance of such Title
Insurance Policy, and (d) evidence that all taxes, fees and other charges
payable in connection therewith have been paid in full. GRC has delivered to the
Lender the Closing Date GRC Certificate.
3.2.1    Property File. The Property File for such Property has been delivered
to Lender and there is no Deficiency with respect to such Property File.
3.2.2    Property Taxes, Other Charges and HOA Fees. There are no delinquent
Property Taxes, Other Charges or HOA Fees outstanding with respect to the
Property, other than Property Taxes, Other Charges or HOA Fees that may exist in
accordance with Section 4.4.8. As of the Closing Date, there are no pending or,
to Borrower’s or Manager’s knowledge, proposed, special or other assessments for
HOA improvements affecting the Property that would reasonably be expected to
have an Individual Material Adverse Effect with respect to the Property.
3.2.3    Compliance with Renovation Standards. If the Property is a Vacant
Property, it was previously subject to an Eligible Lease. If the Property is
then subject to an Eligible Lease, or if the Property is a Vacant Property
previously subject to an Eligible Lease, at the commencement of such Eligible
Lease, such Property satisfied the Renovation Standards and all renovations
thereto were conducted in accordance with applicable Legal Requirements, in all
material respects.
3.2.4    Physical Condition. The Property is subject to an Eligible Lease or is
a Vacant Property previously subject to an Eligible Lease, and at the
commencement of such Eligible Lease, such Property was (and to Borrower’s
knowledge continues to be) in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on the Property.
3.2.5    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid or is being contested in good faith by
Borrower.
3.2.6    Leasing. As of the Property Cut Off Date, unless such Property is a
Vacant Property, or, in case of any Substitute Property, as of the date such
Property becomes a Substitute Property, the Property was leased by Borrower
pursuant to an Eligible Lease and each such lease was in full force and effect
and was not in default in any material respect. No Person (other than the
Borrower) has any possessory interest in the Property or right to occupy the
same except any Tenant under and pursuant to the provisions of the applicable
Lease and any Person claiming rights through any such Tenant. The copy of such
Eligible Lease in the Property File is true and complete in all material
respects and there are no material oral agreements with respect thereto. No Rent
(or security deposits) has been paid more than one (1) month in advance of its
due date. As of the date hereof, any payments, free rent, partial rent, rebate
of rent or other payments, credits, allowances or abatements required to be
given by Borrower to the relevant Tenant has already been provided to such
Tenant. The leasing of the Property has complied in all material respects with
Borrower’s internal leasing guidelines.
3.2.7    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
insurance policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Neither Borrower or Manager has taken (or
omitted to take) any action that would impair or invalidate the coverage
provided by any such policies. As of the date hereof, no claims have been made
that are currently pending, outstanding or otherwise remain unsatisfied under
any such policies and would reasonably be expected to have an Individual
Material Adverse Effect with respect to the Property.
3.2.8    Lawsuits, Etc. As of the date hereof, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the actual knowledge of Borrower or Manager, threatened
against or affecting the Property, which actions, suits or proceedings would
reasonably be expected to have an Individual Material Adverse Effect on such
Property.
3.2.9    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
3.2.10    Agreements Relating to the Property. Borrower is not a party to any
agreement or instrument or subject to any restriction of record which would
reasonably be expected to have an Individual Material Adverse Effect on such
Property. Borrower has not received notice of a default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Property is bound. Borrower does not have a material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which the Property is bound, other than obligations under the Loan
Documents. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Permitted Lien with respect to the Property. Neither
the Property nor any part thereof are subject to any purchase options, rights of
first refusal, rights of first offer or other similar rights in favor of any
Tenant or other third parties.
3.2.11    Accuracy of Information Regarding Property. The Property is not a
housing cooperative or manufactured housing. All material information with
respect to the Property included in the Property File and the Properties
Schedule is true, complete and accurate in all material respects. If the
Property is located in Nevada, (a) the HOA (if any) affecting such Property is
accurately identified on Schedule XIV and (b) the notice address of each such
HOA (if any) included in Schedule XIV hereof (as may be updated by Borrower from
time to time by written notice to Lender) is true, complete, and accurate in all
respects.
3.2.12    Compliance with Legal Requirements. The Property (including the
leasing and intended use thereof) complies with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, required for the
legal leasing, use, occupancy, habitability and operation of such Property,
except as would not reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property. There is no consent, approval,
permit, license, order or authorization of, and no filing with or notice to, any
court or Governmental Authority related to the operation, use or leasing of the
Property that has not been obtained, except as would not reasonably be expected
to have an Individual Material Adverse Effect with respect to the Property.
There has not been committed by Borrower or by any other Person in occupancy of
or involved with the operation, use or leasing of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof.
3.2.13    Environmental Laws. The Property is in material compliance with all
Environmental Laws. No Loan Party nor any Affiliate of any Loan Party has caused
or has knowledge of any discharge, spill, uncontrolled loss or seepage of any
Hazardous Substance onto any property comprising or adjoining any location of
the Property, and no Loan Party nor any Affiliate of any Loan Party nor, to the
actual knowledge of Borrower or Manager, any tenant or occupant of all or part
of the Property, is now or has been involved in operations at any Property which
would reasonably expected to lead to environmental liability for any Loan Party
or any Affiliate of a Loan Party or the imposition of a Lien (other than a
Permitted Lien) on the Property under any Environmental Law. There is no
condition presently existing and no event has occurred or failed to occur prior
to the date hereof, concerning the Property relating to any Hazardous Substance
or other hazardous or toxic materials or condition, asbestos, mold or other
environmental or similar matters which would reasonably be expected to have an
Individual Material Adverse Effect on the Property.    
3.2.14    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed, except as would not reasonably be expected to have
an Individual Material Adverse Effect with respect to the Property.
3.2.15    Eminent Domain. As of the date hereof, there is no proceeding pending
or, to Borrower’s or Manager’s knowledge, threatened, for the total or partial
condemnation or taking of the Property by eminent domain or for the relocation
of roadways resulting in a failure of access to the Property on public roads.
3.2.16    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.
3.2.17    Specified Liens. The Property will not be subject to any Specified
Lien at any time on or after the first anniversary of the Closing Date.
Section 3.3    Survival of Representations. The representations and warranties
set forth in this Article III and elsewhere in this Agreement and the other Loan
Documents shall (a) survive until the Debt has been paid in full and (b) be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.
Article 4    

COVENANTS
Section 4.1    Affirmative Covenants. Borrower shall comply with the following
covenants:
4.1.1    Compliance with Laws, Etc. Borrower shall and shall cause each other
Loan Party to do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its rights, licenses and permits and to comply
with all Legal Requirements applicable to it and the Properties (and the use
thereof), including, without limitation, building and zoning ordinances and
codes and certificates of occupancy, except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect
4.1.2    Preservation of Existence. Borrower shall and shall cause each other
Loan Party and each SPC Party to (a) observe all procedures required by its
Constituent Documents and preserve and maintain its corporate existence, rights,
franchises and privileges in the jurisdiction of its organization, and (b)
qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company or limited partnership, as applicable, in each other
jurisdiction where the nature of its business requires such qualification and to
the extent such concept exists in such jurisdiction and where, in the case of
clause (b), except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.
4.1.3    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party and each SPC Party to file, cause to be filed or obtain an extension of
the time to file, all Tax returns for Non-Property Taxes and reports required by
law to be filed by it and to promptly pay or cause to be paid all Non-Property
Taxes now or hereafter levied, assessed or imposed on it as the same become due
and payable; provided that, after prior notice to Lender, such Loan Party or
such SPC Party may contest by appropriate legal proceedings conducted in good
faith and with due diligence, the amount or validity of any such Non-Property
Taxes and, in such event, may permit the Non-Property Taxes so contested to
remain unpaid during any period, including appeals, when a Loan Party or SPC
Party is in good faith contesting the same so long as (a) no Event of Default
has occurred and remains uncured, (b) such proceeding shall be permitted under
and be conducted in accordance with all applicable Legal Requirements, (c) no
Property or other Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, (d) the
applicable Loan Party or SPC Party has set aside on its books adequate reserves
in accordance with GAAP, and the non-payment or non-discharge of such
Non-Property Taxes would not reasonably be expected to have a Material Adverse
Effect, (e) enforcement of the contested Non-Property Taxes is effectively
stayed for the entire duration of such contest and no Lien is imposed on any
Property or other Collateral, (f) any Non-Property Taxes determined to be due,
together with any interest or penalties thereon, is promptly paid as required
after final resolution of such contest, (g) to the extent such Non-Property
Taxes (when aggregated with all other Taxes that any Loan Party or SPC Party is
then contesting under this Section 4.1.3 or Section 4.4.8 and for which Borrower
has not delivered to Lender any Contest Security) exceed One Million and No/100
Dollars ($1,000,000), Borrower shall deliver to Lender either (i) cash, or other
security as may be approved by Lender, in an amount sufficient to insure the
payment of any such Non-Property Taxes, together with all interest and penalties
thereon or (ii) a payment and performance bond in an amount equal to one hundred
percent (100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.3.
Notwithstanding the foregoing, Borrower shall and shall cause each other Loan
Party and each SPC Party to pay any contested Non-Property Taxes (or, if cash or
other security has been provided, Lender may pay over any such cash or other
security held by Lender to the claimant entitled thereto) if, in Lender’s
reasonable judgment, any Property or other Collateral (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of any Collateral
Document being primed by any related Lien.
4.1.4    Access to Properties. Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Lender to inspect the Properties
or any part thereof at reasonable hours upon reasonable advance notice.
4.1.5    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.
4.1.6    Awards and Insurance Benefits. Borrower shall cooperate with Lender, in
accordance with the relevant provisions of this Agreement, to enable Lender to
receive the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with any Property, and Lender shall be reimbursed for any
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and the payment by the Loan Parties of the reasonable expense
of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting any Property or any part thereof) out of such Insurance Proceeds.
4.1.7    Security Interest; Further Assurances. Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
(including the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Lender’s security interest in the Collateral). Borrower
shall and shall cause each other Loan Party to, at the Loan Party’s sole cost
and expense execute any and all further documents, financing statements,
agreements, affirmations, waivers and instruments, and take all such further
actions (including the filing and recording of financing statements) that may be
required under any applicable Legal Requirement, or that Lender deems necessary
or advisable, in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created hereby or
by the Collateral Documents or the enforceability of any guaranty or other Loan
Document. Such financing statements may describe as the collateral covered
thereby “all assets of the debtor, whether now owned or hereafter acquired” or
words to that effect.
4.1.8    Keeping of Records and Books of Account. Borrower shall and shall cause
each other Loan Party to maintain and implement administrative and operating
procedures (including an ability to recreate records regarding the Properties in
the event of the destruction of the originals thereof) and keep and maintain on
a calendar year basis, in accordance with the requirements for a Special Purpose
Bankruptcy Remote Entity set forth herein, as applicable, GAAP, and, to the
extent required under Section 9.1, the requirements of Regulation AB, proper and
accurate documents, books, records and other information reasonably necessary
for the collection of all Rents and other Collections and payments of its
obligations. Such books and records shall include, without limitation, records
adequate to permit the identification of each Property and all items of income
and expense in connection with the operation of each Property. Lender shall have
the right from time to time (but, in any event, not more than twice in any
calendar year (unless an Event of Default shall have occurred and be continuing,
in which case no such restriction shall apply)) during normal business hours
upon reasonable notice (which may be given verbally) to Borrower to examine such
books, records, accounts, agreements, leases, instruments and other documents
and the collection systems of the Loan Parties and Manager at the offices of the
Loan Parties or any other Person maintaining such books, records and accounts
and to make such copies or extracts thereof as Lender shall desire. Borrower
shall pay any reasonable out-of-pocket costs and expenses incurred by Lender in
any such examination.
4.1.9    Special Purpose Bankruptcy Remote Entity/Separateness.
(a)    Borrower shall and shall cause each other Loan Party and each SPC Party
to be and continue to be a Special Purpose Bankruptcy Remote Entity.
(b)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in each Insolvency Opinion. Each entity other than a Loan
Party with respect to which an assumption is made or a fact stated in an
Insolvency Opinion will comply in all material respects with all of the
assumptions made and facts stated with respect to it in such Insolvency Opinion.
4.1.10    Location of Records. Borrower shall and shall cause each other Loan
Party to keep its chief place of business and chief executive office and the
offices where it keeps the Records at the address(es) referred to on Schedule
VII or upon thirty (30) days’ prior written notice to Lender, at any other
location in the United States where all actions reasonably requested by Lender
to protect and perfect the interests of Lender in the Collateral have been taken
and completed.
4.1.11    Business and Operations. Borrower shall and shall cause each other
Loan Party to, directly or through the Manager or subcontractors of the Manager
(subject to Section 4.2.1), continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall and shall cause each other Loan Party to qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect. Borrower or a Borrower
TRS, as applicable, shall, at all times during the term of the Loan, continue to
own or lease all equipment, fixtures and personal property which are necessary
to operate the Properties.
4.1.12    Leasing Matters. Borrower shall (i) observe and perform the
obligations imposed upon the lessor under the Leases for its Properties in a
commercially reasonable manner; and (ii) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property. No Rent may be
collected under any Lease for the Properties more than one (1) month in advance
of its due date.
4.1.13    Property Management.
(a)    Borrower shall (i) cause Manager to manage the Properties in accordance
with the Management Agreement, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed, (iii) promptly notify Lender of any
default under the Management Agreement of which it is aware, (iv) promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under the Management
Agreement, and (v) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Management
Agreement in a commercially reasonable manner. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or observed.
In no event shall the fee payable to Manager for any Interest Period exceed the
Management Fee Cap for such Interest Period and in no event shall Borrower pay
or become obligated to pay to Manager, any transition or termination costs or
expenses, termination fees, or their equivalent in connection with the Transfer
of a Property or the termination of the Management Agreement.
(b)    If any one or more of the following events occurs: (i) the occurrence of
an Event of Default, (ii) Manager shall be in material default under the
Management Agreement beyond any applicable notice and cure period (including as
a result of any gross negligence, fraud, willful misconduct or misappropriation
of funds), or (iii) Manager shall become insolvent or a debtor in any bankruptcy
or insolvency proceeding, then Lender shall have the right to require Borrower
to replace the Manager and enter into a Replacement Management Agreement with
(x) a Qualified Manager selected by Borrower that is not an Affiliate of
Borrower or (y) another property manager chosen by Borrower and approved by
Lender; provided, that such approval shall be conditioned upon Borrower
delivering a Rating Agency Confirmation as to such property manager. If Borrower
fails to select a new Qualified Manager or a replacement Manager that satisfies
the conditions described in the foregoing clause (y) and enter into a
Replacement Management Agreement with such Person within sixty (60) days of
Lender’s demand to replace the Manager, then Lender may choose the replacement
property manager provided that such replacement property manager is a Qualified
Manager or satisfies the conditions set forth in the foregoing clause (y).
4.1.14    Property Files. Borrower will deliver to Lender all Property Files in
an electronic format reasonably agreed by Lender and Borrower.
4.1.15    Security Deposits.
(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each, a “Security Deposit
Account”) established and maintained by Borrower at a local bank which shall be
an Eligible Institution, held in compliance with all Legal Requirements, and
identified on Schedule XIII, as such schedule may be updated from time to time
by delivery of written notice by the Borrower to Lender, and shall not be
commingled with any other funds of Borrower. On or before the Closing Date,
Borrower shall cause all security deposits of Tenants received by Borrower or
Manager on or before the Closing Date to be deposited into a Security Deposit
Account. Borrower shall cause all security deposits of Tenants received by
Borrower or Manager after the Closing Date to be deposited into a Security
Deposit Account, the Collection Account or a Rent Deposit Account within three
(3) Business Days of receipt; provided that if Borrower receives a check or
other payment that combines a security deposit of a Tenant together with Rent or
other amounts owing by a Tenant, then Borrower shall deposit the combined
payment into the Rent Deposit Account or Cash Management Account. Borrower shall
maintain complete and accurate records of all transactions pertaining to
security deposits of Tenants and the Security Deposit Accounts, with sufficient
detail to identify all security deposits of Tenants separate and apart from
other payments received from or by Tenants. Borrower shall, no less frequently
than once each month, transfer into a Security Deposit Account any security
deposits of Tenants previously received and deposited into the Collection
Account or a Rent Deposit Account. The security deposits of Tenants shall be
disbursed by Borrower in accordance with the terms of the applicable Leases and
all Legal Requirements. In the event the Tenant under any Lease defaults such
that the applicable security deposit may be drawn upon on account of such
default, the proceeds of such draw shall constitute Collections and Borrower
shall immediately deposit the proceeds thereof into a Rent Deposit Account or
the Collection Account. Borrower shall pay for all expenses of opening and
maintaining the Security Deposit Accounts. So long as the Debt is outstanding,
except as otherwise provided in this Section 4.1.15(a), Borrower shall not (and
shall not permit Manager or any other Person to) open any other accounts for the
deposit of security deposits of Tenants other than the Security Deposit
Accounts.
(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under any applicable Legal Requirements (i) shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as herein above described, (ii) shall be issued by an
institution reasonably satisfactory to Lender, (iii) shall, if permitted
pursuant to any Legal Requirements, name Lender as payee or mortgagee thereunder
(or at Lender’s option, be fully assignable to Lender), and (iv) shall in all
respects comply with any applicable Legal Requirements and otherwise be
satisfactory to Lender. Borrower shall, upon request, provide Lender with
evidence reasonably satisfactory to Lender of Borrower’s compliance with the
foregoing.
(c)    (i) Upon Lender’s written request following the occurrence and during the
continuance of an Event of Default, Borrower shall deliver (or cause to be
delivered) to Lender (or Servicer) or to one or more accounts designated by
Lender (or Servicer) the security deposits of Tenants, and (ii) upon a
foreclosure of any Property or action in lieu thereof, Borrower shall deliver to
Lender (or Servicer) or to an account designated by Lender (or Servicer) the
security deposit applicable to the Lease with respect to such Property, except,
in each case, to the extent any such security deposits were previously deposited
into a Rent Deposit Account or the Collection Account in accordance with Section
4.1.15(a) following a default by the Tenant under the applicable Lease. Any
security deposits delivered to Lender (or Servicer) pursuant to this Section
4.1.15(c) will be held by Lender (or Servicer) for the benefit of the applicable
Tenants in accordance with the terms of the Leases and applicable law.
4.1.16    Anti-Money Laundering. Borrower shall and shall cause each other Loan
Party to comply in all material respects with all applicable anti-money
laundering laws and regulations to the extent applicable, including without
limitation, the Patriot Act (collectively, the “Anti-Money Laundering Laws”) and
shall provide notice to Lender, within two (2) Business Days, of any Anti-Money
Laundering Law regulatory notice or action involving any Loan Party.
4.1.17    OFAC.
(a)    Borrower shall (i) prior to entering into a Lease with a Tenant, confirm
that such Tenant (excluding any Tenant who occupied a Property pursuant to an
in-place Lease when such Property was acquired by Borrower’s Affiliate) is not a
Person (A) that is listed in the Annex to, or is otherwise subject to the
provisions of Presidential Executive Order No. 13224 (Sept. 23, 2001) or (B)
whose name appears on OFAC’s most current list of “Specially Designated
Nationals and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/downloads/t11sdn.pdf) and (ii) not enter into a Lease
with a Tenant that is listed on either of the lists described in clause (i)
hereof.
(b)    Notwithstanding the foregoing, if a Responsible Officer of a Loan Party
or Manager obtains knowledge that a Tenant is on one of the lists described in
Section 4.1.17(a), it shall promptly provide notice of such determination to
Lender.
4.1.18    Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.
4.1.19    Further Assurances. Borrower shall and shall cause each other Loan
Party to, at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, certificates, title and
other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith.
(b)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
may reasonably require from time to time.
4.1.20    Costs and Expenses.
(a)    Except as otherwise expressly set forth herein or in any of the other
Loan Documents, Borrower shall pay or, if Borrower fails to pay, reimburse
Lender upon receipt of notice from Lender, for all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the Relevant Parties’ ongoing performance of and compliance with
Borrower’s agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements (except to the extent expressly set forth in Section 10.20);
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date (except to the extent
expressly set forth in Section 10.20); (iii) the negotiation, preparation,
execution and delivery of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by any Relevant Party; (iv) filing and recording
of any Loan Documents; (v) title insurance, surveys, inspections, Broker Price
Opinions and broker opinions of market rent; (vi) the creation, perfection or
protection of Lender’s Liens in the Collateral (including fees and expenses for
title and lien searches, intangibles taxes, personal property taxes, mortgage
recording taxes, due diligence expenses, travel expenses, accounting firm fees,
environmental reports and Lender’s diligence consultant); (vii) enforcing or
preserving any rights in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting any Relevant Party, the Loan Documents, any Property, or any
other security given for the Loan; (viii) fees charged by Servicer (except to
the extent expressly set forth in Section 10.20) and, if a Securitization has
occurred, the Rating Agencies in connection with the Loan or any modification
thereof; and (ix) enforcing any Obligations of or collecting any payments due
from any Relevant Party under this Agreement, the other Loan Documents or with
respect to any Property or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings; provided, however,
that Borrower shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the active gross negligence, illegal
acts, fraud or willful misconduct of Lender; provided, further, that this
Section 4.1.20 shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
(b)    In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.
(c)    Any costs and expenses due and payable by Borrower hereunder which are
not paid by Borrower within ten (10) days after demand may be paid from any
amounts in the Collection Account, with notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 4.1.20 shall (i)
become part of the Obligations, (ii) be secured by the Loan Documents and (iii)
survive the Term and the exercise by Lender of any of its rights or remedies
under the Loan Documents.
4.1.21    Indemnity. Borrower shall indemnify, defend and hold harmless Lender
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(a) any breach by any Relevant Party of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; and (b) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
4.1.22    ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.
4.1.23    Formation of a Borrower TRS. If Borrower organizes a Borrower TRS then
the following covenants shall be applicable:
(a)    Borrower shall cause such Borrower TRS to execute and deliver to Lender
promptly after the formation of such Borrower TRS and, in any event, prior to
contributing any Properties or other Collateral to such Borrower TRS: (i) a
guaranty substantially in the form of the Equity Owner Guaranty, guaranteeing
the Obligations; (ii) a security agreement, substantially in the form of the
Borrower Security Agreement, pursuant to which all personal property assets of
such Borrower TRS are pledged by such Borrower TRS as security for the
Obligations and (iii) such other agreements, instruments, approvals, legal
opinions or other documents as are reasonably requested by Lender in order to
create, perfect or establish the first priority (subject to Permitted Liens) of
any Lien purported to be covered by any such Collateral Documents or otherwise
to effect the intent that all property and assets of such Borrower TRS shall
become Collateral for the Obligations; provided, that for the avoidance of
doubt, the Lien of the Mortgage encumbering any Property contributed to the
Borrower TRS shall not be released at such time and no new Mortgage shall be
executed with respect to or recorded against any Property contributed to such
Borrower TRS by Borrower;
(b)    Borrower shall deliver promptly after the formation of such Borrower TRS
and, in any event, prior to contributing any Properties or other Collateral to
such Borrower TRS: (i) an updated Exhibit D to the Borrower Security Agreement
reflecting the pledge of Borrower’s capital stock in such Borrower TRS as
Collateral for the Obligations; (ii) a certificate evidencing all of the capital
stock of such Borrower TRS; (iii) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed and
(iv) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority of (subject to Permitted Liens) Lender’s Lien in
such capital stock or otherwise to effect the intent that such capital stock
shall become Collateral for the Obligations; and
(c)    Prior to contributing a Property to such Borrower TRS, Borrower shall
cause such Borrower TRS to execute and deliver to Lender an assumption of the
Mortgage related to such Property, in form and substance reasonably acceptable
to Lender and Borrower.
4.1.24    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5.
Section 4.2    Negative Covenants. Borrower shall comply with the following
covenants:
4.2.1    Prohibition Against Termination or Modification. Borrower shall not (a)
surrender, terminate, cancel, modify, renew or extend the Management Agreement,
provided, that Borrower may, without Lender’s consent, replace Manager so long
as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement, (b) enter into any other agreement relating to the
management or operation of a Property with Manager or any other Person,
provided, that Borrower may permit Manager to enter into sub-management
agreements with third-party service providers to perform all or any portion of
the services by Manager so long as (x) the fees and charges payable under any
such sub-management agreements shall be the sole responsibility of Manager, (y)
Borrower shall have no liabilities of obligations under any such sub-management
agreements, and (z) any such sub-management agreements will be terminable
without penalty upon the termination of the Management Agreement, (c) consent to
the assignment by the Manager of its interest under the Management Agreement, or
(d) waive or release any of its rights and remedies under the Management
Agreement, in each case without the express consent of Lender, which consent
shall not be unreasonably withheld. If at any time Lender consents to the
appointment of a new property manager or a Qualified Manager is appointed, such
new property manager (including a Qualified Manager) shall execute a Replacement
Management Agreement.
4.2.2    Liens Against Collateral. Borrower shall not and shall cause each other
Loan Party not to create or suffer to exist any Liens upon or with respect to,
any Collateral except for Liens permitted under the Loan Documents (including,
without limitation, Permitted Liens).
4.2.3    Transfers. Borrower acknowledges that Lender has examined and relied on
the experience of Borrower and its Affiliates, and their principals in owning
and operating properties such as the Properties in agreeing to make the Loan,
and will continue to rely on Borrower’s ownership of the Properties as a means
of maintaining the value of the Properties in connection with the repayment of
the Debt and the performance of the Other Obligations. Borrower acknowledges
that Lender has a valid interest in maintaining the value of the Properties so
as to ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Lender can recover the Debt by a sale of
the Properties or Borrower’s Equity Interests. Therefore, without the prior
written consent of Lender, but, in each instance, subject to the provisions of
Article 7, neither Borrower nor any Loan Party nor any other Person having a
direct or indirect ownership or beneficial interest in Borrower or any Loan
Party shall sell, convey, mortgage, grant, bargain, encumber, pledge, assign or
transfer the Properties or Collateral or any part thereof, or any interest,
direct or indirect, in Borrower or any Loan Party, whether voluntarily or
involuntarily and whether directly or indirectly, by operation of law or
otherwise (a “Transfer”). A Transfer within the meaning of this Section 4.2.3
shall be deemed to include (a) an installment sales agreement wherein Borrower
agrees to sell a Property or any part thereof for a price to be paid in
installments; (b) an agreement by Borrower for the leasing of all or a
substantial part of the Property for any purpose other than the actual occupancy
by a space Tenant thereunder or a sale, assignment or other transfer of, or the
grant of a security interest in, Borrower’s right, title and interest in and to
any Leases or any Rents; (c) if Borrower, any Guarantor or any general partner,
managing member or controlling shareholder of Borrower or any Guarantor is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (d) if Borrower, any Loan Party, any Guarantor or any
general partner, managing member or controlling shareholder of Borrower, any
Loan Party, or any Guarantor is a limited or general partnership, joint venture
or limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member; and (e) any pledge, hypothecation, assignment, transfer or other
encumbrance of any direct or indirect ownership interest in Borrower or any Loan
Party.
4.2.4    Change in Business. Borrower shall, and shall cause each Borrower TRS
to, not enter into any line of business other than the acquisition, renovation,
rehabilitation, ownership, management and operation of the Properties (and any
businesses ancillary or related thereto, including the ownership of a Borrower
TRS), or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business. Except as provided in the
Loan Documents, Borrower shall cause (a) Equity Owner to not engage in any
activity other than acting as the limited partner of Borrower and the sole
member of Borrower GP, (b) Borrower GP to not engage in any activity other than
acting as the sole general partner of Borrower, (c) Equity Owner GP to not
engage in any activity other than acting as the sole general partner of Equity
Owner and (d) any Borrower TRS not to engage in any activity other than
marketing and sale of Properties or the provision of other services in
connection with the acquisition, renovation, rehabilitation ownership,
management and operation of the Properties.
4.2.5    Changes to Accounts. Borrower shall not and shall cause each other Loan
Party not to, without the prior written consent of Lender, (a) open or permit to
remain open any cash, securities or other account with any bank, custodian or
institution other than the Collection Account, the Accounts, the Security
Deposit Accounts and Property Accounts that are subject to a Property Account
Control Agreement, (b) change or permit to change any account number of the
Collection Account, the Accounts or any Property Account, (c) open or permit to
remain open any sub-account of the Collection Account (except any Account), the
Accounts or any Property Account, (d) permit any funds of Persons other than
Borrower or any Borrower TRS to be deposited or held in any of the Collection
Account, the Accounts or the Property Accounts or (e) permit any Collections or
other proceeds of any Properties to be deposited or held in Borrower’s Operating
Account other than cash that is distributed to Borrower pursuant to Section
6.8.1(i).
4.2.6    Dissolution, Merger, Consolidation, Etc. Borrower shall not and shall
cause each other Loan Party not to (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity other than the business activity of such Loan Party
described on Schedule IV or otherwise herein, (c) transfer, lease or sell, in
one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents, (d) modify, amend, waive or terminate
its Constituent Documents or its qualification and good standing in any
jurisdiction or (e) cause or permit any SPC Party to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
such SPC Party would be dissolved, wound up or liquidated in whole or in part,
or (ii) amend, modify, waive or terminate the Constituent Documents of such SPC
Party, in each case, without obtaining the prior written consent of Lender.
4.2.7    ERISA Matters. None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.
4.2.8    Indebtedness. Borrower shall not and shall cause any Borrower TRS not
to create, incur, assume or suffer to exist any indebtedness other than (a) the
Debt and (b) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan and (iii) are paid within sixty (60) days
of the date incurred (collectively, “Permitted Indebtedness”). Borrower shall
cause each Guarantor and each other SPC Party not to create, incur, assume or
suffer to exist any indebtedness other than indebtedness incurred under the
Equity Owner Guaranty, the Borrower GP Guaranty, this Agreement and the other
Loan Documents to which Guarantors are a party and unsecured trade payables
incurred in the ordinary course of business related to the ownership of (x) with
respect to Equity Owner, its limited partnership interest in Borrower and
limited liability company interest in Borrower GP, (y) with respect to Borrower
GP, its general partnership interest in Borrower and (z) with respect to Equity
Owner GP, its general partnership interest in Equity Owner, in each case (A) do
not exceed at any one time Ten Thousand and No/100 Dollars ($10,000.00), and
(B) are paid within sixty (60) days after the date incurred (collectively, the
“Guarantor’s Permitted Indebtedness”). Nothing contained herein shall be deemed
to require Borrower, any Borrower TRS or any Guarantor to pay any unsecured
trade payables so long as Borrower, such Borrower TRS or such Guarantor, as
applicable, is in good faith at its own expense, and by proper legal
proceedings, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of commencement of any such action or
proceeding, and during the pendency of such action or proceeding (1) no Event of
Default is continuing, (2) no Property nor any material part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost and (3) such contest operates to suspend collection or enforcement, as the
case may be, of the contested amount.
4.2.9    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to enter into, or be a
party to any transaction with any Affiliate of the Loan Parties, except for: (a)
the Loan Documents; (b) capital contributions by (i) Sponsor to Equity Owner and
Equity Owner GP or (ii) Equity Owner and Borrower GP to Borrower; (c) Restricted
Junior Payments which are in compliance with Section 4.2.12; (d) the Management
Agreement; (e) transactions with any Borrower TRS in accordance with the terms
of this Agreement, including Section 4.1.23; and (f) to the extent not otherwise
prohibited under this Agreement, other transactions upon fair and reasonable
terms materially no less favorable to the Loan Parties than would be obtained in
a comparable arm’s-length transaction with a Person not an Affiliate.
4.2.10    Loan Documents. Borrower shall not and shall cause each other Loan
Party not to terminate, amend or otherwise modify any Loan Document, or grant or
consent to any such termination, amendment, waiver or consent, except in
accordance with the terms thereof.
4.2.11    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make or suffer to exist any loans or
advances to, or extend any credit to, purchase any property or asset or make any
investment (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Affiliate or any other Person except for
acquisition of the Properties and related Collateral and Permitted Investments
and for creation of a Borrower TRS and contributions of Properties to a Borrower
TRS as permitted by Section 4.1.23.
4.2.12    Restricted Junior Payments. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to make any Restricted Junior Payment;
provided, that the Loan Parties may make Restricted Junior Payments so long as
(a) no Default or Event of Default shall then exist or would result therefrom,
(b) such Restricted Junior Payments have been approved by all necessary action
on the part of the Loan Parties or SPC Parties, as applicable, and in compliance
with all applicable laws and (c) such Restricted Junior Payments are paid from
Unrestricted Cash.
4.2.13    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party and each SPC Party not to issue or sell or
enter into any agreement or arrangement for the issuance and sale of any Equity
Interests.
4.2.14    Principal Place of Business. Borrower shall not and shall cause each
other Loan Party and each SPC Party not to change its principal place of
business from the address set forth on the first page of this Agreement without
first giving Lender thirty (30) days prior written notice.
4.2.15    Change of Name, Identity or Structure. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to change its name, identity
(including its trade name or names) or change its organizational structure
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and without first obtaining the prior
written consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed. Borrower shall not and shall cause each other Loan Party
and each SPC Party not to change its jurisdiction of organization. Prior to or
contemporaneously with the effective date of any such change, Borrower shall
deliver to Lender any financing statement or financing statement change required
by Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Lender, Borrower shall and
shall cause each other Loan Party and each SPC Party to execute a certificate in
form satisfactory to Lender listing the trade names under which such Loan Party
or SPC Party intends to operate it business, and representing and warranting
that such Loan Party or SPC Party does business under no other trade name.
4.2.16    No Embargoed Persons. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, Borrower shall ensure that (a) none of the funds or other assets of
any Loan Party or any SPC Party shall constitute property of, or shall be
beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Guarantors, as applicable (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in any Loan Party or SPC Party with the result that the
investment in any Loan Party (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Loan Party or SPC Party shall be derived from any unlawful activity
with the result that the investment in such Loan Party or SPC Party (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.
4.2.17    Zoning. Borrower shall not, and shall cause each Borrower TRS not to,
(a) initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance that would
reasonably be expected to have an Individual Material Adverse Effect on such
Property or (b) use or knowingly permit the use of any portion of any Property
in any manner that results in any Property or the use thereof becoming
non‑conforming under any zoning ordinance or any other applicable land use law,
rule or regulation, in each case, without the prior written consent of Lender,
not to be unreasonably withheld, conditioned or delayed.
4.2.18    Special Purpose Bankruptcy Remote Entity. Borrower shall not and shall
cause each other Loan Party and each SPC Party not to directly or indirectly
make any change, amendment or modification to its Constituent Documents, or
otherwise take any action, which will result in Borrower or any other Loan Party
or SPC Party not being a Special Purpose Bankruptcy Remote Entity.
4.2.19    No Joint Assessment. Borrower shall not and shall cause any Borrower
TRS not to suffer, permit or initiate the joint assessment of any Property
(a) with any other real property constituting a tax lot separate from such
Property, and (b) which constitutes real property with any portion of such
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of such Property.
Section 4.3    Reporting Covenants. Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:
4.3.1    Financial Reporting. Borrower shall furnish the following financial
reports to Lender:
(a)    As soon as available and in any event within sixty (60) days after the
end of the first three calendar quarters of each year and within ninety (90)
days after the end of the fourth calendar quarter of each year commencing with
the first calendar quarter ending after the Closing Date, consolidated balance
sheets, statements of operations and retained earnings, and statements of cash
flows of Borrower, in each case, as at the end of such quarter and for the
period commencing at the end of the immediately preceding calendar year and
ending with the end of such quarter, setting forth in each case in comparative
form the figures for the corresponding date or period of the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof. Upon Lender’s
request, other information maintained by Borrower in the ordinary course of
business that is reasonably necessary and sufficient to fairly represent the
financial position and results of operation of the Properties (on a combined
basis) during such calendar quarter.
(b)    As soon as available, and in any event within one hundred twenty (120)
days following the end of each calendar year, commencing with the calendar year
ending December 31, 2018, audited copies, of a balance sheet, statements of
operations and retained earnings, and statement of cash flows of Sponsor (or any
Sponsor Parent Entity), in each case, as at the end of such calendar year,
setting forth in each case in comparative form the figures for the immediately
preceding calendar year (if any), all in reasonable detail and prepared in
accordance with GAAP and the inclusion of footnotes to the extent required by
GAAP, such audited financial statements to be accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of an Independent Accountant selected by Sponsor or any Sponsor
Parent Entity that is reasonably acceptable to Lender (which opinion on such
consolidated information shall be without (1) any qualification as to the scope
of such audit or (2) a “going concern” or like qualification (other than a going
concern qualification that relates solely to the near term maturity of the Loan
hereunder)). Delivery within the 120-day period of copies of the Annual Report
on Form 10-K of Sponsor or any Sponsor Parent Entity for each applicable annual
period (including all financial statement exhibits and financial statements
incorporated by reference therein) prepared in compliance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of Section 4.3.1(b) and Schedule X(a). Sponsor or
any Sponsor Parent Entity shall be deemed to have made such delivery of any Form
10-K if it shall have made such Form 10-K available on “EDGAR” within such
120-day period.
(c)    [Reserved].
(d)    [Reserved].
(e)    Simultaneously with the delivery of the financial statements required by
clause (a) above, a reconciliation for the relevant period of net income to
Underwritten Net Cash Flow;
(f)    Simultaneously with the delivery of the financial statements required by
clause (a) above, a duly completed Compliance Certificate, with appropriate
insertions, containing the data and calculations set forth on Exhibit C;
(g)    [Reserved].
4.3.2    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any Loan Party
which would reasonably be expected to have a Material Adverse Effect, written
notice thereof.
4.3.3    Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party or Manager, threatened in writing against any Loan
Party, any SPC Party or against Manager with respect to any Property, which
would reasonably be expected to have a Material Adverse Effect or an Individual
Material Adverse Effect with respect to any Property.
4.3.4    Event of Default. Promptly after any Responsible Officer of any Loan
Party or Manager obtains knowledge of the occurrence of each Event of Default or
Default (if such Default is continuing on the date of such notice), a statement
of a Responsible Officer of Manager setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.
4.3.5    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of any Loan Party or Manager obtains actual
knowledge of any default by any Loan Party or SPC Party under any agreement
other than the Loan Documents to which such Loan Party or SPC Party is a party
which would reasonably be expected to have a Material Adverse Effect, the
statement of a Responsible Officer of Manager setting forth the details of such
default and the action which such Loan Party or SPC Party is taking or proposes
to take with respect thereto.
4.3.6    Properties Schedule.
(a)    Borrower shall deliver to Lender no later than sixty (60) days after the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year (a) an updated Properties Schedule
containing each of the data fields set forth on Schedule I.B. (other than those
under the caption “BPO Values”); and (b) a calculation of the quarterly turnover
rate for the Properties for the prior calendar quarter, which shall be equal to
the number of Properties that became vacant during such calendar quarter divided
by the daily average number of Properties during such calendar quarter. The
foregoing information shall be delivered together with a certificate of a
Responsible Officer of Borrower certifying that it is true, correct and complete
(i) with respect to the information in the Properties Schedule, as of the last
day of the preceding calendar quarter and (ii) with respect to the turnover rate
of the Properties, for the prior calendar quarter. In addition, the Borrower
shall deliver to Lender no later than sixty (60) days after the end of the first
three calendar quarters and within ninety (90) days of the fourth calendar
quarter of each year (A) the information set forth on Schedule I.D. (the
“Quarterly Investor Rollup Report”) and (B) a calculation of the quarterly
turnover rate for the Properties for the prior calendar quarter, which shall be
equal to the number of Properties that became vacant during such calendar
quarter divided by the daily average number of Properties during such calendar
quarter.  The foregoing information shall be delivered together with a
certificate of a Responsible Officer of Borrower certifying that it is true,
correct and complete (1) with respect to the information in the Properties
Schedule, as of the last day of the preceding quarter and (2) with respect to
the turnover rate of the Properties, for the prior calendar quarter.
(b)    The Borrower shall deliver to Lender, within sixty (60) days after the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year, a report (the “Quarterly HOA Report”)
containing the following information with respect to each Applicable HOA
Property, a data tape of such Applicable HOA Property containing the following
data fields: “Property ID”, “YardiCode”, “Property Name”, “Address (Street)”,
“City”, “County”, “State”, “Closest MSA”, “Zip Code”, “HOA Name”, “HOA Notice
Address”, “Next HOA Payment Due Date”, “Amount Owed on Last HOA Payment Due
Date”, “Amount Paid on Most Recent HOA Payment Due Date”, “Amount Owed on Next
HOA Payment Due Date”, “Payment Frequency”, “Most Recent HOA Payment Due Date”,
“Payment Month(s)”, “Periodic Payment Amount” and “Annual HOA Dues”. Delivery
within the above referenced 60 or 90 day period of a data tape that satisfies
the requirements of Schedule X (h) shall be deemed to satisfy the requirements
of this Section 4.3.1(b) with respect to the delivery of the Quarterly HOA
Report.
4.3.7    Disqualified Properties. Promptly and in no event more than ten (10)
Business Days after any Responsible Officer of Borrower or Manager obtains
actual knowledge that any Property fails to comply with the Property
Representations or the Property Covenants, written notice thereof and the action
that Borrower is taking or proposes to take with respect thereto.
4.3.8    Security Deposits.
(a)    Within five (5) days of the last day of each calendar month, written
notice of the aggregate amount of security deposits deposited into the Security
Deposit Account during such month, which notice shall include (i) the identity
of each applicable Security Deposit Account (including, the name and
identification number of the applicable Security Deposit Account, the name,
address and wiring instructions of the financial institution which maintains the
Security Deposit Account, and the name of the Person to contact at such
financial institution) and (ii) amount of each security deposit allocable to
such Security Deposit Account.
(b)    Within ten (10) Business Days of Lender’s request therefore, a written
accounting of all security deposits of Tenants held in connection with the
Leases, including the name and identification number of the accounts in which
such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name of the Person
to contact at such financial institution, along with any authority or release
necessary for Lender to obtain information regarding such accounts directly from
such financial institutions.
4.3.9    ERISA Matters.
(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.
(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.
(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):
(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a Reportable Event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;
(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;
(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Equity Owner GP, any Loan Party or any of their ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan;
(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA Affiliates, as applicable, of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and
(vi)    failure to satisfy Section 436 of the Code.
4.3.10    Periodic Rating Agency Information. Borrower shall, or shall cause
Manager to, deliver to the Rating Agencies the information and reports set forth
on Schedule X (the “Periodic Rating Agency Information”) at the times set forth
therein.
4.3.11    Other Reports. (a) Borrower shall deliver to Lender, within ten (10)
Business Days of the receipt thereof by Borrower, a copy of all material reports
prepared by Manager pursuant to the Management Agreement, including, without
limitation, the Annual Budget.
(a)    Borrower shall deliver to Lender, within ten (10) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.
(b)    Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Property
or the conditions or operations, financial or otherwise, of the Relevant
Parties.
4.3.12    HOA Opinions.
(a)    [Reserved];
(b)    On or prior to the Closing Date, Borrower shall have delivered to Lender
the Closing Date HOA Opinions and the Closing Date OSN Certificate. Subject to
the remainder of this subsection (b), Borrower shall deliver to Lender, within
twenty (20) Business Days after June 30 and December 31 of each year commencing
with the period ending June 30, 2018, one or more legal opinions (which may be
in the form of a bring-down or date-down opinion with respect to an earlier
delivered opinion, including, without limitation, any Closing Date HOA Opinion)
from a nationally recognized law firm (or one with prominent standing in the
applicable state) specifying with respect to each state in which a Property is
located whether such state is an Applicable HOA State (as defined under clause
(a) of the definition thereof). Any opinion required to be delivered pursuant to
this Section 4.3.12(b) may be aggregated with any other opinion required to be
delivered to Lender (or Servicer on behalf of Lender) so long as all the states
in which Properties are located are included in such opinion or opinions and
such opinion or opinions specifically reference this Agreement and otherwise
meet the requirements of this Section 4.3.12(b). If, with respect to any state
in which a Property is located, (i) Borrower fails to deliver to Lender an
opinion pursuant to this Section 4.3.12(b), Lender may in its sole and absolute
discretion designate such state an Applicable HOA State by written notice to
Borrower or (ii) any opinion delivered to Lender pursuant to this Section
4.3.12(b) shall be unsatisfactory to Lender in its reasonable discretion, Lender
may request in writing that Borrower obtain a second opinion from a nationally
recognized law firm (or one with prominent standing in the applicable state) and
deliver such opinion to Lender within twenty (20) Business Days of such written
request and (1) if Borrower fails to deliver such a second opinion to Lender,
Lender may in its reasonable discretion designate such state an Applicable HOA
State by written notice to Borrower or (2) if any such second opinion delivered
to Lender shall be unsatisfactory to Lender in its sole and absolute discretion
and Lender believes in good faith that such state is an Applicable HOA State (as
defined under clause (a) of the definition thereof), Lender may designate such
state an Applicable HOA State by written notice to Borrower. In addition, if
Lender believes in good faith that any provisions for the subordination of Liens
for HOA Fees to the Lien of the Mortgages are unenforceable under the laws of an
Applicable HOA State or that such Lien for HOA Fees would be entitled to
Priority, Lender may redesignate all affected HOA Properties in such Applicable
HOA State as Applicable HOA Properties. On the Closing Date, Lender acknowledges
based on the Closing Date HOA Opinions and the Closing Date OSN Certificate
that: (i) Nevada, Georgia, Illinois, Minnesota, South Carolina and Washington,
are the only Applicable HOA States and (ii) the only Applicable HOA Properties
in Nevada, Georgia, Illinois, Minnesota, South Carolina and Washington are the
Properties listed on Schedule XV. Notwithstanding the foregoing or anything
herein to the contrary, the Lender shall not be permitted to declare a state an
Applicable HOA State pursuant to this Section 4.3.12(b), if Lender or its
servicer (excluding any special servicer) has received a legal opinion from a
nationally recognized law firm (or one with prominent standing in the applicable
state or otherwise reasonably acceptable to Lender) that if delivered by
Borrower and referencing this Agreement would have resulted in such state not
being declared an Applicable HOA State.
(c)    If subsequent to the Closing Date there is consummated a securitization
of a single borrower single family residential rental financing similar to the
transactions contemplated by this Agreement and such financing contains HOA
reporting and/or HOA Opinion delivery requirements and/or HOA Funds reserve
requirements that are less burdensome to the borrower thereunder than those
required by this Agreement (including Sections 4.3.6, 4.3.12, 4.4.11, 6.2.3,
6.2.4 and Schedule X), then subject to receipt by Borrower of a Rating Agency
Confirmation, Lender at the request of Borrower shall amend this Agreement in a
manner consistent with such less burdensome requirements.
Section 4.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:
4.4.1    Ownership of the Property. Borrower shall take all necessary action to
retain title to the Property and the related Collateral irrevocably in Borrower,
free and clear of any Liens other than Permitted Liens. Borrower shall warrant
and defend the title to the Property and every part thereof, subject only to
Permitted Liens, in each case against the claims of all Persons whomsoever.
4.4.2    Liens Against the Property. Borrower shall not create, incur, assume or
permit to exist any Lien on any direct or indirect interest in any Property,
except for the Permitted Liens.
4.4.3    Title Insurance for the Property. If a Title Insurance Policy or a
Title Insurance Owner’s Policy provided in the Property File with respect to the
Property initially consists of a marked or initialed binding commitment, then
Borrower shall post a copy to the Property File of a fully issued Title
Insurance Policy or Title Insurance Owner’s Policy, as applicable, for such
Property in the form and with the coverages and endorsements as provided in such
marked or initialed binding commitment within one hundred eighty (180) days
following the date hereof.
4.4.4    Deeds. If a deed provided in the Property File with respect to the
Property does not initially consist of a certified copy of the original
conforming recorded deed from the applicable recording office, then Borrower
shall post a copy such a deed to the Property File within three hundred sixty
(360) days following the date hereof.
4.4.5    Mortgage Documents. If any Mortgage Documents provided in the Property
File with respect to the Property initially consists of a copy of such Mortgage
Documents in recordable form that have been submitted by the title insurance
company for recording in the jurisdiction in which the Property is located, then
Borrower shall post a copy to the Property File of a certified or file stamped
(in each by the applicable land registry) executed original of such Mortgage
Documents within one hundred eighty (180) days following the date hereof.
4.4.6    Condition of the Property. Except if the Property has suffered a
Casualty and is in the process of being restored in accordance with Section 5.4,
Borrower shall keep and maintain in all material respects the Property in a
good, safe and habitable condition and repair and free of and clear of any
damage or waste, and from time to time make, or cause to be made, in all
material respects, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, that are necessary to comply with the
Renovation Standards and applicable Legal Requirements in all material respects.
4.4.7    Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall obtain and maintain in full force and effect all
consents, approvals, orders, certifications, permits, licenses and
authorizations of, and make all filings with or notices to, any court or
Governmental Authority related to the operation, use or leasing of the Property
except where the failure to obtain would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property. Borrower shall
not and shall not permit any other Loan Party, any Borrower TRS, any Manager or
any other Person in occupancy of or involved with the operation, use or leasing
of the Property to commit any act or omission affording any Governmental
Authority the right of forfeiture as against the Property or any part thereof.
4.4.8    Property Taxes, Other Charges and HOA Fees. Borrower shall promptly pay
or cause to be paid all Property Taxes, Other Charges and HOA Fees now or
hereafter levied, assessed or imposed on it as the same become due and payable
and shall furnish to Lender evidence of payment of Property Taxes, Other Charges
and HOA Fees prior to the date the same shall become delinquent, and shall
promptly pay for all utility services provided to the Property as the same
become due and payable (other than any such utilities which are, pursuant to the
terms of any Lease, required to be paid by the Tenant thereunder directly to the
applicable service provider); provided that, after prior written notice to
Lender of its intention to contest any such Property Taxes, Other Charges and
HOA Fees, such Loan Party may contest by appropriate legal proceedings conducted
in good faith and with due diligence, the amount or validity of any such
Property Taxes, Other Charges and HOA Fees and, in such event, may permit the
Property Taxes, Other Charges and HOA Fees so contested to remain unpaid during
any period, including appeals, when a Loan Party is in good faith contesting the
same so long as (a) no Event of Default has occurred and remains uncured, (b)
such proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (c) no Property or other Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (d) the applicable Loan Party has set aside on its
books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property Taxes, Other Charges and HOA Fees would not
reasonably be expected to have an Individual Material Adverse Effect on the
applicable Property, (e) enforcement of the contested Property Taxes, Other
Charges and HOA Fees is effectively stayed for the entire duration of such
contest and no Lien is imposed on any Property or other Collateral which is
reasonably expected to have an Individual Material Adverse Effect, (f) any
Property Taxes, Other Charges and HOA Fees determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest, (g) to the extent such Property Taxes, Other Charges
and HOA Fees (when aggregated with all other Taxes that any Loan Party is then
contesting under this Section 4.4.8 or Section 4.1.3 and for which Borrower has
not delivered to Lender any Contest Security) exceed Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000), Borrower shall deliver to Lender
either (i) cash, or other security as may be approved by Lender, in an amount
sufficient to insure the payment of any such Property Taxes, Other Charges and
HOA Fees, together with all interest and penalties thereon or (ii) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (h) failure to pay such Property Taxes, Other Charges and HOA Fees
will not subject Lender to any civil or criminal liability, (i) such contest
shall not affect the ownership, use or occupancy of any Property, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (j) of this Section 4.4.8.
Notwithstanding the foregoing, Borrower shall pay any contested Property Taxes,
Other Charges and HOA Fees (or, if cash or other security has been provided,
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto) if, in Lender’s reasonable judgment, any Property or
other Collateral (or any part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of any Collateral Document being primed by any related Lien.
4.4.9    Compliance with Agreements Relating to the Properties. Borrower shall
not enter into any agreement or instrument or become subject to any restriction
which would reasonably be expected to have an Individual Material Adverse Effect
on any Property. Borrower shall not default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not have a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument by which any Property is bound, other than obligations under the Loan
Documents. Borrower shall not, and shall cause each Borrower TRS not to, default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Lien with
respect to any Property. No Property nor any part thereof shall be subject to
any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.
4.4.10    Leasing. Borrower shall not enter into any Lease (including any
renewals or extensions of any existing Lease) for any Property unless such Lease
is an Eligible Lease.
4.4.11    Verification of HOA Payments. Borrower shall deliver to Lender, within
sixty (60) days after the end of the first three calendar quarters and within
ninety (90) days of the fourth calendar quarter of each year, with respect to
each Applicable HOA Property, proof of payment of the paid HOA Fees identified
in the corresponding Quarterly HOA Report (whether in the form of cancelled
checks, receipts, ACH confirmations, confirmation of electronic payments or
other evidence of such payment reasonably satisfactory to Lender) unless such
proof of payment has previously been delivered (e.g. quarterly prepayments) as
may reflect that as of the end of such calendar quarter no other amounts (except
HOA Fees that may be contested in accordance with Section 4.4.8) remain then due
and payable by Borrower or that Borrower has prepaid or otherwise has a positive
credit balance (whether in the form of invoices, payment coupons, account
statements, assessment letters, estoppels, receipts or other evidence reasonably
satisfactory to Lender).
Article 5    

INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Borrower, at its sole cost and expense, shall obtain and maintain during
the entire Term, or cause to be maintained, insurance policies for Borrower and
the Properties providing at least the following coverages:
(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, including, but not
limited to, loss caused by any type of windstorm (including hail) on the
Properties (A) in an amount equal to one hundred percent (100%) of the “full
replacement cost”, which for purposes of this Agreement shall mean actual
replacement value of the Properties, subject to a loss limit equal to Fifty
Million and No/100 Dollars ($50,000,000) per occurrence; (B) containing an
agreed amount endorsement with respect to the Improvements and personal property
at any Property waiving all co-insurance provisions or to be written on a no
co-insurance form and (C) providing for no deductible in excess of Twenty-Five
Thousand and No/100 Dollars ($25,000) (it being understood that, so long as no
Default or Event of Default has occurred and is continuing (1) Borrower may
utilize a Five Million and No/100 Dollars ($5,000,000) aggregate deductible stop
loss subject to a Twenty-Five Thousand and No/100 Dollars ($25,000) per
occurrence deductible and a Twenty-Five Thousand and No/100 Dollars ($25,000)
maintenance deductible following the exhaustion of the aggregate, (2) the
aggregate stop loss does not contain any losses arising from named windstorm,
earthquake or flood, (3) the perils of named windstorm or flood shall be
permitted to have a per occurrence deductible of fifteen percent (15%) of the
total insurable value of the Properties subject to a loss (with a minimum
deductible of Two Hundred Fifty Thousand and No/100 Dollars ($250,000) per
occurrence for any and all locations), (4) the peril of earth movement including
but not limited to earthquake shall be permitted to have a per occurrence
deductible of fifteen percent (15%) of the total insurable value of the
Properties subject to a loss (with a minimum deductible of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) per occurrence for any and all locations)
and (5) the peril of “other wind and hail” shall be permitted to have a per
occurrence deductible of fifteen percent (15%) of the total insurable value of
the Properties subject to a loss (with a minimum deductible of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000) per occurrence for any and all
locations)). In addition, Borrower shall obtain (x) if any portion of a Property
is currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, plus excess amounts as
Lender shall require, (y) named storm insurance in an amount equal to or greater
than Twenty-Five Million and No/100 Dollars ($25,000,000) in all states other
than Florida and One Hundred Sixty Million and No/100 Dollars ($160,000,000) in
Florida, provided that such coverage amount shall be increased if a higher
coverage amount is indicated (and may be decreased if lower coverage amount is
indicated) based upon a storm risk analysis on a 475 year event Probable Maximum
Loss (PML) or Scenario Expected Limit (SEL) (such analysis to be secured by the
applicable Borrower utilizing a third-party engineering firm qualified to
perform such storm risk analysis using the most current RMS software, or its
equivalent, to include consideration of storm surge, if applicable and loss
amplification, at the expense of the applicable Borrower at least two times per
year or more frequently as may reasonably be requested by Lender and shared with
Lender presented by the Properties located in areas prone to named storm
activity); and (z) earthquake insurance in an amount equal to or greater than
Thirty-Five Million and No/100 Dollars ($35,000,000) in all states other than
California and Washington and Seventy Million and No/100 Dollars ($70,000,000)
in California and Washington, provided that such coverage amount shall be
increased if a higher coverage amount is indicated (and may be decreased if
lower coverage amount is indicated) based upon a seismic risk analysis on a 475
year event Probable Maximum Loss (PML) or Scenario Expected Limit (SEL) (such
analysis to be secured by the applicable Borrower utilizing a third-party
engineering firm qualified to perform such seismic risk analysis using the most
current RMS software, or its equivalent, to include consideration of loss
amplification, at the expense of the applicable Borrower at least two times per
year or more frequently as may reasonably be requested by Lender and shared with
Lender presented by the Properties located in areas prone to seismic activity);
provided that the insurance pursuant to subclauses (x), (y) and (z) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this Section 5.1.1(a)(i); provided, however, that with respect to any HOA
Property for which an HOA Policy is maintained and which sustains a loss covered
by the insurance policies described above, subject to the deductibles described
above, the all risk comprehensive insurance policies shall (1) cover the
“walls-in” improvements and betterments and actual loss of rents sustained with
respect to any covered loss at such HOA Property, (2) in the event that the
insurance proceeds of the HOA Policy are inadequate to pay for the expected cost
of the Restoration of such HOA Property, cover the balance of the expected cost
of the Restoration by either (A) covering any special assessments that the HOA
levies to fully restore property damaged due to a covered loss or (B) in the
event that the HOA cannot or does not complete Restoration of an HOA Property
damaged due to a covered loss, paying for the greater of (I) the actual cash
value of the HOA Property, inclusive of the “walls-out” portion of the building
in which the HOA Property is located or (II) the Allocated Loan Amount of such
HOA Property, unless in either case such HOA Property is sold “as-is” before
Restoration is completed, in either case minus any proceeds actually received by
Borrower from any sale of such HOA Property before Restoration is completed,
which sale proceeds shall be treated as Net Proceeds and applied to prepay the
Allocated Loan Amount of such HOA Property in accordance with Section 5.4.
(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders; (B)
covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (ii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income from the operation
of the Properties for a period of at least twelve (12) months after the date of
the Casualty; and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and personal
property at a Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of thirty (30) days from the date that the
applicable Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income or rental loss
insurance shall be determined prior to the Closing Date and at least once each
year thereafter based on Borrower’ reasonable estimate of the net income from
each Property for the succeeding twelve (12) month period. All proceeds payable
to Lender pursuant to this subsection shall be held by Lender and shall be
applied in Lender’s sole discretion to (x) the Obligations or (y) Operating
Expenses approved by Lender in its sole discretion; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of their obligation
to pay the Obligations on the respective dates of payment provided for in this
Agreement and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;
(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance,
otherwise known as Owner Contractor’s Protective Liability (or its equivalent),
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy, (B) the insurance
provided for in Section 5.1.1(a) written in a so-called builder’s risk completed
value form including coverage for all insurable hard and soft costs of
construction (x) on a non-reporting basis, (y) against all risks insured against
pursuant to Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including
permission to occupy such Property and (C) with an agreed amount endorsement
waiving co-insurance provisions;
(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all insured
contracts and (5) contractual liability covering the indemnities contained in
any Loan Document to the extent the same is available;
(v)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million and No/100 Dollars ($1,000,000.00);
(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;
(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if required; and
(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be placed per the requirements of Lender as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds and evidence that the Properties are specifically covered by such
policies. Certificates of insurance evidencing the Policies shall be delivered
to Lender on the Closing Date with respect to the current Policies in place on
the Closing Date. Not less than ten (10) days prior to the expiration dates of
the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies (and, upon the written request of Lender, copies of such
Policies) accompanied by evidence satisfactory to Lender of payment of the
premiums then due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).
(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(v), shall
name Borrower as the insured and Lender and its successors and/or assigns as
mortgagee and loss payee, as its interests may appear, and in the case of
property damage, boiler and machinery, windstorm, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2. Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a so-called New York standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.
(e)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten days prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;
(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration; and
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Collateral Documents and shall
bear interest at the Default Rate.
(g)    In the event of foreclosure of the pledge of the Equity Interests of
Borrower pursuant to Borrower Security Agreement the Policies shall remain in
full force and effect.
5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1
shall (a) be issued by financially sound and responsible insurance companies
authorized to do business in the states where the applicable Properties are
located and having a rating of “A3” or better by Moody’s or, if Moody’s does not
provide a rating of an applicable insurance company, a rating of “A-” or better
by S&P or Fitch, provided, however, that if Borrower elects to have its
insurance coverage provided by a syndicate of insurers, then, if such syndicate
consists of five (5) or more members, (i) at least sixty percent (60%) of the
insurance coverage (or seventy-five percent (75%) if such syndicate consists of
four (4) or fewer members) and one hundred (100%) of the first layer of such
insurance coverage shall be provided by insurance companies having a rating of
“A3” or better by Moody’s or, if Moody’s does not provide a rating of an
applicable insurance company, a rating of “A-” or better by S&P or Fitch and
(ii) the remaining forty percent (40%) of the insurance coverage (or the
remaining twenty-five percent (25%) if such syndicate consists of four (4) or
fewer members) shall be provided by insurance companies having a rating of
“Baa2” by Moody’s or, if Moody’s does not provide a rating of an applicable
insurance company, a rating of “BBB” or better by S&P or Fitch; (b) with respect
to all property insurance policies, name Lender and its successors and/or
assigns as their interest may appear; (c) with respect to all property insurance
policies and rental loss and/or business interruption insurance policies,
contain a Lender’s Loss Payable Endorsement, or their equivalents, naming Lender
as the person to whom all payments made by such insurance company shall be paid;
(d) with respect to all liability policies, name Lender and its successors
and/or assigns as an additional insured; (e) contain a waiver of subrogation
against Lender; (f) contain such provisions as Lender deems reasonably necessary
or desirable to protect its interest including endorsements providing that
(i) neither Borrower, Lender nor any other party shall be a co-insurer under
said Policies, (ii) Lender shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation, and (iii) for a
deductible per loss of an amount not more than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the Properties, but in
no event in excess of an amount reasonably acceptable to Lender; and (g) be
satisfactory in form and substance to Lender and shall be approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. In
addition to the insurance coverages described in Section 5.1.1, Borrower shall
obtain such other insurance as may from time to time be reasonably required by
Lender in order to protect its interests. Certified copies of the Policies shall
be delivered to Lender at the address below (or to such other address or Person
as Lender shall designate from time to time by notice to Borrower) on the date
hereof with respect to the current Policies and within thirty (30) days after
the effective date thereof with respect to all renewal Policies:
GERMAN AMERICAN CAPITAL CORPORATION
60 Wall Street, 10th Floor
New York, NY 10005
Attn: Mary Brundage
Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.3). Within thirty (30) days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices.
5.1.3    Special Insurance Reserve. Notwithstanding anything in this Section 5.1
to the contrary, Borrower shall be permitted to obtain and maintain insurance
policies with deductibles in excess of the amounts specified in this Section
5.1, so long as Borrower shall have deposited into and maintains at all times in
the Special Insurance Reserve Account an amount equal to the difference between
such higher deductible and the applicable deductible specified in this Section
5.1 (such amount, the “Excess Deductible”).
5.1.4    Previously-Owned Properties. During any period a Previously-Owned
Property was held by any Loan Party (or any predecessor entity), such Previously
Owned Property was held subject to insurance policies with coverage consistent
with the requirements of this Section 5.1 (or, if less restrictive, the
requirements of the corresponding provisions under the 2014-2 Loan Agreement or
the 2014-3 Loan Agreement).
Section 5.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (i) the
aggregate loss amount is or is reasonably expected to exceed $25,000, or (ii)
any damaged Property is or is reasonably expected to be rendered uninhabitable
for more than thirty (30) days as a result of the Casualty, then (A) the
Borrower is required to file proof of loss under the applicable Policy or
Policies and (B) the Borrower shall give prompt notice of the Casualty to the
Lender. Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve any final
settlement) (x) if an Event of Default is continuing or (y) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are reasonably expected to be equal to or greater than the Casualty Threshold
Amount and Borrower shall deliver to Lender all instruments required by Lender
to permit such participation. Any Insurance Proceeds in connection with any
Casualty (whether or not Lender elects to settle and adjust the claim or
Borrower settles such claim) shall be due and payable solely to Lender and held
by Lender in accordance with the terms of this Agreement. If Borrower or any
party other than Lender receives any Insurance Proceeds or Condemnation
Proceeds, Borrower shall immediately deliver such proceeds to Lender and shall
endorse, and cause all such third parties to endorse, check payable therefor to
the order of Lender. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse any such check payable to
the order of Lender. Borrower hereby releases Lender from any and all liability
with respect to the settlement and adjustment by Lender of any claims in respect
of any Casualty. Solely with respect to any HOA Property for which an HOA
provides one or more property insurance policies that covers a Casualty (each an
“HOA Policy”), the following additional provisions shall apply: (1) Borrower
shall first make, or request the HOA to make, a claim with respect to any such
Casualty under such HOA Policy or HOA Policies, (2) to the extent Borrower has
any right to participate in any settlement discussions with insurance companies
or approve any final settlement under the HOA Policies and the loss is greater
than $25,000, Lender shall have the right to participate in any settlement
discussions with any such insurance companies and to approve any final
settlement to the same extent it has such rights as described above with respect
to Borrower’s Policies, (3) to the extent permitted under the HOA Policies, any
insurance proceeds of the HOA Policies that relate to such Casualty shall be
handled and directed in the same manner as Insurance Proceeds, and (4) in the
event that insurance proceeds payable with respect to such Casualty under the
HOA Policies are insufficient to pay the expected costs of completing the
Restoration, Borrower shall make a claim under its insurance policies maintained
in accordance with Section 5.1.1.
Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of a Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings which is reasonably expected to involve an Award
of an amount greater than the Casualty Threshold Amount. Notwithstanding any
taking by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Condemnation Proceeds
shall have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. If Borrower
or any party other than Lender receives any Condemnation Proceeds, Borrower
shall immediately deliver such proceeds to Lender and shall endorse, and cause
all such third parties to endorse, a check payable therefore to the order of
Lender. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. Net Proceeds from a
Condemnation shall be applied as follows:
(a)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.3(c).
(b)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty (30)
days of the date of the occurrence of such Condemnation, Borrower delivers to
Lender a written undertaking to substitute the Fully Condemned Property with a
Substitute Property in accordance with the requirements of Section 2.4.3(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such Substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such Substitution shall be immediately paid to Lender as required by Section
5.2), (B) if Net Proceeds are paid by the condemning authority to Lender, such
Net Proceeds will be disbursed by Lender to Borrower upon the consummation of
such Substitution and (C) Borrower shall provide a Substitute Property within
ten (10) Business Days of the date of such undertaking in accordance with the
requirements of Section 2.4.3(a) and (ii) if an Event of Default shall have
occurred and be continuing or Borrower fails to deliver such an undertaking to
Lender, then (A) Lender may retain any Net Proceeds received by it, (B) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower, (C) Net
Proceeds shall be applied to the prepayment of the Debt in accordance with
Section 2.4.3(c) and (D) Borrower shall prepay the Loan in an amount equal to
the positive difference between such Net Proceeds and the Allocated Loan Amount
for the Fully Condemned Property, together with all interest and other amounts
required to be paid in connection therewith under Section 2.4.5 (collectively,
the “Fully Condemned Property Prepayment Amounts”). Following Borrower’s written
request after either (1) the Substitution of a Substitute Property for such
Fully Condemned Property in accordance with the conditions set forth above or
(2) receipt by Lender of the Net Proceeds and payment by Borrower of the Fully
Condemned Property Prepayment Amounts, Lender shall release the Fully Condemned
Property from the applicable Mortgage Documents and related Lien, provided, that
(x) Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Assignment of Leases and Rents applicable to the Fully
Condemned Property encumbers other Property(ies) in addition to the Fully
Condemned Property, such release shall be a partial release that relates only to
the Fully Condemned Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Fully Condemned Property is
located and shall contain standard provisions protecting the rights of Lender
and (y) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees).
Section 5.4    Restoration. The following provisions shall apply in connection
with the Restoration of any Property or Properties affected by a Casualty:
(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then, (i)
if no Event of Default shall have occurred and be continuing and, within sixty
(60) days of the date of the occurrence of such Casualty, Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration of the affected Properties in
accordance with the terms of this Agreement, then (A) if Net Proceeds are paid
by the insurance company directly to Borrower subsequent to delivering such
undertaking, such Net Proceeds may be retained by Borrower (for the avoidance of
doubt, Net Proceeds received by Borrower prior to delivering such undertaking
shall be immediately paid to Lender as required by Section 5.2), (B) if Net
Proceeds are paid by the insurance company to Lender, such Net Proceeds will be
disbursed by Lender to Borrower and (C) Borrower shall conduct the Restoration
of the affected Properties in accordance with the terms of Section 5.4(c) and
(ii) if an Event of Default shall have occurred and be continuing or Borrower
fails to deliver such an undertaking to Lender, then (A) Lender may retain any
Net Proceeds received by it, (B) Borrower shall immediately deliver to Lender
any Net Proceeds paid to Borrower as required by Section 5.2, (C) such Net
Proceeds shall be applied to the prepayment of the Debt in accordance with
Section 2.4.3(c), (D) Borrower shall prepay the Loan in an amount equal to the
positive difference between such Net Proceeds and the Allocated Loan Amount for
the affected Properties, together with all interest and other amounts required
to be paid in connection therewith under Section 2.4.5, and (E) following
Borrower’s written request and receipt by Lender of the Net Proceeds and payment
by Borrower of the amounts set forth in clause (D) above, Lender shall release
the affected Properties from the applicable Mortgage Documents and related
Liens, provided, that (x) Borrower has delivered to Lender draft releases (and,
in the event any of the Mortgages and the Assignments of Leases and Rents
applicable to any of the affected Properties encumber other Property(ies) in
addition to the affected Properties, such release shall be a partial release
that relates only to the affected Property(ies) and does not affect the Liens
and security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which such affected Properties are
located and shall contain standard provisions protecting the rights of Lender
and (y) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees).
(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) and (ii) if an Event of Default shall have occurred
and be continuing or Borrower fails to deliver such an undertaking to Lender,
then (A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in accordance with Section 2.4.3(c), (D) Borrower shall prepay the Loan in
an amount equal to the positive difference between such Net Proceeds and the
Allocated Loan Amount for the affected Properties, together with all interest
and other amounts required to be paid in connection therewith under Section
2.4.5, and (E) following Borrower’s written request and receipt by Lender of the
Net Proceeds and payment by Borrower of the amounts set forth in clause (D)
above, Lender shall release the affected Properties from the applicable Mortgage
Documents and related Liens, provided, that (x) Borrower has delivered to Lender
draft releases (and, in the event any of the Mortgages and the Assignments of
Leases and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees).
(c)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(a), (i) Borrower shall commence the
Restoration as soon as reasonably practicable (but in no event later than ninety
(90) days after such Casualty occurs) and shall diligently pursue the same to
satisfactory completion; (ii) Borrower shall cause the affected Property and the
use thereof after the Restoration to be in compliance with and permitted under
all applicable Legal Requirements and such Property, after Restoration, shall be
of the same character as prior to such damage or destruction; (iii) the
Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
the Renovation Standards and (iv) Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender.
(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:
(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (i) Borrower
shall commence the Restoration as soon as reasonably practicable (but in no
event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Lender shall be
satisfied that any operating deficits, including all scheduled payments of
principal and interest under the Note, which will be incurred with respect to
the Properties as a result of the occurrence of the Casualty, whichever the case
may be, will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 5.1.1(a)(ii), if applicable, or (3) by other funds of
Borrower; (iii) Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the date six (6) months prior to the
Stated Maturity Date, as extended pursuant to Section 2.7, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(iv) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (v) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance with all applicable Legal Requirements and the Renovation Standards;
(vi) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender and (vii) the Net Proceeds together with any cash or cash
equivalent deposited by Borrower with Lender are sufficient in Lender’s
discretion to cover the cost of the Restoration.
(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Account and, until disbursed in accordance with the provisions of
this Section 5.4(d), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Properties which have been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”). Lender shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Lender and the Casualty Consultant. All costs and expenses
incurred by Lender in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (x) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (y) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (z) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(d) shall constitute additional security for the Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.
(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.
(f)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of Section 5.3 or Section 5.4, if the Loan is included
in a REMIC Trust and, immediately following a release of any portion of the Lien
of a Mortgage following a Casualty or Condemnation of a Property (but taking
into account any proposed Restoration of the remaining portion of such
Property), the ratio of the unpaid principal balance of the Loan to the value of
the remaining Properties is greater than one hundred twenty-five percent (125%)
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of personal property (other than fixtures) or going concern value, if any), the
Outstanding Principal Balance must be paid down (by application of the Net
Proceeds or Award, as applicable, or if such amounts are not sufficient, by
Borrower) by a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of such Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in Section 5.3 or Section 5.4.
(g)    In the event of foreclosure of a Mortgage, or other transfer of title to
a Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.
Article 6    

CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements.
6.1.1    Rent Deposit Account and Collection Account. Borrower shall establish
and maintain one or more trust accounts for the purpose of collecting Rents
(each, a “Rent Deposit Account”) at a local bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution (the “Rent
Deposit Bank”). The Rent Deposit Accounts shall be subject to a Property Account
Control Agreement and Borrower and Manager shall have access to and may make
withdrawals from any Rent Deposit Account for the sole purpose of making refunds
of partial payments of Rents to preserve rights of eviction (as provided below)
until the occurrence of an Event of Default, after which Lender may exercise
sole control and dominion over each Rent Deposit Account and neither Borrower
nor Manager shall have the right of withdrawal from or access to the Rent
Deposit Accounts; provided that, for the avoidance of doubt, no Property Account
Control Agreement shall be required with respect to Security Deposit Accounts.
Borrower shall cause all Rents which are paid to or received by Borrower or
Manager to be deposited into a Rent Deposit Account or the Collection Account,
provided that all Rents are deposited into the Collection Account within three
(3) Business Days after receipt thereof by Borrower or Manager. Borrower shall
(or instruct Manager to) cause all funds on deposit in a Rent Deposit Account to
be deposited into the Collection Account every third (3rd) Business Day (or more
frequently in Borrower’s discretion), provided, that so long as no Event of
Default exists, Borrower may cause Rent Deposit Bank to retain a reasonable
amount of funds in the Rent Deposit Accounts (the “Rent Deposit Account Retained
Amount”) with respect to anticipated overdrafts, charge-backs and refunds of
partial payments of Rents to preserve rights of eviction, provided in no event
shall the Rent Deposit Account Retained Amount exceed two and one-half percent
(2.5%) of the total Rents deposited into the Rent Deposit Accounts during the
immediately prior calendar month. Borrower shall cause any Rents which are paid
to Borrower or Manager via wire or other electronic means to be deposited
directly into a Rent Deposit Account or the Collection Account and, without
limitation of the foregoing, Borrower shall notify and advise each current and
future Tenant to send all payments of Rent pursuant to an instruction letter in
the form of Exhibit D attached hereto (a “Tenant Direction Letter”). Without the
consent of Lender, neither Borrower nor Manager shall terminate, amend, revoke
or modify any Tenant Direction Letter in any manner whatsoever, or direct or
cause any Tenant to pay any amount in any manner other than as provided in the
related Tenant Direction Letter. In the event of any Transfer of any Property,
Borrower shall (or shall cause the Manager or the closing title company or
escrow agent, as applicable, to) deposit directly into the Collection Account
the Net Transfer Proceeds for allocation in accordance with the terms of this
Agreement. In addition, Borrower shall, and shall cause Manager to, deposit any
other Collections received by or on behalf of Borrower directly into the
Collection Account within three (3) Business Days following receipt thereof.
Without in any way limiting the foregoing, any Rents and other Collections
received by Borrower or Manager shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit, and as the property, of
Lender, and such amounts shall not be commingled with any other funds or
property of Borrower or Manager. Lender may also establish subaccounts of the
Collection Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts are
referred to herein as “Accounts”). The Collection Account and all other Accounts
shall be subject to the Blocked Account Control Agreement and shall be under the
sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom. Neither Borrower nor Manager shall have the right of
withdrawal with respect to the Collection Account or any Accounts except with
the prior written consent of Lender, and neither Borrower, Manager, nor any
Person claiming on or behalf of or through Borrower or Manager shall have any
right or authority to give instructions with respect to the Collection Account
or the Accounts. Borrower acknowledges and agrees that Collection Account Bank
shall comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Collection Account and the Accounts without the
further consent of Borrower or Manager or any other Person and (ii) all
“entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) and
instructions originated by Lender directing the transfer or redemption of any
financial asset relating to the Collection Account or any Account without
further consent by Borrower or any other Person. The Collection Account and each
Account is and shall be treated either as a “securities account”, as such term
is defined in Section 8-501(a) of the UCC, or a “deposit account”, as defined in
Section 9-102(a)(29) of the UCC. Borrower shall not further pledge, assign or
grant any security interest in the Rent Deposit Accounts or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 financing statements, except those naming Lender as
the secured party, to be filed with respect thereto. Borrower shall indemnify
Lender and hold Lender harmless from and against any and all actions, suits,
claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Rent Deposit Accounts
and/or the related Property Account Control Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Rent Deposit Accounts were established.
6.1.2    Investment of Funds in Collection Account, Accounts, and Rent Deposit
Account . Sums on deposit in the Collection Account and the Accounts may be
invested in Permitted Investments. Lender shall have the right to direct
Collection Account Bank to invest sums on deposit in the Collection Account and
the Accounts in Permitted Investments. The Collection Account shall be assigned
the federal tax identification number of Borrower. Sums on deposit in the Rent
Deposit Accounts shall not be invested in Permitted Investments and shall be
held solely in cash. The amount of actual losses sustained on a liquidation of a
Permitted Investment in the Collection Account or an Account shall be deposited
into the Collection Account or the applicable Account, as applicable, by
Borrower no later than one (1) Business Day following such liquidation. Borrower
shall be responsible for payment of any federal, state or local income or other
tax applicable to income earned from Permitted Investments.
6.1.3    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a local bank selected by
Borrower and reasonably approved by Lender which shall be an Eligible
Institution. Borrower may also establish and maintain subaccounts of Borrower’s
Operating Account (which may be ledger or book entry accounts and not actual
accounts). Borrower’s Operating Account (and any subaccounts thereof) shall be
subject to a Property Account Control Agreement in which Borrower and Manager
shall have access to and may make withdrawals from Borrower’s Operating Account
until the occurrence of an Event of Default, after which Lender may exercise
sole control and dominion over Borrower’s Operating Account (and any subaccounts
thereof) and neither Borrower nor Manager shall have the right of withdrawal
from or access to Borrower’s Operating Account (and any subaccounts thereof).
6.1.4    General. Borrower shall pay for all expenses of opening and maintaining
the Collection Account (and the Accounts) and the Property Accounts. There are
no other accounts maintained by Borrower or Manager or any other Person other
than the Rent Deposit Accounts and the Collection Account into which Rents or
any other Collections shall be deposited. So long as the Debt is outstanding,
Borrower shall not (and shall not permit Manager or any other Person to) open
any other account for the deposit of Rents or any other Collections.
Section 6.2    Tax Funds; HOA Funds.
6.2.1    Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $773,683 and (ii) on each Monthly Payment Date,
an amount equal to one-twelfth of the Property Taxes that Lender estimates will
be payable during the next ensuing twelve (12) months, in order to accumulate
sufficient funds to pay all such Property Taxes prior to their respective due
dates, which amounts shall be transferred into an Account (the “Tax Account”).
Amounts deposited from time to time into the Tax Account pursuant to this
Section 6.2.1 are referred to herein as the “Tax Funds”. If at any time Lender
reasonably determines that the Tax Funds will not be sufficient to pay the
Property Taxes, Lender shall notify Borrower of such determination and,
commencing with the first Monthly Payment Date following Borrower’s receipt of
such written notice, the monthly deposits for Property Taxes shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within one (1) Business Day
after its receipt of such notice.
6.2.2    Release of Tax Funds. Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Account to reimburse Borrower for
payments of Property Taxes made by Borrower after delivery by Borrower to Lender
of evidence of such payment reasonably acceptable to Lender. If the amount of
the Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Account after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property will be released upon a permitted sale and release of such
Property in accordance with the terms hereof or upon the Substitution of the
Property in accordance with Section 2.4.3(a) or Section 2.11.
6.2.3    Deposits of HOA Funds. Borrower shall deposit with Lender on the
Closing Date, an amount equal to the HOA Fees that Lender estimates will be
payable with respect to all Applicable HOA Properties during the next ensuing
twelve (12) months (initially, $202,934) which amounts shall be transferred into
a subaccount established at the Collection Account Bank to hold such funds (the
“HOA Subaccount”). Amounts deposited from time to time into the HOA Subaccount
pursuant to this Section 6.2.3 are referred to herein as the “HOA Funds”. If at
any time Lender reasonably determines that the HOA Funds will not be sufficient
to pay the HOA Fees for the Applicable HOA Properties for the next ensuing
twelve (12) months, Lender shall notify Borrower of such determination and,
within thirty (30) days following Borrower’s receipt of such written notice,
Borrower shall deposit with Lender for transfer into the HOA Subaccount an
amount that Lender estimates is sufficient to make up the deficiency.


6.2.4    Release of HOA Funds. If at any time Lender believes in good faith that
HOA Fees due and payable to an HOA for any HOA Property have become delinquent,
Lender shall in its sole and absolute discretion apply the HOA Funds to pay such
HOA Fees. If the amount of the HOA Funds shall exceed the HOA Fees that Lender
estimates will be payable with respect to all Applicable HOA Properties during
the next ensuing twelve (12) months, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the HOA Funds. Any HOA Funds remaining in the HOA Subaccount after
the Obligations have been paid in full shall be returned to Borrower. Provided
no Default or Event of Default exists, the HOA Funds reserved for any Applicable
HOA Property shall be released upon a permitted sale and release of such
Property in accordance with the terms hereof or upon the Substitution of the
Property in accordance with Section 2.4.3(a) or Section 2.11.


Section 6.3    Insurance Funds.
6.3.1    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Monthly Payment Date, an amount equal to one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established at the Collection Account Bank to hold such funds (the “Insurance
Account”). Amounts deposited from time to time into the Insurance Account
pursuant to this Section 6.3.1 are referred to herein as the “Insurance Funds”.
If at any time Lender reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums, Lender shall notify Borrower of such
determination and the monthly deposits for Insurance Premiums shall be increased
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies.
6.3.2    Release of Insurance Funds. Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Account to timely pay, or
reimburse Borrower for payments of, Insurance Premiums. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Account after the Obligations have been paid in
full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property will be released upon a
permitted sale and release of such Property in accordance with the terms hereof
or upon the Substitution of the Property in accordance with Section 2.4.3(a) or
Section 2.11.
6.3.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.3.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1.1, deposits
into the Insurance Account required for Insurance Premiums pursuant to Section
6.3.1 shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. As of the date hereof, an Acceptable Blanket Policy
is in effect with respect to the Policies required as of the Closing Date
pursuant to Section 5.1.1.
Section 6.4    Capital Expenditure Funds.
6.4.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Monthly Payment Date, an amount equal to one-twelfth
of the product of (i) $750 multiplied by (ii) the number of Properties to which
the Loan is applicable, in order to accumulate sufficient funds, for annual
Capital Expenditures, which amounts shall be transferred into an Account (the
“Capital Expenditure Account”). Amounts deposited from time to time into the
Capital Expenditure Account pursuant to this Section 6.4.1 are referred to
herein as the “Capital Expenditure Funds”.
6.4.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Account to pay for Capital Expenditures or to reimburse Borrower for
Capital Expenditures actually paid for by Borrower, provided that: (i) such
disbursement is for Approved Capital Expenditures, (ii) such disbursement is for
an aggregate amount equal to or greater than Twenty-Five Thousand and No/100
Dollars ($25,000), (iii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that the items to be funded by the requested disbursement
aggregates to an amount equal to or greater than Twenty-Five Thousand and No/100
Dollars ($25,000), (3) stating that all Approved Capital Expenditures to be
funded by the requested disbursement have been completed (or completed to the
extent of the requested disbursement) in a good and workmanlike manner and in
accordance with all applicable Legal Requirements and the Renovation Standards
and, (4) stating that the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
have been paid for by Borrower and (iv) for any individual expenditure greater
than Twenty Five Thousand and No/100 Dollars ($25,000), Borrower has delivered
to Lender copies of any invoices, bills or statements related to such Approved
Capital Expenditures that are requested by Lender. For the avoidance of doubt,
Borrower shall not be entitled to receive a distribution of Capital Expenditure
Funds for expenses related to (i) the refurbishment or repair of a Property to
the extent that Borrower has been or will be entitled to reimbursement for such
expenses from a Tenant’s security deposit or (ii) the Restoration of damage
arising from Hurricane Irma. Provided no Default or Event of Default exists, the
Capital Expenditure Funds reserved for any Property will be released upon a
permitted sale and release of such Property in accordance with the terms hereof
or upon the Substitution of the Property in accordance with Section 2.4.3(a) or
Section 2.11.
Section 6.5    Special Insurance Reserve Account.
(a)    Deposit of Special Insurance Reserve Funds. If pursuant to Section 5.1.3
Borrower elects maintain insurance policies with deductibles in excess of the
amounts required by Section 5.1.1, Borrower shall deposit into and maintain in
an Account (the “Special Insurance Reserve Account”) an aggregate amount equal
to the difference between deductibles in respect of insurance policies
maintained by Borrower that are in excess of the levels required by Section
5.1.1. Amounts deposited from time to time into the Special Insurance Reserve
Account pursuant to this Section 6.5 are referred to herein as the “Special
Insurance Reserve Funds”.
(b)    Release of Special Insurance Reserve Funds. Provided no Event of Default
is continuing, in the event of a Casualty, Lender shall disburse to Borrower
Special Insurance Reserve Funds in the amount of the applicable Excess
Deductible within five (5) Business Days of receipt by Lender of written request
therefor by Borrower; provided that if Borrower continues to maintain insurance
policies with Excess Deductibles, then no disbursement shall be made to the
extent such disbursement would result in the Special Insurance Reserve Funds on
deposit in the Special Insurance Reserve Account to be less than the aggregate
amount of the Excess Deductibles.
Section 6.6    Casualty and Condemnation Account. Borrower shall pay, or cause
to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Section 5.2 and Section 5.3,
which amounts shall be transferred into an Account (the “Casualty and
Condemnation Account”). Amounts deposited from time to time into the Casualty
and Condemnation Account pursuant to this Section 6.6 are referred to herein as
the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall
be held, disbursed and/or applied in accordance with the provisions of Section
5.3 or Section 5.4, as applicable.
Section 6.7    Cash Collateral Reserve.
6.7.1    Cash Collateral Account. If a Trigger Period shall be continuing, all
Available Cash (after payment of the Monthly Budgeted Amount and any Approved
Extraordinary Operating Expenses in accordance with Section 6.8.1) shall be paid
to Lender, which amounts shall be transferred by Lender into an Account (the
“Cash Collateral Account”) to be held by Lender as cash collateral for the Debt.
Amounts on deposit from time to time in the Cash Collateral Account pursuant to
this Section 6.7 are referred to as the “Cash Collateral Funds”. Lender shall
have the right, but not the obligation, at any time during the continuance of an
Event of Default, in its sole and absolute discretion to apply any and all Cash
Collateral Funds then on deposit in the Cash Collateral Account to the Debt, in
such order and in such manner as Lender shall elect in its sole and absolute
discretion, including to make a prepayment of principal to cause the Debt Yield
to meet the Low Debt Yield Trigger (together with the applicable Spread
Maintenance Premium, if any, applicable thereto) or any other amounts due
hereunder.
6.7.2    Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding Five Million
Dollars ($5,000,000) on deposit in the Cash Collateral Account (the “Cash
Collateral Floor”), Lender shall make disbursements from the Cash Collateral
Account of Cash Collateral Funds in excess of the Cash Collateral Floor to pay
costs and expenses in connection with the ownership, management and/or operation
of the Properties to the extent such amounts are not otherwise paid pursuant to
Section 6.8.1 or by Manager pursuant to the Management Agreement for the
following items: (i) Operating Expenses including Management Fees (subject to
discretionary Operating Expenses being within a five percent (5%) variation of
an Approved Annual Budget), (ii) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (iii) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget), (iv)
legal, audit and accounting costs associated with the Properties or Borrower,
excluding legal fees incurred in connection with the enforcement of Borrower’s,
rights pursuant to the Loan Documents, (v) payment of Debt Service on the Loan,
(vi) voluntary or mandatory prepayment of the Loan (together with any applicable
Spread Maintenance Premium), including, without limitation, any Debt Yield Cure
Prepayment, and (vii) expenses and shortfalls relating to Restoration; provided
that no disbursements shall be made from the Cash Collateral Account for any of
the Operating Expenses or Capital Expenditures described in the foregoing
clauses (i) through (iv) to the extent amounts for such Operating Expenses or
Capital Expenditures have been distributed to Borrower from the Collection
Account under Section 6.8.1(i)(B), or may be distributed to Borrower from the
Tax Account, the Insurance Account or the Capital Expenditure Account, as
applicable.
6.7.3    Release of Cash Collateral Funds. Provided no Trigger Period is
continuing as of two (2) consecutive Calculation Dates, Lender shall release
Cash Collateral Funds in the Cash Collateral Account to Borrower; provided, that
in the event of a Debt Yield Cure Prepayment, Lender shall release Cash
Collateral Funds in the Cash Collateral Account to Borrower within one (1)
Business Day of the date of such Debt Yield Cure Prepayment.
Section 6.8    Property Cash Flow Allocation.
6.8.1    Order of Priority of Funds in Collection Account. On each Monthly
Payment Date during the Term, except during the continuance of an Event of
Default, Collections on deposit in the Collection Account on such day shall be
applied on such Monthly Payment Date in the following order of priority:
(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Collection Account by
Borrower during the calendar month ending immediately prior to such Monthly
Payment Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.8;
(b)    second, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.2;
(c)    third, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.3;
(d)    fourth, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount, applied (A) first, to the payment of interest then due and
payable on Component A, (B) second, to the payment of interest then due and
payable on Component B, (C) third, to the payment of interest then due and
payable on Component C, (D) fourth, to the payment of interest then due and
payable on Component D, (E) fifth, to the payment of interest then due and
payable on Component E and (F) sixth, to the payment of interest then due and
payable on Component F;
(e)    fifth, to the Manager, management fees payable for the calendar month
ending immediately prior to such Monthly Payment Date, but not in excess of six
percent (6%) of gross Rents collected during such calendar month;
(f)    sixth, to the Capital Expenditure Account, to make the required payments
of Capital Expenditure Funds as required under Section 6.4;
(g)    seventh, to Lender, any other fees, costs, expenses (including Trust Fund
Expenses) or indemnities then due or payable under this Agreement or any other
Loan Document;
(h)    eighth, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Sections 2.4.3 then due and payable
and all other amounts payable in connection therewith, such amounts to be
applied in the manner set forth in Section 2.4.5(d);
(i)    ninth, all amounts remaining after payment of the amounts set forth in
clauses (a) through (h) above (the “Available Cash”) either:
(A)    if as of a Monthly Payment Date no Low Debt Yield Period is continuing,
any remaining amounts to Borrower’s Operating Account; and
(B)    if as of a Monthly Payment Date a Low Debt Yield Period is continuing:
(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;
(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Operating Expenses, if any; and
(3)    third, to the Cash Collateral Account to be held or disbursed in
accordance with Section 6.7.
6.8.2    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including this Article 6), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Collection
Account Bank (including any Reserve Funds on deposit in the Accounts) or any
Property Account Bank to the payment of the Debt in such order, proportion and
priority as Lender may determine in its sole and absolute discretion. Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.
6.8.3    Annual Budget. Prior to the date hereof, Borrower has submitted and
Lender has approved an Annual Budget for the 2017 calendar year (the “Approved
Initial Budget”). Borrower shall submit to Lender by November 1 of each year the
Annual Budget relating to the Properties for the succeeding Fiscal Year. During
the continuance of a Trigger Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably conditioned, delayed or
withheld so long as no Event of Default is continuing). An Annual Budget
approved by Lender during a Trigger Period or any Annual Budget submitted prior
to the commencement of a Trigger Period, shall each hereinafter be referred to
as an “Approved Annual Budget”. In the event of a Transfer of any Property the
Approved Annual Budget shall be reduced as reasonably determined by Lender in
consultation with Borrower in order to reflect the removal of such Property and
the Operating Expenses associated therewith; provided, further, that no such
reduction shall be made in the event such Transfer is made in connection with a
Substitution under Section 2.4.3(a). If Lender has the right to approve an
Annual Budget pursuant to this Section 6.8.3, neither Borrower nor Manager shall
change or modify the Annual Budget that has been approved by Lender without the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed so long as no Event of Default is continuing).
The “Monthly Budgeted Amount” for each Monthly Payment Date shall mean the
monthly amount set forth in the Approved Annual Budget for Operating Expenses
and Capital Expenditures for the Interest Period related to such Monthly Payment
Date. If during any Trigger Period, Borrower has submitted an Annual Budget and
such Annual Budget has not been approved prior to the commencement of the
calendar year to which such budget relates then the previous Approved Annual
Budget shall continue to be deemed to be the Approved Annual Budget for that
calendar year, except that the line item for Capital Expenditures shall not
exceed the Capital Expenditures set forth in the Approved Initial Budget.
6.8.4    Extraordinary Operating Expenses. During any Low Debt Yield Period, in
the event that Borrower incurs or is required to incur an extraordinary
operating expense not set forth in the Approved Annual Budget relating to the
Properties (each an “Extraordinary Operating Expense”), then Borrower shall
promptly deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Operating Expense for Lender’s approval. Any Extraordinary
Operating Expense approved by Lender is referred to herein as an “Approved
Extraordinary Operating Expense”. Any Funds distributed to Borrower for the
payment of Approved Extraordinary Operating Expenses pursuant to Section 6.8.1
shall be used by Borrower only to pay for such Approved Extraordinary Operating
Expenses or reimburse Borrower for such Approved Extraordinary Operating
Expenses, as applicable.
Section 6.9    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all (collectively, the “Account Collateral”) (i) Collections,
(ii) any and all Permitted Investments, (iii) in and to all payments to, cash,
checks, drafts, letters of credit, certificates and instruments from time to
time held in the Property Accounts, the Collection Account and/or Accounts
(collectively, the “Cash Management Accounts”), (iv) all interest, dividends,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise payable in respect of, or in exchange for, any
or all of the foregoing, and (v) to the extent not covered by clauses (i), (ii),
(iii) or (iv) above, all “proceeds” (as defined under the UCC) of any or all of
the foregoing. Borrower hereby grants to Lender a continuing security interest
in, and agrees to hold in trust for the benefit of Lender, all Rents and other
Collections in its possession prior to the (x) payment of such Collections to
Lender or (y) deposit of such Collections into a Rent Deposit Account or
Collection Account, as applicable. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of any Mortgage
Documents, Borrower Security Agreement or exercise its other rights under any
other Loan Documents. Provided no Event of Default exists, all interest which
accrues on the funds in the Collection Account or any Account (other than the
Tax Account and the Insurance Account) shall accrue for the benefit of Borrower
and shall be taxable to Borrower and shall be added to and disbursed in the same
manner and under the same conditions as the principal sum on which said interest
accrued. Upon repayment in full of the Debt, all remaining funds in the
Collection Account and the Accounts, if any, shall be promptly disbursed to
Borrower.
Section 6.10    Eligibility Reserve Account.
(a)    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.3(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into an Account (the “Eligibility Reserve Account”) an amount
equal to one hundred percent (100%) of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.3(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Account.
(b)    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (i) the sale of such Property and payment in full of the
applicable Release Amount, (ii) upon such Property becoming an Eligible Property
or (iii) upon the Substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.3(a).
Section 6.11    Release of Reserve Funds Generally. Notwithstanding anything to
the contrary contained in this Article 6, disbursements of Reserve Funds to
Borrower shall only occur on the Reserve Release Date after receipt by Lender of
a Reserve Release Request from Borrower not less than five (5) Business Days
prior to such date; provided, that if the amount of Reserves to be released to
Borrower on any Reserve Release Date is less than the Minimum Disbursement
Amount, then such Reserves shall continue to be maintained in the Reserve
Accounts until the next Reserve Release Date on which an amount equal to or
greater than the Minimum Disbursement Amount is available for disbursement or
until the payment in full of the Obligations.
Article 7    

PERMITTED TRANSFERS
Section 7.1    Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2.3, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder without Lender’s consent:
(a)    an Eligible Lease entered into in accordance with the Loan Documents;
(b)    a Permitted Lien or any other Lien expressly permitted under the terms of
the Loan Documents;
(c)    a Transfer of a Property in accordance with Section 2.5;
(d)    a Substitution of a Property in accordance with Section 2.4.3, Section
2.11 or Section 5.3(b), as applicable;
(e)    the Transfer of any direct or indirect legal or beneficial interests in
any Public Vehicle, including Sponsor, Sponsor Parent Entity or any other Public
Vehicle which acquires a direct or indirect legal or beneficial interest in
Borrower and each other Loan Party after the Closing Date in accordance with the
terms of this Section 7.1;
(f)    a Transfer of any direct or indirect interest in Borrower or any other
Loan Party provided that:
(i)    after giving effect to such Transfer, a Qualified Transferee (A) shall
own not less than fifty-one percent (51%) of the direct or indirect legal and
beneficial interests in Borrower and the other Loan Parties and (B) shall
continue to Control (directly or indirectly) Borrower, each other Loan Party and
each SPC Party;
(ii)    Lender shall receive notice of any Transfer described in this Section
7.1(f) not less than (x) if the Qualified Transferee referenced in clause (i)
above is not the Sponsor, ten (10) Business Days prior to the consummation
thereof or (y) if the Qualified Transferee referenced in clause (i) above is the
Sponsor, thirty (30) days following the consummation thereof, but the failure to
deliver the notice referred to in this clause (y) shall not constitute an Event
of Default unless such failure continues for ten (10) Business Days following
notice of such failure from Lender;
(iii)    each of Borrower, Equity Owner GP, Equity Owner, Borrower GP and each
SPC Party shall each continue to be a Special Purpose Bankruptcy Remote Entity;
(iv)    after giving effect to such Transfer (A) Borrower GP shall remain the
sole general partner of Borrower owning not less than one percent (1.0%) of the
partnership interest in Borrower, (B) Equity Owner shall remain the sole limited
partner of Borrower and the sole member of Borrower GP, (C) Equity Owner GP
shall remain the sole general partner of Equity Owner owning not less than one
percent (1.0%) of the partnership interest in Equity Owner and (D) Borrower
shall remain the sole member of any Borrower TRS;
(v)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;
(vi)    if such Transfer shall cause more than forty-nine percent (49%) of the
direct or indirect interests in Borrower, any other Loan Party or any SPC Party
to be owned by any Person and its Affiliates that owned less than forty-nine
percent (49%) of the direct or indirect interest in Borrower, any other Loan
Party or any SPC Party prior to such Transfer, Borrower shall deliver (or cause
to be delivered) to Lender a substantive non-consolidation opinion in form and
substance reasonably satisfactory to Lender and satisfactory to the applicable
Rating Agencies;
(vii)    notwithstanding the foregoing, no Transfer of any direct interest in
Borrower or any other Loan Party which constitutes a portion of the Collateral
shall be permitted; and
(viii)    so long as the Loan is outstanding, (A) no pledge or other encumbrance
of any direct interests in any Restricted Pledge Party (other than pledges
securing the Obligations pursuant to the Collateral Documents) shall be
permitted, except that a pledge of the direct ownership interests in the most
upper-tier Restricted Pledge Party shall be permitted if such pledge directly or
indirectly secures indebtedness that is also directly or indirectly secured by
substantial assets other than the Collateral, and (B) no Restricted Pledge Party
shall issue preferred equity that has the characteristics of mezzanine debt
(such as a fixed maturity date, regular payments of interest, a fixed rate of
return and rights of the equity holder to demand repayment of its investment);
and
(g)    [Reserved];
(h)    Following a Permitted Transfer, if Sponsor (or a Person comprising
Sponsor) no longer owns a majority of the direct or indirect interest in
Borrower or the Properties, Sponsor shall be released from the Sponsor Guaranty
for all liability accruing after the date of such Transfer, provided, that the
Qualified Transferee shall execute and deliver to Lender a replacement guaranty
in substantially the same form and substance as the Sponsor Guaranty covering
all liability accruing from and after the date of such Transfer (but not any
which may have accrued prior thereto).
(i)    If Borrower shall elect by written notice to replace the Sponsor with a
Qualified Replacement Sponsor, Sponsor shall be released from the Sponsor
Guaranty for all liability accruing after the date of such Transfer, provided,
that the Qualified Replacement Sponsor shall execute and deliver to Lender a
replacement guaranty in substantially the same form and substance as the Sponsor
Guaranty covering all liability accruing from and after the date of such
Transfer (but not any which may have accrued prior thereto).
(j)    Upon a Qualified Transferee executing a replacement guaranty pursuant to
Section 7.1(h) or a Qualified Replacement Sponsor executing a replacement
guaranty pursuant to Section 7.1(i), such Qualified Transferee or such Qualified
Replacement Sponsor (and not Sponsor) shall be solely responsible for complying
with the Sponsor Financial Covenant and the reporting obligations applicable to
Sponsor under Schedule X.
Section 7.2    Cost and Expenses; Searches; Copies.
(a)    Borrower shall pay all costs and expenses of Lender in connection with
any Transfer, whether or not such Transfer is deemed to be a Permitted Transfer,
including, without limitation, all fees and expenses of Lender’s counsel,
whether internal or outside, and the cost of any required counsel opinions
related to REMIC or other securitization or tax issues and any Rating Agency
fees.
(b)    Borrower shall provide Lender with copies of all organizational documents
and all transaction documents relating to any Permitted Transfer.
(c)    In connection with any Permitted Transfer, to the extent a transferee
shall own ten percent (10%) or more of the direct or indirect ownership
interests in Borrower immediately following such transfer (provided such
transferee owned less than ten percent (10%) of the direct or indirect ownership
interests in Borrower as of the Closing Date), Borrower shall deliver (and
Borrower shall be responsible for any reasonable out of pocket costs and
expenses in connection therewith), customary searches reasonably requested by
Lender in writing (including credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
transferee.
Article 8    

DEFAULTS
Section 8.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):
(i)    if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full on the applicable Monthly Payment Date, (C) any prepayment
of principal due under this Agreement or the Note is not paid when due or
(D) the Spread Maintenance Premium is not paid when due,
(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;
(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Lender delivers written notice thereof to Borrower;
(iv)    if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished to Lender shall have been false or misleading in
any material and adverse respect as of the date such representation or warranty
was made; provided, however, if any untrue certification, representation or
warranty made after the Closing Date is susceptible of being cured, Borrower
shall have the right to cure such certification, representation or warranty
within thirty (30) days after receipt of notice from Lender;
(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party or any SPC Party or if Borrower, any Relevant Party or any SPC
Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, any Relevant Party or any SPC Party, or if any
proceeding for the dissolution or liquidation of Borrower, any Relevant Party or
any SPC Party shall be instituted, or if Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
such Relevant Party, upon the same not being discharged, stayed or dismissed
within sixty (60) days following its filing;
(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Lender in connection with the Loan,
or in any other non-consolidation opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;
(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.9, 4.1.24, 4.2.1, 4.2.2, 4.2.3, 4.2.4, 4.2.5, 4.2.7, 4.2.8, 4.2.9, 4.2.13 or
4.2.18;
(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.3(a) either: (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.4.3(a) or (C) or deposit an
amount equal to one hundred percent (100%) of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Account in accordance with
Section 2.4.3(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;
(xiii)    if, without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period that permits such Manager
to terminate or cancel the applicable Management Agreement (unless, within
thirty (30) days after the expiration of such notice or grace period, Borrower
and a new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1);
(xiv)    if any Loan Party or any Person owning a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;
(xv)    any material failure on the part of any Borrower to duly observe or
perform any of its covenants set forth in Section 4.1.17 or the representation
and warranty in Section 3.1.26 shall fail to be correct in respect of a Tenant
of any Property and, in each case, Borrower fails to notify Lender within five
(5) Business Days of Borrower or Manager obtaining knowledge that such Tenant is
on any of the lists described in those sections and promptly take such steps as
may be required by OFAC with respect to such Tenant;
(xvi)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents, whether as
to any Relevant Party or the Properties, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Obligations or to permit Lender to
accelerate the maturity of all or any portion of the Obligations;
(xvii)    if Borrower fails to obtain or maintain an Interest Rate Cap Agreement
or replacement thereof in accordance with Section 2.6 and/or Section 2.7 hereof;
(xviii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
(y) any Relevant Party or any other party shall disaffirm or contest, in
writing, in any manner such effectiveness, validity, binding nature or
enforceability (other than as a result of the occurrence of the payment in full
of the Obligations);
(xix)    one or more final judgments for the payment of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000) or more rendered against any Loan
Party, and such amount is not covered by insurance or indemnity or not
discharged, paid or stayed within sixty (60) days after (i) the date on which
the right to appeal thereof has expired if no such appeal has commenced, or (ii)
the date on which all rights to appeal have been extinguished;
(xx)    failure to comply with the Sponsor Financial Covenant; or
(xxi)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period,
and provided further that Borrower shall have commenced to cure such Default
within such 30-day period shall and thereafter diligently and expeditiously
proceed to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed ninety (90) days.
Section 8.2    Remedies.
8.2.1    Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1) and
at any time thereafter, Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement and the other Loan Documents or at
law or in equity, take such action, without notice or demand (and Borrower
hereby expressly waives any such notice or demand), that Lender deems advisable
to protect and enforce its rights against any Relevant Party and in and to the
Properties, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against the Relevant Parties, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 8.1, the Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and the
Loan Parties hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
8.2.2    Remedies Cumulative.
(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
each Relevant Party under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, a Relevant Party or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Collateral. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against a Relevant Party pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, if an
Event of Default is continuing (i) Lender shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
the other Collateral and each Mortgage has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Obligations or the Obligations
have been paid in full including, without limitation, any liquidation fees,
workout fees, special servicing fees and interest payable on advances made by
the Servicer with respect to delinquent debt service payments or expenses of
curing Borrower’s or any Loan Party’s defaults under the Loan Documents or other
similar fees payable to Servicer or any special servicer in connection
therewith. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to a Relevant Party shall not be
construed to be a waiver of any subsequent Default or Event of Default by such
Relevant Party or to impair any remedy, right or power consequent thereon.
(b)    With respect to Borrower, the other Loan Parties and the Collateral,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Property or other portion of the Collateral
for the satisfaction of any of the Debt in preference or priority to any other
portion of the Collateral, and Lender may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of the
Debt. During the continuance of an Event of Default, Lender shall have the right
from time to time to partially foreclose any Mortgage or the Lien of any of the
other Collateral Documents in any manner and for any amounts secured by the
Collateral Documents then due and payable as determined by Lender in its sole
discretion, including the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose one or more
of the Mortgages or other Collateral Documents to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose one or more of the Mortgages
or other Collateral Documents to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by the Mortgages and
the other Collateral Documents as Lender may elect. Notwithstanding one or more
partial foreclosures, the Collateral shall remain subject to the Mortgages and
the other Collateral Documents to secure payment of the sums secured by the
Collateral Documents and not previously recovered.
8.2.3    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, Collateral Documents and other security documents in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. The Loan
Parties shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. The Loan
Parties hereby absolutely and irrevocably appoint Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to a Loan Party by Lender of
Lender’s intent to exercise its rights under such power.
(b)    During the continuance of an Event of Default, any amounts recovered from
the Collateral may be applied by Lender toward the payment of any interest
and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.
(c)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
8.2.4    Lender’s Right to Perform. If any Loan Party fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgages and the other Collateral Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.
Article 9    

SECURITIZATION
Section 9.1    Securitization.
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan, or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) are each hereinafter referred to as a “Secondary
Market Transaction” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”. Any certificates, notes or
other securities issued in connection with a Secondary Market Transaction are
hereinafter referred to as “Securities”). At Lender’s election, each note and/or
component comprising the Loan may be subject to one or more Secondary Market
Transactions.
(b)    If requested by Lender, the Loan Parties shall use reasonable efforts to
provide information in the possession or control of Borrower or its Affiliates,
attorneys, accountants or other agents or which may be reasonably required by
Lender in order to satisfy the market standards to which Lender customarily
adheres or which may be required in the marketplace, by prospective investors,
the Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, including to:
(i)    (A) provide updated financial and other information with respect to the
Properties, the business operated at the Properties, Borrower, Sponsor and the
Manager, including, without limitation, the information set forth on Exhibit C
attached hereto, and (B) provide updated budgets and other information (to
extent required by investors or Rating Agencies) relating to the Properties (the
“Updated Information”) which were obtained in connection with the origination of
the Loan;
(ii)    provide (A) an updated Insolvency Opinion, and (B) updated opinions of
Borrower’s and Guarantors’ New York and Delaware counsel, substantially the same
as those delivered as of the Closing Date, which opinions shall be addressed,
for purposes or reliance thereon, to each Person acquiring any interest in the
Loan in connection with any Secondary Market Transaction (including, without
limitation, any “B Note” purchasers), or otherwise reasonably satisfactory to
Lender and the Rating Agencies;
(iii)    (A) confirm that as of the closing date of any Secondary Market
Transaction, the representations and warranties as set forth in the Loan
Documents are true, complete and correct in all material respects as of the
closing date of the Secondary Market Transaction (except to the extent that any
such representations and warranties are and can only be made as of a specific
date and the facts and circumstances upon which such representation and warranty
is based are specific solely to a certain date in which case confirmation as to
truth, completeness and correctness shall be provided as of such specific date
or to the extent such representations are no longer true and correct as a result
of subsequent events in which case Borrower shall provide an updated
representation or warranty) and (B) make such additional representations and
warranties as the Rating Agencies may customarily require; and
(iv)    execute amendments to the Loan Documents and the Loan Parties’
organizational documents requested by Lender; provided, however, that Borrower
shall not be required to modify or amend any Loan Document if such modification
or amendment would (A) cause the initial weighted average of the interest rates
for all Components in the aggregate immediately after the effective date of such
modification to exceed the weighted average interest rate of the original
Components in the aggregate immediately prior to such modification, (B) cause
the outstanding principal balance of all Components in the aggregate immediately
after the effective date of such modification to exceed the outstanding
principal balance of all Components in the aggregate immediately prior to such
modification, (C) require Borrower to make or remake any representations or
warranties, (D) require principal amortization of the Loan (other than repayment
in full on the Maturity Date), (E) change any Stated Maturity Date or (F)
otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably determines that Borrower alone or Borrower and
one or more Affiliates of Borrower (including any guarantor or other Person that
is directly or indirectly committed by contract or otherwise to make payments on
all or a part of the Loan) collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon request the following financial
information:
(i)    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Properties and the
Related Properties for the most recent Fiscal Year and interim period as
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or
(ii)    if Lender reasonably determines that the principal amount of the Loan
together with any Related Loans, as of the cut-off date for such Securitization,
may equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included in the Securitization,
the financial statements required under Item 1112(b)(2) of Regulation AB (which
includes, but may not be limited to, a balance sheet with respect to the entity
that Lender determines to be a Significant Obligor for the two most recent
Fiscal Years and applicable interim periods, meeting the requirements of Rule
3-01 of Regulation S-X, and statements of income and statements of cash flows
with respect to the Properties for the three most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-02 of Regulation
S-X (or if Lender determines that the Properties is the Significant Obligor and
the Properties (other than properties that are hotels, nursing homes, or other
properties that would be deemed to constitute a business and not real estate
under Regulation S-X or other legal requirements) was acquired from an
unaffiliated third party and the other conditions set forth in Rule 3-14 of
Regulation S-X have been met, the financial statements required by Rule 3-14 of
Regulation S-X)).
(d)    Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any Tenant of the Properties if, in connection with a Securitization, Lender
reasonably determines there to be, as of the cutoff date for such
Securitization, a concentration with respect to such Tenant or group of
Affiliated Tenants within all of the mortgage loans included or expected to be
included in the Securitization such that such Tenant or group of Affiliated
Tenants would constitute a Significant Obligor. Borrower shall furnish to
Lender, in connection with the preparation of the Disclosure Documents and on an
ongoing basis, financial data and/or financial statements with respect to such
Tenants meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) filings pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Properties alone or the Properties
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, on an ongoing basis, selected financial data or
financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) Exchange Act Filings are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(f)    If reasonably requested by Lender, Borrower shall provide Lender, within
a reasonable period of time following Lender’s request therefor, with any other
or additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB, or any
amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
Section 9.2    Securitization Indemnification.
(a)    Borrower understands that information provided to Lender by Borrower, the
Guarantors and their respective agents, counsel and representatives may be
included in preliminary and final disclosure documents in connection with any
Secondary Market Transaction, including a Securitization, including an offering
circular, a prospectus, prospectus supplement, private placement memorandum or
other offering document (each, a “Disclosure Document”) and may also be included
in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and may be made available
to investors or prospective investors in the Securities, investment banking
firms, NRSROs, accounting firms, law firms and other third-party advisory and
service providers relating to any Secondary Market Transaction, including a
Securitization. Borrower also understands that the findings and conclusions of
any third-party due diligence report obtained by Lender, Issuer or the
Securitization placement agent or underwriter may be made publicly available if
required, and in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange
Act and any rules promulgated thereunder.
(b)    Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any losses, claims, damages or liabilities (collectively, the
“Liabilities”) to which Lender, Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, (A) any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information (defined below), (B) the
omission or alleged omission to state in the Covered Disclosure Information a
material fact required to be stated in such information or necessary in order to
make the statements in such information, in light of the circumstances under
which they were made, not misleading, or (C) a breach of the representations and
warranties made by any Loan Party in Section 3.1.24 of this Agreement (Full and
Accurate Disclosure). For purposes of the foregoing, the “Covered Disclosure
Information” shall mean the information provided by or on behalf of Borrower
relating to Borrower, Guarantors, Manager, Sponsor, the Properties and the Loan
which is contained in the sections of the Disclosure Documents entitled as
follows, or comparable sections thereto: “Summary of the Offering Circular,”
“Risk Factors,” “Description of the Relevant Parties and the Manager,”
“Description of the Properties”, “Description of the Management Agreement and
the Assignment and Subordination of Management Agreement,” “Description of the
Loan,” and “Certain Legal Aspects of the Loan”, which Disclosure Documents shall
be delivered for review and comment by Borrower not less than five (5) Business
Days prior to the date upon which Borrower is otherwise required to confirm such
Disclosure Documents. Borrower also agrees to reimburse Lender, Lender Group,
the Issuer and/or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, Lender Group, the Issuer and/or the Underwriter
Group in connection with investigating or defending the Liabilities. This
indemnification provision will be in addition to any liability which Borrower
may otherwise have.
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, Lender Group, the Issuer and the Underwriter Group for
Liabilities to which Lender, Lender Group, the Issuer and/or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon any untrue statement or alleged untrue statement of any material fact in
the Covered Disclosure Information, or the omission or alleged omission to state
in the Covered Disclosure Information a material fact required to be stated
therein or necessary in order to make the statements in the Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading, and (ii) reimburse Lender, Lender Group, the Issuer and/or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
Lender Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party under Section 9.2(b) or (c) except to the extent that
failure to notify causes prejudice to the indemnifying party. In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the indemnified party.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 9.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(f)    The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.
Section 9.3    Severance.
9.3.1    Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or other
Secondary Market Transaction with respect to all or any portion of the Loan), to
require Borrower (at Lender’s expense) to execute and deliver “component” notes
(including certificating existing uncertificated “component” notes) and/or
modify the Loan or the existing “component note” structure in order to create
one or more senior and subordinate notes (i.e., an A/B or A/B/C structure)
and/or one or more additional components of the Note or Notes), or make any
other change to the Loan, the Note or Components including but not limited to:
reducing the number of Components of the Note or Notes, revising the interest
rate for each Component, reallocating the principal balances of the Notes and/or
the Components, increasing or decreasing the monthly debt service payments for
each Component or eliminating the Component structure and/or the multiple note
structure of the Loan (including the elimination of the related allocations of
principal and interest payments); provided that (A) the outstanding principal
balance of all Components in the aggregate immediately after the effective date
of such modification equals the outstanding principal balance immediately prior
to such modification, (B) the initial weighted average of the interest rates for
all Components in the aggregate immediately after the effective date of such
modification equals the weighted average interest rate of the original
Components immediately prior to such modification, (C) no principal amortization
of the Loan (or any Components thereof) shall be required (other than repayment
in full on the Maturity Date), (D) there shall be no change to any Stated
Maturity Date and (E) Borrower and Guarantors shall not be required to amend any
Loan Documents that would otherwise increase the obligations or reduce the
rights of Borrower or Guarantors under the Loan Documents. At Lender’s election,
each note comprising the Loan may be subject to one or more Secondary Market
Transactions. Lender shall have the right to modify the Note and/or Notes and
any Components in accordance with this Section 9.3 and, provided that such
modification shall comply with the terms of this Section 9.3, it shall become
immediately effective.
9.3.2    Cooperation; Execution; Delivery. Borrower shall reasonably cooperate
with all reasonable requests of Lender in connection with this Section 9.3. If
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be required by Lender and any Rating Agency in connection with any
modification pursuant to this Section 9.3, all in form and substance
satisfactory to Lender and satisfactory to any applicable Rating Agency. It
shall be an Event of Default under this Agreement, the Note, and the other Loan
Documents if Borrower fails to comply with any of the terms, covenants or
conditions of this Section 9.3 after expiration of ten (10) Business Days after
notice thereof.
Article 10    

MISCELLANEOUS
Section 10.1    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Obligations are outstanding
and unpaid unless a longer period is expressly set forth herein or in the other
Loan Documents. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the legal representatives,
successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower and the other Loan Parties, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 10.2    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Agency Confirmation is required from each applicable Rating Agency, in
the event that any applicable Rating Agency “declines review”, “waives review”
or otherwise indicates to Lender’s or Servicer’s satisfaction that no Rating
Agency Confirmation will or needs to be issued with respect to the matter in
question (each, a “Review Waiver”), then the requirement to obtain a Rating
Agency Confirmation from such Rating Agency shall not apply with respect to such
matter; provided, however, if a Review Waiver occurs with respect to a Rating
Agency and Lender does not have a separate and independent approval right with
respect to the matter in question, then such matter shall require the written
reasonable approval of Lender. It is expressly agreed and understood, however,
that receipt of a Review Waiver (i) from any one Rating Agency shall not be
binding or apply with respect to any other Rating Agency and (ii) with respect
to one matter shall not apply or be deemed to apply to any subsequent matter for
which Rating Agency Confirmation is required.
Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER AND GUARANTORS IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, PROVIDED HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF ANY LIENS ON
“PROPERTY” AS DEFINED HEREIN AND THE DETERMINATION OF DEFICIENCY JUDGMENTS WITH
RESPECT THERETO, THE LAWS OF THE STATE WHERE SUCH “PROPERTY” IS LOCATED SHALL
APPLY TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND GUARANTORS HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR
GUARANTORS ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND BORROWER AND EACH GUARANTOR WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMIT
TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON BORROWER AT THE ADDRESS
FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK, AND EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR SUCH GUARANTOR SET FORTH HEREIN
AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE
ADDRESS FOR BORROWER SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE AN AUTHORIZED AGENT OF BORROWER WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK. EACH GUARANTOR (I)
SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT OF SUCH GUARANTOR WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF
SUCH GUARANTOR CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
BORROWER IN ANY OTHER JURISDICTION.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. In addition, Lender shall not waive the requirement
that the Closing Date GRC Certificate and the Closing Date OSN Certificate be
delivered on or prior to the making of the Loan. Except as otherwise expressly
provided herein, no notice to, or demand on, any Loan Party shall entitle any
Loan Party to any other or future notice or demand in the same, similar or other
circumstances. Neither any failure nor any delay on the part of Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder or under any other
Loan Document, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.
Section 10.5    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.5. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:
If to Lender:
German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Robert W. Pettinato, Jr.
Facsimile No. (212) 797-4489

and to:
German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Attention: General Counsel
Facsimile No. (646)736-5721

with a copy to:
Midland Loan Services, a Division of PNC Bank, National Association

10851 Mastin Street, Suite 300
Overland Park, KS 66210
Attention: Executive Vice President – Division Head
Facsimile No. (913) 253-9001


with a copy to:
Andrascik & Tita LLC

4084 Autumn Ridge Road
Bethlehem, PA 18017
Attention: Stephanie M. Tita
Email: Stephanie@kanlegal.com


If to a Loan Party:
2017-2 IH Borrower LP
c/o Invitation Homes

1717 Main Street, Suite 2000
Dallas, TX 75201
Attention: General Counsel
Facsimile No. (972) 892-0382


With a copy to:
2017-2 IH Borrower LP
c/o Invitation Homes

1717 Main Street, Suite 2000
Dallas, TX 75201
Attention: Jonathan Olsen
Facsimile No. (972) 892-0382


Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.5. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.
Section 10.6    Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 10.7    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.8    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.9    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
Section 10.10    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower. Except as specifically
and expressly provided for in the Loan Documents, Guarantors shall not be
entitled to any notices of any nature whatsoever from Lender under this
Agreement or the other Loan Documents, and each Guarantor hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to such Guarantor.
Section 10.11    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, neither Lender nor its agents shall be liable for
any monetary damages and Borrower’s sole remedy shall be limited to commencing
an action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 10.12    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.13    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any Property other than that of beneficiary or
lender.
(b)    The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.
Section 10.14    Publicity. All news releases, publicity or advertising by
Borrower or any of its Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender (with respect to the Loan and the Securitization
of the Loan only), the Affiliate of Lender that acts as the issuer with respect
to a Securitization or any of their other Affiliates (in each case, with respect
to the Loan and the Securitization of the Loan only) (a) shall be prohibited
prior to the final Securitization of the Loan and (b) after the final
Securitization of the Loan, shall be subject to the prior written approval of
Lender. Lender shall have the right to publicly describe the Loan in general
terms advertising and public communications of all kinds, including press
releases, direct mail, newspapers, magazines, journals, e-mail, or internet
advertising or communications. Notwithstanding the foregoing, Borrower’s
approval shall not be required for the publication by Lender of notice of the
Loan and the Securitization of the Loan by means of a customary tombstone
advertisement, which, for the avoidance of doubt, may include the amount of the
Loan, the amount of securities sold, the number of Properties as of the Closing
Date, the settlement date and the parties involved in the transactions
contemplated hereby and the Securitization.
Section 10.15    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s members or
partners, as applicable, and others with interests in Borrower, and of the
Collateral, and shall not assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Obligations
without any prior or different resort for collection, or of the right of Lender
to the payment of the Obligations out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.
Section 10.16    Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages. 
Section 10.17    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.18    Brokers and Financial Advisors. Borrower hereby represents that
neither Borrower or any other Loan Party has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, losses, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising out of a claim
by any Person that such Person acted on behalf of Borrower, any Loan Party or
Lender in connection with the transactions contemplated herein. The provisions
of this Section 10.18 shall survive the expiration and termination of this
Agreement and the payment of the Obligations.
Section 10.19    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.
Section 10.20    Servicer. At the option of Lender, the Loan may be serviced by
a servicer or special servicer (the “Servicer”) selected by Lender and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to the Servicer pursuant to the trust and servicing
agreement or pooling and servicing agreement (the “Servicing Agreement”)
governing the Securitization. Borrower shall not be responsible for any set-up
fees or any other initial costs relating to or arising under the Servicing
Agreement. Borrower shall not be responsible for payment of the monthly master
servicing fee due to the Servicer under the Servicing Agreement. Notwithstanding
the foregoing, Borrower shall pay all Trust Fund Expenses. For the avoidance of
doubt, this Section 10.20 shall not be deemed to limit Borrower’s obligations
under Section 4.1.20.
Section 10.21    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.
Section 10.22    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Mortgage Documents or any
of the other Loan Documents, Lender may at any time create a security interest
in all or any portion of its rights under this Agreement, the Note, the Mortgage
Documents and any other Loan Document (including the advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.
Section 10.23    Assignments and Participations. In addition to the right to
securitize the Loan under Section 9.1, to sever the interests in the Loan into
“component” notes under Section 9.3 and any other rights of Lender hereunder,
the Loan, the Note, the Loan Documents and/or Lender’s rights, title,
obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon such assignment, all references to Lender in this Agreement and in
any Loan Document shall be deemed to refer to such assignee or successor in
interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects (subject to the requirements and limitations
therein, including the requirements under Section 2.10.6). Borrower agrees that
each beneficial owner of the Securities or component notes issued pursuant to
Sections 9.1 and 9.3 shall be entitled to the benefits of Sections 2.9 and 2.10
(subject to the requirements and limitations therein, including the requirements
under Section 2.10.6). Each participant shall be entitled to the benefits of
Sections 2.9 and 2.10 (subject to the requirements and limitations therein,
including the requirements under Section 2.10.6, it being understood that the
documentation required under Section 2.10.6 shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment; provided that such participant shall not be entitled
to receive any greater payment pursuant to Sections 2.9 or Section 2.10 than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.
Section 10.24    Register and Participant Register. Lender or its designee (the
“Registrar”), as a non-fiduciary agent of Borrower, shall maintain a record that
identifies each owner (including successors and assignees) of an interest in the
Loan, any Securities or any component notes, including the name and address of
the owner, and each owner’s rights to principal and stated interest (the
“Register”), and shall record all transfers of an interest in the Loan, any
Securities or any component notes, including each assignment, in the Register.
Transfers of interests in the Loan (including assignments), any Securities or
any component notes shall be subject to the applicable conditions set forth in
the Loan Documents with respect thereto and the Registrar will update the
Register to reflect the transfer. The Register shall be available for inspection
by Borrower, at any reasonable time and from time to time upon reasonable prior
notice. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Furthermore,
each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts and stated
interest of each participant’s interest in the Loan or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest) except to the extent that such disclosure
is necessary to establish that such Loan or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Department of Treasury regulations.
The entries in the Register and Participant Register shall be conclusive absent
manifest error. Borrower, Lender and any of its successors and assigns, and the
Registrar shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the participating Lender shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement. Failure to make any
such recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan.
Section 10.25    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 10.26    Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.
Section 10.27    Cross-Default; Cross-Collateralization; Waiver of Marshalling
of Assets.
(a)    Borrower acknowledge that Lender has made the Loan to Borrower upon,
among other things, the security of its collective interest in the Properties
and in reliance upon the aggregate of the Properties taken together being of
greater value as collateral security than the sum of each Property taken
separately. Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a
single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross-collateralization shall in no event be deemed to
constitute a fraudulent conveyance.
(b)    To the fullest extent permitted by law, Borrower for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners or members and of the Properties, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgages, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Properties for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Properties in preference to
every other claimant whatsoever. In addition, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Mortgages, any equitable right otherwise available to Borrower which would
require the separate sale of the Properties or require Lender to exhaust its
remedies against any Property or any combination of the Properties before
proceeding against any other Property or combination of Properties; and further
in the event of such foreclosure Borrower does hereby expressly consents to and
authorizes, at the option of Lender, the foreclosure and sale either separately
or together of any combination of the Properties
Section 10.28    Certificated Interests.
(a)    If any ownership interest in an Equity Interest is represented by a
certificate (each, an “Equity Certificate”) that has been pledged and delivered
to Lender and such Equity Certificate is lost, stolen or destroyed, then, upon
the written request of Lender to the applicable Loan Party, such Loan Party
shall issue to Lender a new Equity Certificate in place of the Equity
Certificate that was lost, stolen or destroyed, provided such Lender: (i) makes
proof by written, notarized affidavit, in form and substance reasonably
satisfactory to the applicable Loan Party that such previously issued Equity
Certificate has been lost, stolen or destroyed and has not been assigned,
endorsed, transferred or hypothecated, (ii) delivers a written indemnity (in
form and substance and from an indemnitor reasonably satisfactory to the
applicable Loan Party) to the extent required by any title company proposing to
provide title insurance with respect to such Equity Certificate and
(iii) requests the issuance of a new Equity Certificate before the Loan party
has notice that such previously issued Equity Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim.
(b)    Upon repayment in full of the Loan, in the event Lender fails to return
to a Loan Party an Equity Certificate previously delivered by such Loan Party to
Lender in connection with the Loan, Lender shall deliver to the applicable Loan
Party, within ten (10) days of such Loan Party’s demand, (i) a written,
notarized affidavit, in form and substance reasonably satisfactory to the
applicable Loan Party that such previously issued Equity Certificate has been
lost, stolen or destroyed and has not been assigned, endorsed, transferred or
hypothecated and (ii) a written indemnity (in form and substance and from an
indemnitor reasonably satisfactory to the applicable Loan Party) to the extent
required by any title company proposing to provide title insurance with respect
to such Equity Certificate.
Section 10.29    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including property inspections that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
Section 10.30    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transaction between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor or their respective
affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 10.30(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 10.31    Arizona Provision. Anything to the contrary herein or elsewhere
notwithstanding, in no event shall Borrower have any liability or other
obligation under or with respect to the Sponsor Guaranty, the Equity Owner
Guaranty or the Borrower GP Guaranty. The following Arizona provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Arizona law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Arizona or any other Loan Document:
(a)    Waiver of Surety Defenses. Each Loan Party hereby expressly waives, to
the extent permitted by law, any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor, including, without limitation,
the benefits of Arizona Revised Statutes Sections 12-1641 through 12-1646 and
Rule 17(f) of the Arizona Rules of Civil Procedure, and, to the extent permitted
by law, the benefits, if any, of Arizona Revised Statutes Section 33-814, in
each case as amended, and any successor statutes or rules, or any similar
statute. 
(b)    Anything to the contrary herein or elsewhere notwithstanding, the Equity
Owner Guaranty and the Sponsor Guaranty and all obligations arising under any of
them are not and shall not be secured in any manner whatsoever, including by any
Mortgage or by any lien encumbering any Property; provided, however, that any
environmental indemnity provisions set forth in this Agreement or any
Environmental Indemnity shall be so secured, except as to the obligations of
Sponsor and the Equity Owner and subject to the rights of Lender to proceed on
an unsecured basis thereunder pursuant to applicable law.
Section 10.32    California Provision. Anything to the contrary herein or
elsewhere notwithstanding, in no event shall Borrower have any liability or
other obligation under or with respect to the Sponsor Guaranty, the Equity Owner
Guaranty or the Borrower GP Guaranty. The following California provisions do not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, California law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in California or any other Loan
Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Relevant Party. Borrower hereby
waives, to the fullest extent permitted by applicable law, the benefits of
California Code of Civil Procedure Section 431.70.
(b)    Insurance Notice.     Lender hereby notifies Borrower of the provisions
of Section 2955.5(a) of the California Civil Code, which reads as follows:
“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”


This disclosure is being made by Lender to Borrower pursuant to Section
2955.5(b) of the California Civil Code. Borrower hereby acknowledges receipt of
this disclosure and acknowledges that this disclosure has been made by Lender
before execution of the Note.


(c)    Environmental Provisions. The provisions contained in Section 3.2.18 of
this Agreement are intended by the parties to constitute “environmental
provisions” as defined in California Code of Civil Procedure Section 736, and
Lender shall have all rights and remedies provided in such section.
(d)    Access to Properties. Lender’s rights under Section 4.1.4 of this
Agreement shall be deemed to include, without limitation, its rights under
California Civil Code Section 2929.5, as such provisions may be amended from
time to time.
Section 10.33    Florida Provision. The following Florida provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Florida law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Florida or any other Loan Document:
(a)    Interest on Judgments. The parties acknowledge and agree that the Default
Rate provided for herein shall also be the rate of interest payable on any
judgments entered in favor of Lender in connection with the loan evidenced
hereby.
Section 10.34    Georgia Provision. The following Georgia provision does not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Georgia law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Georgia or any other Loan Document:
(a)    Attorney’s Fees. Notwithstanding anything contained in this Agreement or
any other Loan Document, in any instance where Borrower or any other Relevant
Party is required to reimburse Lender for any legal fees or expenses incurred by
Lender or Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s
fees,” “attorneys’ fees” and other words of similar import, are not, and shall
not be statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.
Section 10.35    Minnesota Provisions. The following Minnesota provisions do not
limit the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Minnesota law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Minnesota or any other Loan
Document:
(a)     Anything to the contrary herein or elsewhere notwithstanding, in no
event shall Borrower have any liability or other obligation under or with
respect to the Sponsor Guaranty or the Equity Owner Guaranty or any guaranty
executed and delivered by a Borrower TRS in accordance with Section 4.1.23 and
neither such guaranties nor the Environmental Indemnity shall be deemed to be
secured by any Mortgage encumbering any Property in Minnesota.
(b)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, or any part thereof and enforcing its rights
hereunder.
(c)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.
(d)     THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR R CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
LENDER AND BORROWER.  THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO
UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.



Section 10.36    Nevada Provisions. The following Nevada provisions do not limit
the express choice of New York law as set forth in Section 10.3 of this
Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Nevada law is held to govern this Agreement, any Mortgage
Document encumbering a Property located in Nevada or any other Loan Document:
(a)    Waiver of Offset. Notwithstanding anything contained herein to the
contrary, no portion of any of the Obligations shall be or be deemed to be
offset or compensated by all or any part of any claim, cause of action,
counterclaim, or cross-claim, whether liquidated or unliquidated, that Borrower
may have or claim to have against any other Loan Party.
(b)    Waiver of Prepayment. Borrower hereby expressly (i) waives, to the extent
permitted by law, any right it may have to prepay any Loan in whole or in part,
without penalty, upon acceleration of the Maturity Date; and (ii) agrees that if
a prepayment of any or all of any Loan is made, Borrower shall be obligated to
pay, concurrently therewith, any fees applicable thereto.  By initialing this
provision in the space provided below, the Loan Parties hereby declare that
Lender’s agreement to make the subject Loan at the Interest Rate and for the
term set forth herein constitutes adequate consideration, given individual
weight by the undersigned, for this waiver and agreement.
(c)    BORROWER’S INITIALS AS TO SECTION 10.36(b):  ___________



Section 10.37    North Carolina Provision. The following North Carolina
provision does not limit the express choice of New York law as set forth in
Section 10.3 of this Agreement and the other Loan Documents. If and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, North Carolina law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in North
Carolina or any other Loan Document:
(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6.21.2, (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6.21.2.



Section 10.38    South Carolina Provisions. The following South Carolina
provisions do not limit the express choice of New York law as set forth in
Section 10.3 of this Agreement and the other Loan Documents. If and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, South Carolina law is held to govern
this Agreement, any Mortgage Document encumbering a Property located in South
Carolina or any other Loan Document:
(a)    The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty (30) days after the sale of the mortgaged property apply to the
court for an order of appraisal. The statutory appraisal value as approved by
the court would be substituted for the high bid and may decrease the amount of
any deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE PROPERTY.
(b)    THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN
NOTIFICATION BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS
REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.
BORROWER:
/s/ Jonathan Olsen
_______________________________________





Section 10.39    Washington Provisions. The following Washington provisions do
not limit the express choice of New York law as set forth in Section 10.3 of
this Agreement and the other Loan Documents. If and to the extent that,
notwithstanding the choice of law provisions contained in this Agreement and the
other Loan Documents, Washington law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Washington or any other Loan
Document:
(a)    NOTICE REGARDING ORAL COMMITMENTS: ORAL AGREEMENTS OR ORAL COMMITMENTS TO
LOAN MONEY, EXTEND CREDIT, MODIFY LOAN TERMS OR TO FORBEAR FROM ENFORCING
REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
(b)    Notwithstanding anything herein to the contrary, Borrower hereby agrees,
to the fullest extent permitted by law that Lender may determine to proceed
against any collateral securing any of the Obligations by way of judicial or
non-judicial foreclosure or any other lawful remedy for the enforcement of its
rights, and the obligations of Borrower under this Agreement shall survive
Lender’s exercise of any such right or remedy. Borrower understands that
Lender’s exercise of its rights and remedies including a non-judicial
foreclosure of a deed of trust encumbering Property in Washington State could
impair, eliminate or destroy subrogation, reimbursement, contribution,
indemnification and other rights Borrower may have against others for amounts
paid by such them under the Loan Documents. Nevertheless, Borrower hereby waives
and relinquishes any claim or defense based upon the loss of any such rights,
election of remedies, discharge and satisfaction of the Obligations and, to the
fullest extent permitted by Washington State law following a non-judicial
foreclosure of any deed of trust encumbering Property in Washington State, any
other claim or defense which may arise under applicable Washington State law.
[No Further Text on This Page]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
GERMAN AMERICAN CAPITAL CORPORATION




By:
/s/ R. Christopher Jones

Name: R. Christopher Jones
Title: Directors


By:
Menahem Namer

Name: Menahem Namer
Title: Director




BORROWER:


2017-2 IH BORROWER LP,
a Delaware limited partnership


By: 2017-2 IH Borrower GP LLC,
a Delaware limited liability company
its General Partner




By:
/s/ Jonathan Olsen

Name: Jonathan Olsen
Title: Senior Vice President and Managing Director









SCHEDULE I.A.

CLOSING DATE PROPERTIES SCHEDULE
(Attached)









SCHEDULE I.B.

FORM OF QUARTERLY PROPERTIES SCHEDULE
(Attached)





SCHEDULE I.C.
(Reserved)





SCHEDULE I.D.
FORM OF QUARTERLY INVESTOR ROLLUP REPORT


(Attached)

SCHEDULE II

ORGANIZATIONAL CHART

(Attached)





SCHEDULE III

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
None.









SCHEDULE IV
DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY
Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and the date of formation of each other Loan
Party (or their respective predecessor entities), Borrower and each other Loan
Party (which, solely for purposes of this Schedule IV, shall include their
respective predecessor entities as separate entities prior to the Closing Date)
have complied with the following and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full
Borrower shall and shall cause each other Loan Party to comply with the
following:
(a)    Borrower (i) has been, is, and will be organized solely for the purpose
of acquiring, renovating, rehabilitating, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Properties, entering into
this Agreement with Lender, refinancing the Properties in connection with a
permitted repayment of the Loan, acting as the sole member of any Borrower TRS
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, and (ii) has not owned, does not own, and will not own
any asset or property other than (A) the Properties, (B) incidental personal
property necessary for the ownership or operation of the Properties and (C) its
membership interest in any Borrower TRS; provided, however, that (I) the 2014-2
Borrower and the 2014-3 Borrower were merged into Borrower pursuant to the
Recycled Entity Merger, and (II) the 2014-2 Borrower and the 2014-3 Borrower
previously owned the Previously-Owned Properties and entered into the 2014-2
Loan and 2014-3 Loan, and on or prior to the Closing Date (x) all right, title,
interest and estate in the Previously-Owned Properties were transferred and
conveyed to the applicable Previously-Owned Properties Transferee and (y) the
2014-2 Loan and 2014-3 Loan have, on or prior to the Closing Date, been
satisfied in full or assigned to Lender and restated pursuant to the Note.
Subject to the accuracy of the representations and warranties set forth in
Section 3.1.27(b) and clauses (x) and (y) of the proviso of the immediately
preceding sentence (the “Recycled Entity Conditions”), the events and
circumstances set forth in clauses (I) and (II) of such proviso (the “Recycled
Entity Exceptions”) shall not be deemed a violation of this subparagraph (a).
(b)    Equity Owner (i) has been, is, and will be organized solely for the
purpose of acting as the sole limited partner of Borrower and the sole member of
Borrower GP, executing the Equity Owner Guaranty and the Equity Owner Security
Agreement, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, and (ii) has not owned, does not own,
and will not own any asset or property other than its ninety-nine percent
(99.0%) limited partnership interest in Borrower and its membership interest in
Borrower GP.
(c)    Borrower GP (i) has been, is, and will be organized solely for the
purpose of acting as the sole general partner of Borrower, executing the
Borrower GP Guaranty and the Borrower GP Security Agreement, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing, and (ii) has not owned, does not own, and will not own any asset or
property other than its general partnership interest in Borrower.
(d)    Any Borrower TRS (i) will be organized solely for the purpose of
marketing and selling Properties and transacting business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) will not own any
asset or property other than (A) the Properties or (B) incidental personal
property necessary for the ownership or operation of the Properties or for the
provision of other services in connection with the acquisition, renovation,
rehabilitation, ownership, management and operation of the Properties.
(e)    Borrower has not engaged and will not engage in any business other than
the acquisition, renovation, rehabilitation, ownership, management and operation
of the Properties and Borrower will conduct and operate its business as
presently conducted and operated; provided that, subject to the Recycled Entity
Conditions, the Recycled Entity Exceptions shall not be deemed a violation of
this subparagraph (e).
(f)    Equity Owner has not engaged and will not engage in any business other
than acting as the limited partner of Borrower and the sole member of Borrower
GP and Equity Owner will conduct and operate its business as presently conducted
and operated.
(g)    Borrower GP has not engaged and will not engage in any business other
than acting as the general partner of Borrower, and Borrower GP will conduct and
operate its business as presently conducted and operated.
(h)    No Borrower TRS will engage in any business other than marketing and
selling Properties or the provision of other services in connection with the
acquisition, renovation, rehabilitation, ownership, management and operation of
the Properties.
(i)    Each Loan Party has not and will not enter into any contract or agreement
with any Affiliate of such Loan Party except upon commercially reasonable terms
and conditions that are comparable to those of an arms-length basis with third
parties other than any such party; provided that, entry into the Management
Agreement and, subject to the Recycled Entity Conditions, the Recycled Entity
Exceptions shall not be deemed a violation of this subparagraph (i).
(j)    Each Loan Party has not incurred and will not incur any Indebtedness
other than, with respect to Borrower, Permitted Indebtedness, and with respect
to Equity Owner and Borrower GP, Guarantor Permitted Indebtedness; provided
that, subject to the Recycled Entity Conditions, the Recycled Entity Exceptions
shall not be deemed a violation of this subparagraph (j). No Indebtedness other
than the Debt may be secured (senior, subordinate or pari passu) by the
Collateral.
(k)    Each Loan Party has not made and will not make any loans or advances to
any third party (including any Affiliate or constituent party), and has not and
shall not acquire obligations or securities of its Affiliates; provided that
Borrower may organize a Borrower TRS as contemplated hereby and Borrower GP,
Equity Owner and Equity Owner GP may own the securities of their subsidiaries as
described herein;
(l)    Each Loan Party has been, is, and intends to remain solvent and each Loan
Party has paid and intends to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets; provided
that the foregoing shall not require any direct or indirect member, partner or
shareholder of any Loan Party to make any additional capital contributions to
such Loan Party.
(m)    Each Loan Party has done or caused to be done, and will do, all things
necessary to observe organizational formalities and preserve its existence, and
no Loan Party will, nor will such Loan Party permit any Person to, (i) terminate
or fail to comply with the provisions of its organizational documents, or
(ii) unless (A) Lender has consented and (B) following a Securitization of the
Loan, the applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents provided that,
subject to the Recycled Entity Conditions, the Recycled Entity Exceptions shall
not be deemed a violation of this subparagraph (m).
(n)    Each Loan Party has maintained and will maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates and any other Person. No Loan Party’s assets will be listed as assets
on the financial statement of any other Person, provided, however, that a Loan
Party’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of such Loan
Party and such Affiliates and to indicate that such Loan Party’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliates or any other Person, and (ii) such assets shall be listed on such
Loan Party’s own separate balance sheet. Except to the extent that such Loan
Party is treated as a “disregarded entity” for tax purposes and is not required
to file tax returns under applicable law, each Loan Party will file its own tax
returns (to the extent such Loan Party is required to file any such tax returns)
and will not file a consolidated, combined or unitary income tax return (as
provided for in IRC Sec. 1501 or any applicable state or local law) with any
other Person. Each Loan Party has maintained and shall maintain its books,
records, resolutions and agreements in accordance with this Agreement.
(o)    Each Loan Party has been, will be, and at all times has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate of such Loan Party or any constituent
party of such Loan Party), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or department or part
of the other and shall maintain and utilize separate stationery, invoices and
checks bearing its own name; provided that, subject to the Recycled Entity
Conditions, the Recycled Entity Exceptions shall not be deemed a violation of
this subparagraph (o).
(p)    Each Loan Party has maintained and intends to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of any Loan Party to make any additional capital contributions to
such Loan Party.
(q)    No Loan Party or any constituent party of such Loan Party has sought or
will seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of such Loan Party; provided that, subject to the
Recycled Entity Conditions, the Recycled Entity Exceptions shall not be deemed a
violation of this subparagraph (q).
(r)    No Loan Party has or will commingle the funds and other assets of such
Loan Party with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name; provided that a
Borrower TRS may commingle its assets with those of Borrower and may participate
in Borrower’s cash management system;
(s)    Each Loan Party has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person; provided that a Borrower TRS may hold assets in Borrower’s name;
(t)    No Loan Party has or will assume or guarantee or become obligated for the
debts of any other Person (other than other Loan Parties) and no Loan Party has
or will hold itself out to be responsible for or have its credit available to
satisfy the debts or obligations of any other Person (other than other Loan
Parties), except, in each case, as contemplated by this Agreement or the other
Loan Documents.
(u)    Unless such Loan Party is an Acceptable LLC or a corporation formed under
the laws of any jurisdiction of the United States, each Loan Party’s general
partner or managing member, as applicable, (each, an “SPC Party”) shall be a
Delaware limited liability company or a corporation formed under the laws of any
jurisdiction of Delaware which is either (i) another Loan Party who will at all
times comply with each of the representations, warranties and covenants
contained on this Schedule IV applicable to such other Loan Party or (ii) a
Delaware limited liability company or a corporation formed under the laws of
Delaware whose sole asset is its interest in such Loan Party and (A) will cause
such Loan Party to be a Special Purpose Bankruptcy Remote Entity; (B) will at
all times comply with each of the representations, warranties and covenants
contained on this Schedule IV applicable to such SPC Party as if such
representation, warranty or covenant was made directly by such SPC Party;
(C) will not engage in any business or activity other than owning an interest in
such Loan Party; (D) will not acquire or own any assets other than its
partnership or membership interest in such Loan Party; and (E) will not incur
any debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation) other than of the type and in amounts permitted pursuant to the Loan
Documents.
(v)    The organizational documents of each Loan Party (to the extent such Loan
Party is an Acceptable LLC or a corporation formed under the laws of any
jurisdiction of the United States) or each SPC Party shall provide that at all
times there shall be (and each Loan Party shall at all times cause there to be)
at least two (2) duly appointed Independent Directors or Independent Managers,
and that no Independent Director or Independent Manager (as applicable) may be
removed or replaced without Cause and unless such Lender is provided with not
less than three (3) Business Days’ prior written notice of (a) any proposed
removal of an Independent Director or Independent Manager (as applicable),
together with a statement as to the reasons for such removal, and (b) the
identity of the proposed replacement Independent Director or Independent Manager
(as applicable), together with a certification that such replacement satisfies
the requirements set forth in the organizational documents for an Independent
Director or Independent Manager (as applicable).
(w)    The organizational documents of each Loan Party and the SPC Party (but
excluding the predecessor entities to Borrower) shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.
(x)    The organizational documents of each Loan Party (to the extent such Loan
Party is an Acceptable LLC or a corporation formed under the laws of any
jurisdiction of the United States) or each SPC Party shall provide that such
Loan Party or SPC Party, as applicable, shall not take any action which, under
the terms of any certificate of incorporation, by-laws or any voting trust
agreement with respect to any common stock, requires a unanimous vote of the (A)
the sole member of such Loan Party or SPC Party, as applicable (the “Sole
Member”), (B) the board of directors of such Loan Party or SPC Party, as
applicable or (C) the committee of managers of such Loan Party or SPC Party, as
applicable, designated to manage the business affairs of such Loan Party or SPC
Party, as applicable (the “Committee”), unless at the time of such action there
shall be at least two (2) duly appointed Independent Directors or Independent
Managers and all such Independent Directors or Independent Managers (as
applicable) have participated in such vote. The organizational documents of each
Loan Party and each SPC Party shall provide that the following actions require
unanimous written consent, including the written consent of the Independent
Directors or Independent Managers (each, a “Material Action”): (i) filing or
consenting to the filing of any petition, either voluntary or involuntary, to
take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (ii) seeking or consenting to the appointment of a
receiver, liquidator or any similar official of such Loan Party or SPC Party, as
applicable, or a substantial part of its business, (iii)  making an assignment
for the benefit of creditors, (iv) admitting in writing its inability to pay
debts generally as they become due, (v) declaring or effectuating a moratorium
on the payment of any obligations, or (vi) taking any action in furtherance of
the foregoing, provided, for purposes of clauses (iv) and (vi), the following
shall not constitute a Material Action: (1) admissions or statements which are
compelled and required by law and which are true and correct, or (2) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going concern” qualification in its audited financial
statements, that (x) Borrower cannot pay its Operating Expenses, (y) Borrower
cannot pay debt service on the Loan, or (z) Borrower cannot repay or refinance
the Loan on the Maturity Date. In addition, the organizational documents of each
Loan Party (to the extent such Loan Party is an Acceptable LLC or a corporation
formed under the laws of any jurisdiction of the United States) or each SPC
Party shall provide that, when voting with respect to any matters set forth in
the immediately preceding sentence of this clause (x), the Independent Directors
or Independent Managers (as applicable) shall consider only the interests of the
applicable Loan Party or SPC Party, including its creditors. No Loan Party or
SPC Party shall take any of the foregoing actions without the unanimous written
consent of its board of directors, its member(s), it partner(s) or the
Committee, as applicable, including (or together with) all Independent Directors
or Independent Managers, as applicable. Without limiting the generality of the
foregoing, such documents shall expressly provide that, to the greatest extent
permitted by law, except for duties to the Loan Party or SPC Party (including
duties to equity holders solely to the extent of their respective economic
interests in the Loan Party or SPC Party and to the Loan Party’s or SPC Party’s
creditors as set forth in the immediately preceding sentence), such Independent
Directors or Independent Managers (as applicable) shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
for which their approval is required, the interests of (i) the Loan Party or the
Loan Party’s other equity holders or the SPC Party or the SPC Party’s other
equity holders, (ii) other Affiliates of the Loan Party or the SPC Party, or
(iii) any group of Affiliates (of which the Loan Party or the SPC Party is a
part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.
(y)    Notwithstanding anything herein to the contrary, a Loan Party or the SPC
Party may be a Delaware single-member limited liability company provided that
the following requirements are satisfied (an “Acceptable LLC”):
(i)    the organizational documents shall provide that, as long as any portion
of the Obligations remains outstanding, upon the occurrence of any event that
causes the Sole Member of such limited liability company to cease to be a member
of such limited liability company (other than (i) upon an assignment by Sole
Member of all of its limited liability company interest in the limited liability
company and the admission of the transferee, if permitted pursuant to the
organizational documents and the Loan Documents, or (ii) the resignation of Sole
Member and the admission of an additional member to the limited liability
company, if permitted pursuant to the organizational documents and the Loan
Documents), each of the persons acting as an Independent Director or Independent
Manager (as applicable) of such Loan Party or SPC Party (as applicable) shall,
without any action of any Person and simultaneously with Sole Member ceasing to
be a member of such limited liability company, automatically be admitted as
members of the limited liability company (in each case, individually, a “Special
Member” and collectively, the “Special Members”) and shall preserve and continue
the existence of the limited liability company without dissolution. The
organizational documents of the limited liability company shall further provide
that for so long as any portion of the Obligations is outstanding, no Special
Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to the limited liability company as a
Special Member, and (ii) such successor Special Member has also accepted its
appointment as an Independent Director or Independent Manager (as applicable);
(ii)    the organizational documents of the limited liability company shall
provide that, as long as any portion of the Obligations remains outstanding,
except as expressly permitted pursuant to the terms of this Agreement, (x) Sole
Member may not resign, and (y) no additional member shall be admitted to the
limited liability company; and
(iii)    the organizational documents of the limited liability company shall
provide that, as long as any portion of the Obligations remains outstanding:
(v) the limited liability company shall be dissolved, and its affairs shall be
wound up, only upon the first to occur of the following: (A) the termination of
the legal existence of the last remaining member of the limited liability
company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the limited liability company unless
the business of the Loan Party or the SPC Party (as applicable) is continued in
a manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”), or (B) the entry of a decree of judicial dissolution
under Section 18-802 of the Act; (w) upon the occurrence of any event that
causes the last remaining member of the limited liability company to cease to be
a member of the limited liability company or that causes Sole Member to cease to
be a member of the limited liability company (other than (A) upon an assignment
by Sole Member of all of its limited liability company interest in the limited
liability company and the admission of the transferee, if permitted pursuant to
the organizational documents and the Loan Documents, or (B) the resignation of
Sole Member and the admission of an additional member of the limited liability
company, if permitted pursuant to the organizational documents and the Loan
Documents), to the fullest extent permitted by law, the personal representative
of such last remaining member shall be authorized to, and shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of such member in the limited liability company, agree in writing (I)
to continue the existence of the limited liability company, and (II) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of the limited liability company, effective as of
the occurrence of the event that terminated the continued membership of such
member in the limited liability company; (x) the bankruptcy of Sole Member or a
Special Member shall not cause such Sole Member or Special Member, respectively,
to cease to be a member of the limited liability company and upon the occurrence
of such an event, the business of the limited liability company shall continue
without dissolution; (y) that in the event of the dissolution of the limited
liability company, the limited liability company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the limited liability company in an orderly manner), and the assets of
the limited liability company shall be applied in the manner, and in the order
of priority, set forth in Section 18-804 of the Act; and (z) that to the fullest
extent permitted by law, each of Sole Member and the Special Members shall
irrevocably waive any right or power that they might have to cause the limited
liability company or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of the limited
liability company, to compel any sale of all or any portion of the assets of the
limited liability company pursuant to any applicable law or to file a complaint
or to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the limited liability company.
(z)    Each Loan Party shall conduct its business so that the assumptions made
with respect to such Loan Party in the Insolvency Opinion shall be true and
correct in all respects. In connection with the foregoing, each Loan Party
hereby covenants and agrees that it will comply with or cause the compliance
with, (i) all of the facts and assumptions (whether regarding such Loan Party or
any other Person) set forth in the Insolvency Opinion, (ii) all of the
representations, warranties and covenants in this Schedule IV, and (iii) all of
the organizational documents of such Loan Party.
(aa)    No Loan Party has permitted or will permit any Affiliate (except a
Manager pursuant to a Management Agreement entered into in accordance with this
Agreement) or constituent party independent access to its bank accounts.
(bb)    Each Loan Party has paid and intends to pay its own liabilities and
expenses, including the salaries of its own employees (if any) from its own
funds, and has maintained and shall maintain a sufficient number of employees
(if any) in light of its contemplated business operations; provided that the
foregoing shall not require any direct or indirect member, partner or
shareholder of any Loan Party to make any additional capital contributions to
such Loan Party.
(cc)    Each Loan Party has compensated and shall compensate each of its
consultants and agents from its funds for services provided to it and pay from
its own assets all obligations of any kind incurred; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of any
Loan Party to make any additional capital contributions to such Loan Party.
(dd)    Each Loan Party has allocated and will allocate fairly and reasonably
any overhead expenses that are shared with any Affiliate, including shared
office space.
(ee)    Except in connection with the Loan, no Loan Party has pledged and no
Loan Party will pledge its assets for the benefit of any other Person.
(ff)    No Loan Party has and no Loan Party will have any obligation to
indemnify its officers, directors, members or partners, as the case may be, or
has such an obligation that is fully subordinated to the Debt and will not
constitute a claim against it if cash flow in excess of the amount required to
pay the Debt is insufficient to pay such obligation.
(gg)    If such Loan Party is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (except with respect to
the Loan Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth on this Schedule IV without the consent of Lender.
(hh)    No Loan Party has, does or will have any of its obligations guaranteed
by an Affiliate (other than by the Equity Owner Guaranty and the Sponsor
Guaranty with respect to the Loan).
As used herein:
“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of the
applicable Loan Party’s organizational documents, (iv) there is a material
increase in the fees charged by such Independent Director or Independent
Manager, as applicable, or a material change to such Independent Director’s or
Independent Manager’s, as applicable, terms of service, (v) such Independent
Director or Independent Manager, as applicable, is unable to perform his or her
duties as Independent Director or Independent Manager, as applicable, due to
death, disability or incapacity, or (vi) such Independent Director or
Independent Manager, as applicable, no longer meets the definition of
Independent Director or Independent Manager, as applicable.
“Independent Director” or “Independent Manager” shall mean a natural person
selected by the applicable Loan Party (a) with prior experience as an
independent director, independent manager or independent member, (b) with at
least three (3) years of employment experience, (c) who is provided by a
Nationally Recognized Service Company, (d) who is duly appointed as an
Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in the applicable Loan Party’s operating agreement providing
for the appointment of such Independent Director or Independent Manager to
become a “special member” upon the last remaining member of Borrower ceasing to
be a member of such Loan Party) and shall not have been at any time during the
preceding five (5) years, any of the following:
(i)
a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of any Loan Party, any Affiliate of any
Loan Party or any direct or indirect parent of any Loan Party;

(ii)
a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with any Loan Party or any Affiliate of any Loan
Party;

(iii)
a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person described in clause (i)
or clause (ii) above; or

(iv)
a member of the immediate family of any such stockholder, director, officer,
employee, partner, customer, supplier or other Person described in clause (i) or
clause (ii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with a Loan Party shall be
qualified to serve as an Independent Director or Independent Manager of a Loan
Party, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of such Loan Party in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of a Loan Party if such individual is an independent
director, independent manager or special manager provided by a Nationally
Recognized Service Company that provides professional independent directors,
independent managers and special managers and also provides other corporate
services in the ordinary course of its business.
“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC or such other nationally recognized company that
provides independent director, independent manager or independent member
services and that is reasonably satisfactory to Lender, in each case that is not
an Affiliate of any Loan Party and that provides professional independent
directors and other corporate services in the ordinary course of its business.





SCHEDULE V
ALLOCATED LOAN AMOUNT
(Attached)





SCHEDULE VI

QUALIFIED TITLE INSURANCE COMPANIES
Chicago Title Insurance Company
Commonwealth Land Title Insurance Company
Fidelity National Title Insurance Company
First American Title Insurance Company
Old Republic National Title Insurance Company
Stewart Title Guaranty Company





SCHEDULE VII

CHIEF EXECUTIVE OFFICE, PRIOR NAMES AND EMPLOYER IDENTIFICATION NUMBER
Entity
(and prior or doing business as names, if any)
Chief Executive Office
Employer Identification Number
Delaware File Number
2017-2 IH BORROWER LP
c/o Invitation Homes 1717 Main Street, Suite 2000 Dallas, TX 75201
82-2696073
6527920
2017-2 IH Borrower GP LLC
c/o Invitation Homes 1717 Main Street, Suite 2000 Dallas, TX 75201
82-2849900
6527910
2017-2 IH Equity Owner LP
c/o Invitation Homes 1717 Main Street, Suite 2000 Dallas, TX 75201
82-2704845
6527918








SCHEDULE VIII

SECURITIES
None.





SCHEDULE IX


MIDLAND LOAN SERVICES
IH 2017-2 CMBS ASSET MANAGEMENT FEES


Transfer/Assumption fee:
Permitted Transfers: $25,000
Non-permitted Transfers: one-quarter of one percent (0.25%) of the principal
balance. A $5,000 non-refundable application fee will be collected at the time
of receiving the assumption package.
Secondary Financing: $50,000
Property Inspections: Not less frequently than once each calendar year
commencing in 2018, so long as a Special Servicing Loan Event is not then
continuing, the Servicer shall cause to be inspected vacant Properties (based on
the information provided by the Borrower) with respect to ten percent (10%) of
the Properties owned by the Borrower as of the first day of the related calendar
year, and to the extent feasible will select MSAs in which to conduct such
inspections on a pro rata basis (each, an “Inspection Sample”).  The Servicer or
the Special Servicer, as applicable, shall further inspect, or cause to be
inspected, any Property whenever it receives information that such Property has
been materially damaged, left vacant, or abandoned, or if waste is being
committed thereto.  All such inspections shall be performed in such manner as
shall be consistent with Accepted Servicing Practices.  The cost of the annual
inspections referred to in the first sentence of this paragraph shall be an
expense of the Servicer; the cost of all additional inspections referred to in
this paragraph shall be a Trust Fund Expense and if paid by the Servicer shall
constitute a Servicing Advance or an Administrative Advance.
Collateral Release (provided in the loan documents): $250 per released property
(or $250 per mortgage at maturity or prepayment in full)
Collateral Substitution (provided in the loan documents): $500 per Substitute
Property
Property Management/Facility Operator Change: $5,000
Loan Extension provided for in the loan documents: $10,000 per request
Capital Expenditure Reserve Release: $250 per each request.
Credit Report/Lexis Nexis:
$100-Individual

$150-Corporate
Architectural and/or Engineering Reports:
Actual Out-of-Pocket Expenses Incurred

Environmental Site Assessments:
Actual Out-of-Pocket Expenses Incurred

Appraisal Reports:
Actual Out-of-Pocket Expenses Incurred

Property Inspection Reports:
Actual Out-of-Pocket Expenses Incurred

Travel Costs:
Actual Out-of-Pocket Expenses Incurred

Legal Fees:
Actual Out-of-Pocket Expenses Incurred

Title and Recording Charges:
Actual Out-of-Pocket Expenses Incurred






SCHEDULE X


PERIODIC RATING AGENCY INFORMATION


All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement to which this Schedule X is
attached.
(a)Annual Audited Financial Statements of Sponsor. Within one hundred twenty
(120) days following the end of each calendar year, audited copies, of a balance
sheet, statements of operations and retained earnings, and statement of cash
flows of Sponsor, in each case as of the end of such calendar year, setting
forth in each case in comparative form the figures for the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP and the inclusion of footnotes to the extent required by GAAP, such audited
financial statements to be accompanied by a report, prepared in accordance with
generally accepted auditing standards, of an Independent Accountant selected by
Sponsor (which opinion on such consolidated information shall be without any
qualification as to the scope of such audit), which may be satisfied by the
delivery of Form 10-K pursuant to Section 4.3.1(b).
(b)Quarterly Property Information. Within sixty (60) days after the end of the
first three calendar quarters and within ninety (90) days of the fourth calendar
quarter of each year commencing with the calendar quarter ended December 31,
2017, the following information for the Properties, in each case, (x) for each
MSA where four or more Properties are located and (y) in the aggregate for all
Properties. All such information shall be presented in Excel format and shall be
determined as of the last day of the applicable calendar quarter or for the
calendar quarter then ended, as applicable.
(1) A report containing:
(i)
Reporting date;

(ii)
Deal name;

(iii)
MSA;

(iv)
GPR (as defined in the Loan Agreement, except that Borrower may determine market
Rents for vacant properties and Rents will be determined for a quarterly period
(not annualized));

(v)
Other Receipts;

(vi)
Gross Revenue (as defined below);

(vii)
Actual Delinquent Amount (as defined below);

(viii)
Concessions & concessions of free Rent;

(ix)
Actual Vacancy Amount (as defined below);

(x)
Actual Net Revenue (as defined below);

(xi)
Controllable Operating Expenses (as defined below), showing separately:

◦
Property maintenance and repairs expenses;

◦
Property leasing & marketing expenses;

◦
Property turnover expenses;

◦
Property G&A expenses;

◦
Controllable Operating Expenses (in the aggregate); and

(xii)
Non-Controllable Operating Expenses (as defined below), showing separately:

◦
actual property management fees;

◦
Property Taxes;

◦
HOA Fees and Other Charges;

◦
insurance premiums;

◦
Non-Controllable Operating Expenses (in the aggregate)

◦
Actual Net Operating Income (as defined below) (before Underwritten Capital
Expenditure Reserve);

◦
Underwritten Capital Expenditure Reserve; and

◦
Actual Net Operating Income.

(2) A report containing:


(i)
Reporting date;

(ii)
Deal name;

(iii)
MSA;

(iv)
Capital Expenditures



For purposes of clauses (b) and (e) hereof, the following terms shall have the
corresponding meanings:
“Actual Delinquent Amount” means, for the applicable calendar quarter,
Borrower’s bad debt expense included in such calendar quarter’s GAAP financial
statements.
“Actual Net Operating Income” means, for the applicable calendar quarter, the
excess of: (i) the sum of (x) the lesser of (A) GPR less (I) Actual Delinquent
Amount, (II) Actual Vacancy Amount and (III) Concessions & concessions of free
Rent, and (B) GAAP rental revenue (after the impact of any Concessions or
concessions of free rent and deducting the Actual Delinquent Amount for such
period) included in the applicable calendar quarter’s GAAP financial statements,
and (y) Other Receipts; less (ii) the sum of (x) Operating Expenses and (y)
Underwritten Capital Expenditures.
“Actual Net Revenue” means, for the applicable calendar quarter, for the
applicable Properties, the sum of (i) GPR less (A) Actual Delinquent Amount, (B)
Actual Vacancy Amount and (C) Concessions & concessions of free Rent and (ii)
Other Receipts.
“Actual Vacancy Amount” means, for the applicable calendar quarter, an amount
equal to the product of (a) a fraction (expressed as a percentage) having a
numerator equal to the number of days for which Properties were vacant during
the course of the applicable calendar quarter and a denominator equal to 365 and
(b) the then-current annualized market rents for Properties that are vacant as
of such period, as determined by Borrower.
“Aged Receivables Balance” means, for the calendar month corresponding to the
last month of the applicable calendar quarter, the tenant-specific rent-specific
accounts receivable balance outstanding as of the last day of the applicable
calendar month, in each case outlined according to the following
categorizations: (i) prepaid rent, (ii) balance 61-90 days past due, (iii)
balance more than 90 days past due, and (iv) balance more than 60 days past due
(which shall be calculated as (x) the sum of the amounts reported in items (ii)
and (iii) less (y) any amounts reported in item (i)).
“Controllable Operating Expense” means, for the applicable period, all expenses
that constitute Operating Expense, provided Controllable Operating Expense shall
not include any of the expenses included in the calculation of Non-Controllable
Operating Expense.
“Gross Revenue” means, for the applicable period, total revenues, determined in
accordance with GAAP, before the impact of any Concessions or concessions of
free rent or deducting the Actual Delinquent Amount for such period.
“Non-Controllable Operating Expense” means, all items of Operating Expense,
described in clause (b)(1)(xii) of this Schedule X.
(c)Quarterly Portfolio Comparison Information. Within sixty (60) days after the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year commencing with the first full calendar
quarter ending after the Closing Date, a comparison between (x) the Properties
and (y) the residential home properties of Sponsor (each presented in the
aggregate as further described below). All such information shall be presented
in Excel format and shall be determined as of the last day of the applicable
calendar quarter or for the calendar quarter then ended, as applicable.
(i)
Number of residential home properties owned;

(ii)
Current Property Value (or, in the case of assets that are not a Property, such
home price valuation as the Sponsor utilizes for its internal reporting, to the
extent available);

(iii)
Average age of assets;

(iv)
Current average monthly rent;

(v)
Turnover rate during the period being measured; and

(vi)
Number of assets sold during the period being measured.

All such information shall be provided, in the case of the Properties, (x) in
the aggregate for the top ten MSAs where the Properties are located compared
against the residential home properties of Sponsor for such MSAs, (y) in the
aggregate for all other MSAs where the Properties are located compared against
the residential home properties of Sponsor for such MSAs and (z) in the
aggregate for all Properties and, in the case of the residential home properties
of Sponsor, in the aggregate with respect to the entire portfolio.
(d)Quarterly Property Valuation Information. Within sixty (60) days following
the end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year commencing with the calendar quarter ended
December 31, 2017, a schedule of the Properties remaining subject to the Lien of
the Collateral Documents as at the end of such calendar quarter, the following
information for each Property. All such information shall be presented in Excel
format and shall be determined as of the last day of the applicable calendar
quarter or for the calendar quarter then ended, as applicable.
(i)
Reporting date;

(ii)
Deal name;

(iii)
Property ID;

(iv)
Manager;

(v)
Third Party Property Manager, if any;

(vi)
Property address;

(vii)
City;

(viii)
Zip code;

(ix)
MSA;

(x)
County;

(xi)
State;

(xii)
Current Property Value (as defined below);

(xiii)
Current valuation type;

(xiv)
Current valuation index name;

(xv)
Current valuation provider;

(xvi)
Current valuation date;

(xvii)
Previous Property Value (as defined below);

(xviii)
Previous valuation type;

(xix)
Previous valuation index name;

(xx)
Previous valuation provider; and

(xxi)
Previous valuation date.



“Current Property Value” means, with respect to each Property, the valuation of
such Property determined (i) for the calendar quarter ended December 31, 2017,
as the BPO Value for such Property shown on Schedule I to the Loan Agreement and
(ii) for each subsequent calendar quarter, such Property’s Previous Property
Value as increased or decreased, by the percentage change in the CoreLogic HPI
(or such other home price valuation index as the Sponsor utilizes for its
internal reporting) applicable to the “Closest MSA” for such Property as
provided in Schedule I to the Loan Agreement.


“Previous Property Value” means, with respect to each Property, the Current
Property Value for such Property for the previous calendar quarter (if
applicable).


(e)Quarterly Individual Property Information. Within sixty (60) days after the
end of the first three calendar quarters and within ninety (90) days of the
fourth calendar quarter of each year, commencing with the first full calendar
quarter after the Closing Date, the following information for each Property with
respect to such completed calendar quarter. All such information shall be
presented in Excel format and shall be determined as of the last day of the
applicable calendar quarter.
(i)
Reporting date;

(ii)
Deal name;

(iii)
Property ID;

(iv)
Manager;

(v)
Third Party Property Manager

(vi)
Property Address;

(vii)
City;

(viii)
Zip Code;

(ix)
MSA;

(x)
County;

(xi)
State;

(xii)
Contractual rent;

(xiii)
Aged Receivables Balance (as defined above);

(xiv)
Current occupancy status (Occupied or Vacant);

(xv)
Previous occupancy status (Occupied or Vacant) as of the more recent of the
Cut-Off Date and the most recent calendar quarter ended following the Closing
Date;

(xvi)
Number of days vacant in the applicable calendar quarter;

(xvii)
Numbers of days occupied (calculated as the total number of days in the
applicable calendar quarter less the number of days reported in clause (e)(xvi)
above)

(xviii)
Previous lease end date;

(xix)
Lease start date;

(xx)
Lease end date;

(xxi)
Renewal/new lease (Renewal or New);

(xxii)
Month-to-Month (Yes or No);

(xxiii)
[Reserved];

(xxiv)
Tenant deemed delinquent (Yes or No);

(xxv)
Subject to an HOA – Yes or No;

(xxvi)
HOA Contact Information (Name);

(xxvii)
HOA Payment Frequency (Monthly, Quarterly, Semi-Annually, or Annually);

(xxviii)
Next HOA Payment Date;

(xxix)
HOA pay status deemed delinquent (Yes or No);

(xxx)
Scheduled Expiration in Period (Yes or No);

(xxxi)
Turnover Rate;

(xxxii)
Tenant move-out date;

(xxxiii)
Gross potential rent (Annual; for all Properties);

(xxxiv)
Month-to-Month monthly fee due; and

(xxxv)
Dollar amount of security deposit.



(f)Quarterly Property Sale Information. Within sixty (60) days after the end of
the first three calendar quarters and within ninety (90) days of the fourth
calendar quarter of each year, commencing with the first full calendar quarter
after the Closing Date, a list of all Properties sold by Borrower and released
from the Lien of the Collateral Documents in such completed calendar quarter
(including Disqualified Properties), the sales price for each such Property
(other than for Disqualified Properties), the sale date for each such Property,
and the Release Amount for each such Property, and for disqualified properties,
the reason for disqualification.
(g)Substitute Property Information. For each Substitute Property, provide the
following information with respect to such Substitute Property on or about the
Substitution Date. All such information shall be determined as of the date of
the applicable Substitution and presented in Excel format.
Property Cut Off/Substitution Date
Deal Name
Property ID
Property Manager
Third Party Property Manager
Property Address
City
Zip Code
MSA
County
State
Acquisition Date
Acquisition Type (MLS, Trustee, Short-Sale, REO-Sale, Mini-Bulk, Bulk, or
Non-Trustee)
Property Seller (if Acquisition Type is Mini-Bulk or Bulk)
Purchase Price
Hard Cost
Mixed Cost
Closing Cost
Other Cost
Total Cost (Post-Rehab)
Renovation Complete – Yes or No
Renovation Completion Date
Current Property Value
Current Valuation Type (BPO (Exterior), BPO (Interior), Full Appraisal, Exterior
Appraisal, AVM, Home Price Index, or Other)
Current Valuation Index Name
Current Valuation Provider
Current Valuation Date
Property Type
Year Built
Total Square Feet
Number of Bedrooms
Number of Bathrooms
Pool (Yes or No)
Current Occupancy Status (Occupied or Vacant)
Number of Days Vacant (if Vacant)
Time to Rent (Months)
Lease Start Date
Lease End Date
Month-to-Month (Yes or No)
Future Lease Start Date
Previous Lease (Yes or No)
Vacant – Previous Lease Start
Vacant – Previous Lease End
Original Length of Lease (Months)
Security Deposit
Section 8 (Yes or No)
Actual Contractual Rent (Monthly)
Previous Actual Contractual Rent (Monthly)
Underwritten Rent (Monthly)
Underwritten GPR (Annual)
Underwritten Other Receipts (Annual)
Underwritten Gross Revenue (Annual)
Underwritten Vacancy, Bad Debt Amount and Concessions & Concessions of Free Rent
(Annual)
Underwritten Net Revenue (Annual)
Underwritten Repairs & Maintenance, including Pool Maintenance Expense (Annual)
Underwritten Leasing & Marketing Expense (Annual)
Underwritten Turnover Expense (Annual)
Underwritten Property Management Fees (Annual)
Underwritten Property Taxes (Annual)
Underwritten HOA Fees (Annual)
Underwritten Insurance Expense (Annual)
Underwritten Other Expense (Annual)
Underwritten Net Operating Income (before Capital Expenditure) (Annual)
Underwritten Capital Expenditure Reserve (Annual)
Underwritten Net Operating Income (after Capital Expenditure Reserve) (Annual)
Tenant Delinquent (Yes or No)
Tenant Delinquency Stage (0-30 days, 31-60, 61-90 days, or 90+ days)
Actual Delinquent Amount (Quarterly)
Actual Concessions & Concessions of Free Rent (Quarterly)
HOA (Yes or No)
HOA Contact Information
HOA Payment Frequency (Monthly, Quarterly, Semi-Annually, or Annually)
Actual HOA Fees paid
HOA fees –Delinquent amount
Senior Liens (Yes or No)
Title Insurance on Senior Liens (Yes or No)
Substituted Property (Yes or No)



(h)Estimated Quarterly HOA Dues. Within sixty (60) days after the end of each
calendar quarter, commencing with the first full calendar quarter ending after
the Closing Date, the following information for each HOA Property. All such
information shall be presented in Excel format and shall be determined as of the
last day of the applicable calendar quarter.
Property ID
Manager
Property Address
City
Zip Code
MSA
County
State
Property in an HOA (Yes/No)
HOA Type
HOA Name
# of HOAs
Payment Frequency
Payment Start Date
Most Recent HOA Payment Due Date
Payment Month(s)
1st Payment Month
2nd Payment Month
3rd Payment Month
4th Payment Month
Periodic Payment Amount
Annual HOA Fees
Total Estimated HOA Fees
HOA Fees Due for such Calendar Quarter
HOA Fees Paid for such Calendar Quarter



(i)Monthly Individual Property Information. Within thirty (30) days after the
end of each calendar month, commencing with the first full calendar month after
the Closing Date, the following information for each Property with respect to
such completed calendar month. All such information shall be presented in Excel
format and shall be determined as of the last day of the applicable calendar
month.
(i)
Reporting Date;

(ii)
Deal Name;

(iii)
Property ID;

(iv)
Manager;

(v)
Third Party Property Manager, if any;

(vi)
Property address;

(vii)
City;

(viii)
Zip code;

(ix)
MSA;

(x)
County;

(xi)
State;

(xii)
Contractual Rent;

(xiii)
Current occupancy status (Occupied or Vacant);

(xiv)
Lease start date;

(xv)
Lease end date;

(xvi)
Month-to-Month (Yes or No);

(xvii)
Renewal/new lease (Renewal or New);

(xviii)
Tenant move-out date (for Vacant Properties);

(xix)
Tenant deemed delinquent (Yes or No);

(xx)
Tenant Delinquency Stage (61-90 days) (Yes or No);

(xxi)
Tenant Delinquency Stage (90+ days) (Yes or No);

(xxii)
Aged Receivables Balance (as defined above); and

(xxiii)
A calculation of the monthly turnover rate for the Properties for the prior
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month.



In the event that any information provided for a calendar month under this
clause (i) contains inaccuracies, the Monthly Individual Property Information
for the following calendar month shall include the following information:


(i)
Previous month occupancy status (Occupied or Vacant);

(ii)
Property became Vacant in previous month and was not reported in accordance with
this clause (i) (Yes or No); and

Previous month Tenant move-out date.

SCHEDULE XI


VACANT PROPERTIES


(Attached)







SCHEDULE XII


SPECIFIED LIENS


(Attached)



SCHEDULE XIII


SECURITY DEPOSIT ACCOUNTS


(Attached)



SCHEDULE XIV


NEVADA HOA SCHEDULE


(Attached)





SCHEDULE XV


APPLICABLE HOA PROPERTIES


(Attached)



SCHEDULE XVI
PREVIOUSLY-OWNED PROPERTIES



EXHIBIT A

FORM OF BLOCKED ACCOUNT CONTROL AGREEMENT
(Attached)









EXHIBIT B

FORM OF PROPERTY ACCOUNT CONTROL AGREEMENT
(Attached)





EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE


(Attached)



EXHIBIT D

FORM OF TENANT DIRECTION LETTER


(Attached)



EXHIBIT E

REQUEST FOR RELEASE


(Attached)



EXHIBIT F

FORMS OF U.S. TAX COMPLIANCE CERTIFICATE


(Attached)







EXHIBIT G

FORM OF CLOSING DATE GRC CERTIFICATE


(Attached)



EXHIBIT H

FORM OF CLOSING DATE OSN CERTIFICATE


(Attached)






 